EXHIBIT 10.1

 

CONFIDENTIAL

EXECUTION VERSION

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R §§ 200.80(B)4, AND 240.24B-2

 

HTT RESEARCH, DEVELOPMENT, OPTION AND LICENSE AGREEMENT

 

AMONG

 

ISIS PHARMACEUTICALS, INC.,

 

AND

 

F. HOFFMANN-LA ROCHE LTD

 

AND

 

HOFFMANN-LA ROCHE INC.

 

--------------------------------------------------------------------------------


 

This HTT RESEARCH, DEVELOPMENT, OPTION AND LICENSE AGREEMENT (the “Agreement”)
is entered into as of the 8th day of April, 2013 (the “Effective Date”) by and
among ISIS PHARMACEUTICALS, INC., a Delaware corporation, having its principal
place of business at 2855 Gazelle Court, Carlsbad, California 92010 (“Isis”),
and F. HOFFMANN-LA ROCHE LTD, a Swiss corporation, having its principal place of
business at Grenzacherstrasse 124, 4070 Basel, Switzerland (“Roche Basel”) and
 HOFFMANN-LA ROCHE INC.,  a New Jersey corporation, having its principal place
of business at 340 Kingsland Street, Nutley, New Jersey 07110 (“Roche Nutley”;
Roche Basel and Roche Nutley are collectively referred to as “Roche”). Roche and
Isis each may be referred to herein individually as a “Party” or collectively as
the “Parties.”  Capitalized terms used in this Agreement, whether used in the
singular or the plural, have the meaning set forth in APPENDIX 1.  All attached
appendices and schedules are a part of this Agreement.

 

RECITALS

 

WHEREAS, Isis has expertise in discovering and developing antisense drugs, and
is researching compounds to identify and select a drug to treat Huntington’s
Disease;

 

WHEREAS, Roche has expertise in developing and commercializing drugs, and Roche
is interested in researching, developing and commercializing an antisense drug
to treat Huntington’s Disease;

 

WHEREAS, Roche and Isis desire to conduct research activities to identify and
select at least one antisense drug to treat Huntington’s Disease;

 

WHEREAS, Roche and Isis also desire to conduct a research collaboration focused
on discovering an antisense drug to treat Huntington’s Disease using Roche’s
Brain Shuttle technology designed to deliver drugs through the blood-brain
barrier;

 

WHEREAS, the Parties anticipate they will conduct the research programs in
parallel with and without using Roche’s Brain Shuttle technology, recognizing
that Isis’ non-Brain Shuttle program is further along in the research and
development process, and that drugs from either or both program(s) may move
forward in development based on emergent data and the commercial market of the
individual drugs; and

 

WHEREAS, Roche desires Isis to develop the HTT drug through completion of the
initial Phase 1 Trial and grant Roche an option to obtain an exclusive license
to develop and commercialize such drug;

 

NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE 1.
RESEARCH AND DEVELOPMENT

 

1.1.                            Overview. The intent of the Collaboration is for
the Parties to conduct two research programs in parallel focused on (i) an Isis
HTT program initially centered around the research of Allele Selective Compounds
and Non-Allele Selective Compounds to designate an Isis Development Candidate,
and (ii) a collaborative HTT program between Isis and Roche, funded by Roche,
involving Roche’s proprietary technology designed to enhance delivery of
molecules through the blood-brain barrier (“Brain Shuttle”), where the Parties
will combine an Isis Compound with such Brain Shuttle technology to develop a
Brain Shuttle Development Candidate. From the Effective Date until the date the
Option is exercised, expires or is terminated (the “Option Period”), Isis will
Develop and fund the initial Isis Development Candidate through the first Phase
1 Trial, and Roche will have an Option to obtain an exclusive license to further
Develop and Commercialize the Development Candidates. Drugs from either or both
program(s) may move forward in development based on data and the commercial
market of the individual drugs. If Roche exercises its Option, Roche will be
responsible for all further pre-clinical, clinical, regulatory, manufacturing
and commercial activities related to Products. The purpose of this Section 1.1
is to provide a high-level overview of the roles, responsibilities, rights and
obligations of each Party under this Agreement with regard to the R&D Plans and
Products, and therefore this Section 1.1 is qualified in its entirety by the
more detailed provisions of this Agreement set forth below.

 

1.2.                            Isis Development Candidate-R&D Plan.

 

1.2.1.                  Isis Development Candidate-R&D Plan Activities. The Isis
Development Candidate-R&D Plan is attached hereto as APPENDIX 2, and sets forth
the research and development activities the Parties will conduct during the
Option Period with the first Compound designated an Isis Development Candidate,
and through completion of the Registration-Directed Trials. As of the Effective
Date, the Isis Development Candidate-R&D Plan focuses primarily on the research
and Development of Non-Allele Selective Compounds, and is intended to achieve
designation of one Isis Development Candidate and one Back-Up Compound. If the
Parties subsequently decide to expand the efforts under such plan on the
research and Development of Allele Selective Compounds, the Parties will
mutually agree on any appropriate changes to the Isis Development Candidate-R&D
Plan, with Roche being responsible for the incremental cost of any such changes.

 

1.2.2.                  Conducting the Isis Development Candidate-R&D Plan.
During the Option Period, Roche and Isis will each use Commercially Reasonable
Efforts to conduct the research and Development activities designated for each
of them, respectively under the Isis Development Candidate-R&D Plan in
accordance with the timelines specified therein, giving due consideration to the
recommendations and advice of the JSC; provided, neither Roche nor Isis will
have any obligation to perform any activity that, after having consulted the
JSC, it in good faith believes

 

3

--------------------------------------------------------------------------------


 

that continuing such activity would violate any Applicable Law, ethical
principles, or principles of scientific integrity.

 

1.2.3.                  Isis’ Performance Milestones. During the Option
Period, Isis will use Commercially Reasonable Efforts to:

 

(a)                                 Designate at least one Isis Development
Candidate by [***]; provided, however, that if research or Development issues
arise that are outside of Isis’ reasonable control and make such designation by
such date impossible, the Parties will negotiate in good faith to revise the
date by which Isis may designate an Isis Development Candidate;

 

(b)                                 Within [***] designating an Isis Development
Candidate, complete the [***] for such Isis Development Candidate; and

 

(c)                                  Within [***] are completed for an Isis
Development Candidate and Isis has obtained the [***], [***], [***] and [***]
data generated from such [***] sufficient to support the [***], [***] for such
Isis Development Candidate.

 

1.2.4.                  Notice of Isis Development Candidate Designation. When
Isis first designates an Isis Development Candidate, Isis will notify Roche in
writing promptly after such designation and, together with such notice, will
provide Roche the applicable Development Candidate Data Package.

 

1.2.5.                  Isis Development Candidate IND-Enabling Toxicology
Studies. Once available to Isis, Isis will promptly deliver to Roche the
pharmacology, toxicology, histology and pharmacokinetic data generated from the
IND-Enabling Toxicology Studies under the Isis Development Candidate-R&D Plan.

 

1.2.6.                  Phase 1 Trial. Isis will keep the JSC informed of the
progress of the Phase 1 Trial. Once available to Isis, Isis will promptly
deliver to Roche the applicable Phase 1 Trial Data Package.

 

1.2.7.                  [***]. Prior to the Initiation of the [***] for the Isis
Development Candidate, the Parties will discuss and mutually agree on whether to
conduct an [***] for such Isis Development Candidate. If the Parties mutually
agree to conduct such an [***], then the [***] will be considered an Approved
Change to the Isis Development Candidate-R&D Plan and the costs to conduct such
[***] will be treated as Additional Costs in accordance with Section 1.6.1(b).

 

1.3.                            Conducting the Brain Shuttle Development
Candidate-R&D Plan. In addition to the Isis Development Candidate-R&D Plan
performed under Section 1.2 above, Roche and Isis will conduct a research
collaboration under the Brain Shuttle Development Candidate-R&D Plan to identify
a Brain Shuttle Development Candidate. The Brain Shuttle Development
Candidate-R&D Plan is attached hereto as APPENDIX 3 and sets forth the research
activities the Parties will conduct through designation of the Brain

 

4

--------------------------------------------------------------------------------


 

Shuttle Development Candidate. Once the first Brain Shuttle Development
Candidate is designated, Roche will update the Brain Shuttle Development
Candidate-R&D Plan to cover Development activities for the first Brain Shuttle
Development Candidate through the completion of Registration-Directed Trials,
which plan will be consistent with the level of effort and diligence set forth
in the Isis Development Candidate-R&D Plan. Changes to the Brain Shuttle
Development Candidate-R&D Plan that affect the Isis R&D Activities thereunder
must be unanimously agreed to by the JSC or, if the JSC no longer exists, by the
Parties. Roche and Isis will each use Commercially Reasonable Efforts to conduct
the research and Development activities designated for each of them,
respectively under the Brain Shuttle Development Candidate-R&D Plan in
accordance with the timelines specified therein, giving due consideration to the
recommendations and advice of the JSC; provided, neither Roche nor Isis will
have any obligation to perform any activity that, after having consulted the
JSC, it in good faith believes that continuing such activity would violate any
Applicable Law, ethical principles, or principles of scientific integrity.

 

1.3.1.                  Brain Shuttle Development Candidate Designation. If
Roche, after consultation with the JSC, determines a Compound under the Brain
Shuttle Development Candidate-R&D Plan is ready to start IND-Enabling Toxicology
Studies, such Compound will be a “Brain Shuttle Development Candidate.”

 

1.3.2.                  Brain Shuttle Development Candidate IND-Enabling
Toxicology Studies. Once available to Roche, Roche will promptly deliver to Isis
the pharmacology, toxicology, histology and pharmacokinetic data generated from
the IND-Enabling Toxicology Studies under the Brain Shuttle Development
Candidate-R&D Plan.

 

1.3.3.                  Phase 1 Trial. Roche will use Commercially Reasonable
Efforts to conduct the Phase 1 Trial for the Brain Shuttle Development Candidate
under the Brain Shuttle Development Candidate-R&D Plan. Roche will keep Isis
informed of the progress of each Phase 1 Trial through the JSC.

 

1.4.                            Disclosure of Results. Each Party will promptly
disclose to the other Party via disclosure at JSC meetings the results of work
performed by such Party under each R&D Plan. Isis and Roche will provide reports
and analyses at each JSC meeting, and more frequently on reasonable request by
the JSC, detailing the current status of each R&D Plan. If the JSC has
dissolved, then each Party will promptly disclose such data and results directly
to the other Party.

 

1.5.                            Development Management.

 

1.5.1.                  JSC. The Parties will establish a joint steering
committee (the “JSC”) to provide advice and make recommendations on the conduct
of the Collaboration consistent with the R&D Plans. The JSC will act as a forum
for sharing information about the activities conducted by the Parties hereunder,
as an advisory body, and will have decision-making authority to the extent set
forth on SCHEDULE 1.5.1. The JSC will consist of two (2) qualified
representatives appointed by Isis, and two (2) qualified representatives
appointed by Roche. Prior to Option exercise, Isis will

 

5

--------------------------------------------------------------------------------


 

designate one of its representatives to act as the chairperson of the JSC. After
Option exercise, Roche will designate one of its representatives to act as the
chairperson of the JSC. The chairperson will be responsible for overseeing the
activities of the JSC. SCHEDULE 1.5.1 sets forth certain JSC governance matters.
The JSC will determine the JSC operating procedures at its first meeting, which
will be codified in the written minutes of the first JSC meeting. In addition,
during the term of the JSC, CHDI will have the right to participate in JSC
meetings as a non-voting observer; provided, however, if Isis and Roche
reasonably determine in good faith after discussion with CHDI that, due to
participation in programs with a potentially competitive drug, CHDI should no
longer participate in JSC meetings and be exposed to program data, then Isis
will provide CHDI with written notice of such determination and thereafter CHDI
will no longer participate in meetings of the JSC. The CHDI observer shall be a
person reasonably acceptable to both Roche and Isis.

 

1.5.2.                  Decision Making.

 

(a)                                 Under the Isis Development Candidate-R&D
Plan. Prior to Option exercise, except as provided below in
Section 1.5.2(b), Isis will have the final decision-making authority regarding
the conduct of the Isis Development Candidate-R&D Plan, and whether to accept
and how to implement the JSC’s recommendations.

 

(b)                                 With Respect to All Subsequent Isis
Development Candidates. For the second and any subsequent Isis Development
Candidates, subject to Section 1.5.2(e), Roche will have the final
decision-making authority regarding whether to Initiate the IND-Enabling
Toxicology Studies and all subsequent Development activities thereafter. If the
first Compound designated an Isis Development Candidate is no longer being
Developed, then the next Compound designated an Isis Development Candidate that
takes its place will still be considered the “first” Isis Development Candidate
for purposes of this Section 1.5.2(b), and the Isis Development Candidate-R&D
Plan will be amended accordingly as mutually agreed by the Parties to cover any
research and Development activities and related costs for such replacement Isis
Development Candidate in accordance with Section 1.8 below.

 

(c)                                  Under the Brain Shuttle Development
Candidate-R&D Plan. Subject to Section 5.1 and Section 1.5.2(e), Roche will have
the final decision-making authority regarding selection of Brain Shuttle
Development Candidates, the conduct of the Brain Shuttle Development
Candidate-R&D Plan, and whether to accept and how to implement the JSC’s
recommendations.

 

(d)                                 Development Decision Making After Option
Exercise. After Option exercise and without limiting Roche’s obligations under
this Agreement to use Commercially Reasonable Efforts, Roche will have the final

 

6

--------------------------------------------------------------------------------


 

decision making authority for which Products to Initiate Phase 2 and all
subsequent Clinical Trials. In addition, Roche will have full responsibility for
designing, conducting, funding and implementing the further Development of
Products, including clinical trials and regulatory submissions.

 

(e)                                  Exceptions. If Roche’s exercise of its
decision-making authority pursuant to Section 1.5.2(b), Section 1.5.2(c) or
Section 1.5.2(d) would increase costs for any Isis R&D Activities, then such
decision must be unanimously agreed to by the JSC or, if the JSC no longer
exists, by the Parties.

 

1.5.3.                  Alliance Managers. Each Party will appoint a
representative to act as its alliance manager (each, an “Alliance Manager”).
Each Alliance Manager will be responsible for supporting the JSC and performing
the activities listed in SCHEDULE 1.5.3.

 

1.6.                            Collaboration Costs and Expenses.

 

1.6.1.                  Isis Development Candidate-R&D Plan.

 

(a)                                 Isis Development Candidate-R&D Plan Costs —
Generally. During the Option Period, except as otherwise provided under
Section 1.6.1(b), Isis will be responsible for all costs and expenses associated
with the Isis R&D Activities designated under the Isis Development Candidate-R&D
Plan for the first Compound designated an Isis Development Candidate, and Roche
will be responsible for all costs and expenses associated with any Roche R&D
Activities designated under the Isis Development Candidate-R&D Plan. Isis cannot
change any of the Roche R&D Activities without the unanimous agreement of the
JSC or, if the JSC no longer exists, Roche. As provided in Section 1.8, Roche is
responsible for the costs of any research and Development activities for an
Additional Isis Development Candidate.

 

(b)                                 Additional Costs Associated with Approved
Changes to the Isis Development Candidate-R&D Plan. Roche will be responsible
for paying Isis quarterly in advance for any Additional Costs resulting from
Approved Changes. Roche will review and approve the Additional Costs before any
Approved Changes are implemented by Isis. Isis and Roche will update the Isis
Development Candidate-R&D Plan to reflect any such Approved Changes and Isis
will invoice Roche for any such Additional Costs quarterly in advance after such
Additional Costs are approved. Isis may reasonably estimate its FTE time
required to perform the Approved Changes. Roche will pay the invoices submitted
pursuant to this Section 1.6.1(b) for such approved Additional Costs within
thirty (30) days after Roche’s receipt of the applicable invoice. Isis will use
its Commercially Reasonable Efforts to complete Approved Changes

 

7

--------------------------------------------------------------------------------


 

within the amount of the agreed Additional Costs. If at any time during the
performance of the Approved Changes, Isis expects its actual Additional Costs to
be greater than [***] of the previously agreed Additional Costs for a particular
Approved Change(s) (the difference being “Change Overruns”), then Isis shall
promptly notify the JSC which will then discuss and agree whether the Approved
Changes should continue, and if so, how the Parties shall share the cost of any
Change Overruns. Any Change Overruns Roche agrees to pay will be considered
Additional Costs. Unless approved by Roche, Roche will not be responsible for
Change Overruns that are greater than [***] of the previously agreed Additional
Costs for a particular Approved Change(s).

 

(c)                                  Reconciliation of Any Overpayment or
Underpayment of Additional Costs. At the end of every second (2nd) and fourth
(4th) Calendar Quarter during any period where Additional Costs are incurred
(and again at the completion of all of the Approved Changes), Isis will provide
Roche with an accounting of actual costs incurred by Isis (including Isis’
estimated FTE costs) compared to the Additional Costs paid in advance by Roche.
After such accounting, if Isis’ actual costs incurred were greater than the
Additional Costs paid in advance by Roche, then Roche will pay Isis the amount
of such difference within thirty (30) days after Isis provides the accounting to
Roche and Roche’s receipt of an invoice from Isis. If, however, after such
accounting Isis’ actual costs incurred were less than the Additional Costs paid
in advance by Roche, then Isis will provide Roche the amount of such difference
in the form of a credit against the next payment (including any future payments
for any then ongoing Approved Changes) to be paid by Roche to Isis under this
Agreement.

 

1.6.2.                  Brain Shuttle Development Candidate-R&D Plan.

 

(a)                                 Brain Shuttle Development Candidate-R&D Plan
Costs. Roche will be responsible for all costs and expenses associated with the
Brain Shuttle Development Candidate-R&D Plan, including pre-clinical in vitro or
in vivo efficacy studies costs, manufacturing costs, IND-Enabling Toxicology
Study costs, chronic toxicology study costs, clinical trial costs (including OLE
Trial costs), and all costs and expenses associated with the Isis R&D Activities
and the Roche R&D Activities designated under the Brain Shuttle Development
Candidate-R&D Plan.

 

(b)                                 Brain Shuttle Development Candidate-R&D Plan
— Cost Estimates and Invoicing.

 

(i)                                    Brain Shuttle Program Cost Estimate.
Roche will pay Isis in advance on a quarterly basis for Isis’ performance of the
Isis R&D Activities designated under the Brain Shuttle Development

 

8

--------------------------------------------------------------------------------


 

Candidate-R&D Plan to progress to the next significant stage of research or
development at the then-applicable Isis FTE Rate, plus any reasonable
out-of-pocket expenses incurred by Isis in performing such work. The costs of
ASOs to be supplied by Isis under the Brain Shuttle Development Candidate-R&D
Plan will be calculated in accordance with SCHEDULE 1.6.2(b)(i). Isis may
reasonably estimate its FTE time required to perform the Isis R&D Activities
designated under the Brain Shuttle Development Candidate-R&D Plan. Each time the
Parties agree to, or expand, the Isis R&D Activities under the Brain Shuttle
Development Candidate-R&D Plan, Isis will provide Roche with a good faith
estimate of the internal and external costs (each such estimate, a “Brain
Shuttle Program Cost Estimate”) to conduct such Isis R&D Activities to the end
of the next significant stage of research or development, and Isis and Roche
will endeavor to mutually agree on a final Brain Shuttle Program Cost Estimate.

 

(ii)                                Payment Schedule and Invoicing;
Reconciliation of Any Overpayment or Underpayment of Additional Costs. Once a
given Brain Shuttle Program Cost Estimate is finalized under
Section 1.6.2(b)(i) and Isis is ready to start such work, Isis will deliver to
Roche each quarter in advance an invoice for Isis’ estimated costs for the
coming Calendar Quarter. Roche will pay Isis within thirty (30) days after
receiving such invoice. Isis will use its Commercially Reasonable Efforts to
complete the Isis R&D Activities related to a given Brain Shuttle Program Cost
Estimate within the amount of the agreed Brain Shuttle Program Cost Estimate.
For each Brain Shuttle Program Cost Estimate, Isis and Roche will handle any
cost overruns and reconciliations of any overpayment or underpayment of
Additional Costs using the same process used under Section 1.6.1(b) and
Section 1.6.1(c) above.

 

1.7.                            Manufacturing and Supply.

 

1.7.1.                  Isis Development Candidate-R&D Plan.

 

(a)                                 Supplies for Activities During the Option
Period. During the Option Period, [***], for the first Compound designated an
Isis Development Candidate, Isis will supply API, finished Product and any
research-grade Compound sufficient to support the Isis R&D Activities designated
under the Isis Development Candidate-R&D Plan. In addition, during the Option
Period, for the first Compound designated an Isis Development Candidate, Isis
will supply API, finished Product, and research-grade Compound sufficient to
support any Roche R&D Activities designated under the Isis Development
Candidate-R&D Plan, and Isis will provide Roche with such API and finished
Product [***].

 

9

--------------------------------------------------------------------------------


 

(b)                                 Supplies for Activities After Option
Exercise. After Option exercise, Isis will deliver to Roche, if Roche desires,
any inventory of cGMP API, non-GMP API, radiolabeled material, GMP and non-GMP
finished Product, packaged clinical trial material, and non-GMP packaged trial
material containing the Isis Development Candidate in Isis’ possession [***].

 

1.7.2.                  Supplies for Activities under the Brain Shuttle
Development Candidate-R&D Plan. The Parties will mutually agree on the quantity
of API and research-grade Compound needed to support the Isis R&D Activities and
Roche R&D Activities designated under the Brain Shuttle Development
Candidate-R&D Plan. Roche will be responsible for all costs and expenses
associated with supply of research-grade Compound, API and finished Product
under the Brain Shuttle Development Candidate-R&D Plan.

 

1.8.                            Requests to Work on an Additional Isis
Development Candidate.

 

1.8.1.                  Requests During the Option Period.

 

(a)                                 If, during the Option Period, Roche provides
Isis a written request to discover and Develop a replacement or second Isis
Development Candidate (“Additional Isis Development Candidate”), Isis will use
Commercially Reasonable Efforts to perform such work under a mutually agreed
amendment to the Isis Development Candidate-R&D Plan. The cost to perform such
work leading up to the IND-Enabling Toxicology Studies will be paid by Roche in
accordance with Section 1.8.3 below.

 

(b)                                 If, during the Option Period, Roche provides
Isis a written request to perform the IND-Enabling Toxicology Studies for the
Additional Isis Development Candidate, Isis will use Commercially Reasonable
Efforts to perform such work under a mutually agreed amendment to the Isis
Development Candidate-R&D Plan. If the first Compound designated an Isis
Development Candidate is being Developed under this Agreement when Isis receives
such written request from Roche, then in lieu of Isis’ actual costs to conduct
the IND-Enabling Toxicology Studies on such Additional Isis Development
Candidate, Roche shall pay Isis [***]. If, however, the first Compound
designated an Isis Development Candidate has already completed IND-Enabling
Toxicology Studies but is no longer being Developed under this Agreement when
Isis receives such written request from Roche, then the [***] shall NOT be paid
by Roche. Instead, Isis’ [***] to conduct the IND-Enabling Toxicology Studies
for the Additional Isis Development Candidate will be paid by Roche in
accordance with Section 1.8.3 below.

 

1.8.2.                  Requests After Option Exercise. If, after Option
exercise, Roche provides Isis a written request to discover an Additional Isis
Development Candidate, then Isis

 

10

--------------------------------------------------------------------------------


 

will use Commercially Reasonable Efforts to discover an Additional Isis
Development Candidate under a mutually agreed amendment to the Isis Development
Candidate-R&D Plan, and once such Additional Isis Development Candidate is
designated, Roche will be responsible for conducting the IND-Enabling Toxicology
Studies for such Additional Isis Development Candidate. The cost to perform the
work to discover an Additional Isis Development Candidate will be paid by Roche
in accordance with Section 1.8.3 below. Roche’s right to request Isis to perform
the work described in this Section 1.8.2 expires [***], or if [***] but in no
case later than [***] days after the [***].

 

1.8.3.                  Additional Isis Development Candidate-Cost Estimate -
Payment Mechanics. Before Isis starts any work requested under Section 1.8.1(a),
Section 1.8.1(b) (if applicable), or Section 1.8.2, the Parties will finalize
(via the JSC) a mutually agreed cost estimate covering Isis’ estimate of its
[***] by Isis in performing such work (including the cost of API and finished
Product) (the “Additional Isis Development Candidate-Cost Estimate”). Before
Isis commences any such work, Isis will provide the JSC with a good faith
estimate of the cost for Isis to conduct and complete such work, and the JSC
will discuss and unanimously agree on a final Additional Isis Development
Candidate-Cost Estimate for Isis to conduct such activities. Isis will invoice
Roche and Roche will pay Isis the Additional Isis Development Candidate-Cost
Estimate using the same payment mechanism and schedule used under
Section 1.6.1(b) and Section 1.6.1(c) above for Additional Costs.

 

1.9.                            Subcontracting. Each Party may engage Third
Party subcontractors to perform certain of its obligations under this Agreement.
Any subcontractor engaged to perform a Party’s obligations under this Agreement
will meet the qualifications typically required by such Party for the
performance of work similar in scope and complexity and will execute such
Party’s standard nondisclosure agreement. Any Party engaging a subcontractor
hereunder will remain responsible for such activities.

 

1.10.                     Materials Transfer. To facilitate the activities under
an R&D Plan, either Party may provide certain materials for use by the other
Party. All such materials will be used by the receiving Party in accordance with
terms of this Agreement solely for purposes of exercising its rights and
performing its obligations under this Agreement, and the receiving Party will
not transfer such materials to any Third Party except with the written consent
of the supplying Party. Except as expressly set forth herein, THE MATERIALS ARE
PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT
INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

 

1.11.                     Applicable Laws. Each Party will perform its
activities pursuant to this Agreement in compliance with good laboratory and
clinical practices and cGMP, in each case as

 

11

--------------------------------------------------------------------------------


 

applicable under the laws and regulations of the country and the state and local
government wherein such activities are conducted.

 

1.12.                     Failure to Designate an Isis Development Candidate.
If, despite Isis’ Commercially Reasonable Efforts, by the [***] anniversary of
the Effective Date, Isis has not designated an Isis Development Candidate, then,
notwithstanding any provision to the contrary in this Agreement (i) work under
the Isis Development Candidate-R&D Plan will stop; (ii) the Parties’ will no
longer have an obligation to perform any activities under this ARTICLE 1 with
respect to the Isis Development Candidate-R&D Plan; (iii) the Parties’
respective obligations and Roche’s rights under this Agreement with respect to
the Isis Development Candidate-R&D Plan and any related Compounds will then
terminate; (iv) Isis will have exclusive rights (and Roche will, and hereby does
grant Isis an exclusive license) to all data, results and information generated
under the Isis Development Candidate-R&D Plan, and Roche will promptly transfer
to Isis copies of all such data, results and information in Roche’s possession;
and (v) Roche will and hereby does grant Isis an irrevocable, royalty-free,
non-exclusive license to any Know-How and/or Patent Rights generated by Roche
under the Isis Development Candidate-R&D Plan to research, develop, manufacture
and commercialize ASOs designed to bind to the RNA encoding HTT. Isis will
control any Jointly-Owned Collaboration Patents that resulted from the Isis
Development Candidate-R&D Plan, and Roche will assign ownership to Isis on
condition that Isis grants Roche an irrevocable, royalty-free, non-exclusive
license for any purpose (other than researching, developing, manufacturing or
commercializing products comprising an ASO).

 

1.13.                     Failure to Designate a Brain Shuttle Development
Candidate. If, despite the Parties’ Commercially Reasonable Efforts, by the
[***] anniversary of the Effective Date, Roche has not designated a Brain
Shuttle Development Candidate, then, notwithstanding any provision to the
contrary in this Agreement (i) work under the Brain Shuttle Development
Candidate-R&D Plan will stop; (ii) the Parties’ will no longer have an
obligation to perform any activities under this ARTICLE 1 with respect to the
Brain Shuttle Development Candidate-R&D Plan; and (iii) the Parties’ respective
obligations and Roche’s rights under this Agreement with respect to the Brain
Shuttle Development Candidate-R&D Plan and any related Compounds will then
terminate.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 2.
EXCLUSIVITY COVENANTS

 

2.1.                            Exclusivity.

 

2.1.1.                  Exclusivity Covenants. Each Party agrees that, except in
the performance of its obligations or exercise of its rights under this
Agreement, and except as set forth in Section 2.1.2 or Section 2.1.3:

 

(a)                                 The Parties’ Exclusivity Covenants During
the Option Period. During the Option Period, each Party will work exclusively
within the collaboration described in the Agreement to conduct all discovery,
research, development, manufacture or commercialization of an ASO that is
designed to bind to the RNA that encodes HTT in the Field.

 

(b)                                 The Parties’ Exclusivity Covenants After
Option Exercise. After Option exercise:

 

(i)                                    Developing an NAS Development Candidate.
If Roche is Developing or Commercializing a Development Candidate comprising a
Non-Allele Selective Compound (an “NAS Development Candidate”), then until the
Full Royalty Period ends in the first Major Market, neither Party nor any of its
Affiliates or Sublicensees will sell an ASO approved by a Regulatory Authority
for marketing and sale that is designed to bind to the RNA that encodes HTT in
the Field. After the end of the Full Royalty Period in the first Major Market,
the exclusivity covenants will continue on a country-by-country basis in each
country where the Full Royalty Period still applies [***].

 

If, during the Reduced Royalty Period for such NAS Development Candidate, Isis
(on its own or with a Third Party) following marketing approval sells an ASO
designed to bind to the RNA that encodes HTT in the Field, then [***] and
Roche’s worldwide license under Section 4.1.1 solely with respect to such NAS
Development Candidate will [***]; or

 

(ii)                                Developing an AS Development Candidate. If
(and for as long as) Roche is Developing or Commercializing a Development
Candidate comprising an Allele Selective Compound (an “AS Development
Candidate”), then through [***] prior to the anticipated end of the Full Royalty
Period in the relevant country, neither Party nor any of its Affiliates or
Sublicensees will file an NDA, MAA or JNDA, as applicable, for an ASO that is
designed to bind to an SNP site within an HTT RNA associated with an expanded
CAG repeat to selectively reduce the expanded CAG-repeat containing RNA relative
to the normal HTT RNA (each

 

13

--------------------------------------------------------------------------------


 

such ASO, an “AS ASO”); provided, however, that if within [***] for such AS
Development Candidate but in no case later than [***], Roche does not request
Isis to research and develop a second AS Development Candidate designed for use
in a patient population substantially different from the patient population for
the AS Development Candidate being developed or commercialized by Roche (as
determined by genetic testing) (or if Roche later stops Developing or
Commercializing such AS ASO), then, subject to the potential [***], Isis, its
Affiliates or Sublicensees may sell AS ASOs designed for use in a patient
population substantially different from the patient population for the AS
Development Candidate being developed or commercialized by Roche (as determined
by [***]) where [***] (Y) [***], or (Z) [***].

 

2.1.2.                  Limitations and Exceptions to Isis’ Exclusivity
Covenants. Notwithstanding anything to the contrary in this Agreement, Isis’
practice of the following will not violate Section 2.1.1:

 

(a)                                 Performance of the Isis R&D Activities;

 

(b)                                 Any activities pursuant to the Prior
Agreements as in effect on the Effective Date; and

 

(c)                                  The granting of, or performance of
obligations or exercise of rights under, Permitted Licenses.

 

2.1.3.                  Limitations and Exceptions to Roche’s Exclusivity
Covenants.  Notwithstanding anything to the contrary in this Agreement, Roche’s
performance of the Roche R&D Activities will not violate Section 2.1.1.

 

2.2.                            Effect of Exclusivity on Indications. Isis and
Roche are subject to certain exclusivity covenants under Section 2.1; however,
the Parties acknowledge and agree that each Party (on its own or with a Third
Party) may pursue products for any indication that are not designed to bind to
the RNA that encodes HTT (or designed to selectively reduce HTT RNA alleles
containing expanded CAG repeats), even if such products treat Huntington’s
Disease.

 

ARTICLE 3.
EXCLUSIVE OPTION

 

3.1.                            Option and Option Deadline. Isis hereby grants
Roche an exclusive option to obtain the license set forth in Section 4.1.1 (the
“Option”). To obtain the license set forth in Section 4.1.1, Roche must exercise
the Option by the earlier of the following (the “Option

 

14

--------------------------------------------------------------------------------


 

Deadline”): (i) the [***] following Roche’s receipt of the Phase 1 Trial Data
Package from Isis under Section 1.2.6 for the first Phase 1 Trial with an Isis
Development Candidate (as such Phase 1 Trial is described in the Isis
Development Candidate R&D Plan or as may otherwise be modified by the JSC); or
(ii) [***] the Phase 1 Trial Data Package is available in the first Phase 1
Trial for a Brain Shuttle Development Candidate but in no case later than [***]
after the last patient receives his/her last dose in such Phase 1 Trial; or
(iii) [***].

 

3.2.                            Option Exercise; Option Expiration. If, by the
Option Deadline, Roche (i) notifies Isis in writing that it is exercising the
Option, and (ii) thereafter, Roche timely pays Isis the license fee set forth in
Section 6.3, Isis will, and hereby does, grant Roche the license set forth in
Section 4.1.1. Prior to the Option Deadline, Roche shall have the full
opportunity to conduct due diligence to evaluate whether to exercise the Option
and Isis shall cooperate with Roche and to ensure that all necessary data and
information, including clinical and manufacturing data and any available [***]
analysis, are provided to Roche. If, by the Option Deadline, Roche has not
provided Isis a written notice stating that Roche is exercising its Option, and
within thirty (30) days after providing such notice paid Isis the license fee
set forth in Section 6.3, then Roche’s Option will expire. If Roche’s Option
expires then Section 10.4.1 and Section 10.4.2 will apply.

 

3.3.                            HSR. If, by the Option Deadline, Roche notifies
Isis in writing that it is exercising the Option, each Party shall (i) cooperate
with the other Party in the preparation, execution and filing of all documents
that may be required pursuant to the HSR Act or any other Applicable Law, and
(ii) observe all applicable waiting periods before consummating the Option
Exercise as set forth in Section 3.2.  Each Party shall bear its own costs
(including counsel or other expert fees) with respect to preparing, executing
and filing such documents.  Subject to the terms and conditions of this
Agreement, each Party shall use all reasonable efforts to take, or cause to be
taken, all reasonable actions and to do, or cause to be done, all things
necessary and appropriate to consummate the exercise of the Option contemplated
by Section 3.2 of this Agreement, should Roche choose to exercise the Option.
 Notwithstanding anything to the contrary contained in this Agreement, Roche
shall have the sole and exclusive right to determine, at its discretion but
without any obligation whatsoever, whether it shall have any obligation to take
any actions in connection with, or agree to, any demands for the license, sale,
divestiture or disposition of assets of Roche or its Affiliates or Isis,
asserted by the United States Federal Trade Commission, the Antitrust Division
of the United States Department of Justice or any other Regulatory Authority in
connection with antitrust matters or international competition laws, or to
defend through litigation any proceeding commenced by the Federal Trade
Commission, the Antitrust Division of the United States Department of Justice or
other Governmental Authority in connection with the foregoing matters.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 4.
LICENSE GRANTS

 

4.1.                            License Grants; Sublicense Rights.

 

4.1.1.                  Development and Commercialization License Grant to
Roche. Subject to the terms of this Agreement, effective upon Roche’s exercise
of the Option in accordance with this Agreement, Isis grants to Roche a
worldwide, exclusive, royalty-bearing, sublicensable (in accordance with
Section 4.1.4 below) license under the Licensed Technology to research, Develop,
Manufacture, have Manufactured (in accordance with Section 4.1.4 below) and
Commercialize Products in the Field.

 

4.1.2.                  Brain Shuttle IP Licenses. As further specified in
Section 7.1.3, the Joint Patent Committee will classify the Brain Shuttle
Collaboration Patents into the following sub-categories: (w) Brain
Shuttle-Specific Collaboration Patents, (x) ASO-Specific Collaboration Patents,
(y) Linker-Specific Collaboration Patents, and (z) Omnibus Collaboration
Patents. With respect to each such sub-category of Brain Shuttle Collaboration
Patents, the Parties grant one another the following licenses:

 

(a)                                 Licenses to Roche to Brain Shuttle
Collaboration Patents. Subject to the terms of this Agreement, Isis hereby
grants to Roche:

 

(i)                                    a worldwide, exclusive, sublicensable
license under any Brain Shuttle-Specific Collaboration Patents, Linker-Specific
Collaboration Patents and Omnibus Collaboration Patents solely or jointly-owned
by Isis or its Affiliates, to research, develop, manufacture, have manufactured
and commercialize products comprising an active pharmaceutical ingredient and
the Brain Shuttle Technology (each such product, a “BS-Specific Drug”); and

 

(ii)                                a worldwide, non-exclusive, sublicensable
license under any Linker-Specific Collaboration Patents and Omnibus
Collaboration Patents solely or jointly-owned by Isis or its Affiliates, to
research, develop, manufacture, have manufactured and commercialize products.

 

(b)                                 Licenses to Isis to Brain Shuttle
Collaboration Patents. Subject to the terms of this Agreement (including Isis’
exclusivity covenants under Section 2.1.1), Roche hereby grants to Isis:

 

(i)                                    a worldwide, exclusive, sublicensable
license under any ASO-Specific Collaboration Patents, Linker-Specific
Collaboration Patents and Omnibus Collaboration Patents solely or jointly-owned
by Roche or its Affiliates, to research, develop, manufacture, have manufactured
and commercialize products that include an ASO as an active pharmaceutical
ingredient and are not BS-Specific Drugs; and

 

16

--------------------------------------------------------------------------------


 

(ii)                                a worldwide, non-exclusive, sublicensable
license under any Linker-Specific Collaboration Patents and Omnibus
Collaboration Patents solely or jointly-owned by Roche or its Affiliates, to
research, develop, manufacture, have manufactured and commercialize products.

 

4.1.3.                  Amendment to the Existing Diagnostic Agreement. After
Option exercise, Isis and Roche will execute an amendment to the Existing
Diagnostic Agreement on terms mutually agreed by Roche and Isis, which amendment
will include granting Roche a non-exclusive, sublicensable, worldwide license,
with the right to sublicense (through multiple tiers) under Patent Rights and/or
Know-How Controlled by Isis necessary or useful to develop and commercialize HTT
diagnostic products (including diagnostic products and/or services to select
patients who will use Products).

 

4.1.4.                  Sublicense Rights.

 

(a)                                 Subject to the terms of this Agreement,
Roche will have the right to grant sublicenses under any license granted under
Section 4.1.1 above:

 

(i)                                    under the Isis Core Technology
Patents, Isis Product-Specific Patents and Isis Know-How to an Affiliate of
Roche or a Third Party; and

 

(ii)                                under the Isis Manufacturing and Analytical
Patents and Isis Manufacturing and Analytical Know-How solely to (y) an
Affiliate of Roche or (z) [***] (each, a “Licensed CMO”).

 

(b)                     Requests to Grant Sublicenses to CMOs. If Roche provides
Isis with a written request that Isis grant a license under the Isis
Manufacturing and Analytical Patents and Isis Manufacturing and Analytical
Know-How to a CMO designated by Roche that is not a Licensed CMO, solely for
such CMO to manufacture Products for Roche, its Affiliate or Sublicensee in a
manufacturing facility owned or operated by such CMO, [***].

 

(c)                      Enforcing Sublicenses. Each sublicense by Roche under
this Agreement will be subject to, and consistent with, the terms of this
Agreement.  Roche shall be responsible to ensure compliance by its Sublicensees
with the terms and conditions of this Agreement. If Isis reasonably believes a
Roche Sublicensee may be violating the terms of this Agreement, then, within 30
days after Isis delivers a written request to Roche, Roche will provide Isis a
full and complete copy of the sublicense Roche entered with such Sublicensee.

 

17

--------------------------------------------------------------------------------


 

(d)                     Effect of Termination on Sublicenses. If this Agreement
terminates for any reason, any Sublicensee granted a sublicense by Roche to
Develop or Commercialize Products will, from the effective date of such
termination, automatically become a direct licensee of Isis with respect to the
rights sublicensed to the Sublicensee by Roche; so long as (i) such Sublicensee
is not in breach of its sublicense agreement, (ii) such Sublicensee agrees in
writing to comply with all of the terms of this Agreement to the extent
applicable to the rights originally sublicensed to it by Roche, and (iii) such
Sublicensee agrees to pay directly to Isis such Sublicensee’s payments under
this Agreement to the extent applicable to the rights sublicensed to it by
Roche. Roche agrees that it will confirm clause (i) of the foregoing in writing
at the request and for the benefit of Isis and if requested, the Sublicensee.

 

4.1.5.                  No Implied Licenses. All rights in and to Licensed
Technology not expressly licensed to Roche under this Agreement are hereby
retained by Isis or its Affiliates. All rights in and to Roche Technology not
expressly licensed or assigned to Isis under this Agreement, are hereby retained
by Roche or its Affiliates. Except as expressly provided in this Agreement, no
Party will be deemed by estoppel or implication to have granted the other Party
any license or other right with respect to any intellectual property.

 

4.1.6.                  License Conditions; Limitations. Subject to
Section 6.11, any license granted under Section 4.1.1 and the sublicense rights
under Section 4.1.4 are subject to and limited by (i) the Permitted Licenses,
(ii) the Prior Agreements, and (iii) the Isis In-License Agreements, in each
case to the extent the provisions of such obligations or agreements are
specifically disclosed to Roche in writing (or via electronic data room).

 

4.1.7.                  Trademarks for Products. After Option exercise, Roche is
solely responsible for all trademarks, trade dress, logos, slogans, designs,
copyrights and domain names used on or in connection with Products licensed
under Section 4.1.1.

 

4.2.                            Technology Transfer after Option Exercise. After
Option exercise pursuant to a technology transfer plan to be mutually agreed by
Isis and Roche, and subject to Section 4.2.3, Isis will:

 

4.2.1.                  Licensed Know-How — Generally. Deliver to Roche copies
of Licensed Know-How (other than the Isis Manufacturing and Analytical Know-How)
in the Field in Isis’ possession not previously provided hereunder, for use
solely in accordance with the license granted under Section 4.1.1 to Roche
together with all regulatory documentation (including drafts) related to
Products. To assist with the transfer of such Licensed Know-How, Isis will make
its personnel reasonably available to Roche during normal business hours to
transfer such Licensed Know-How under this Section 4.2.1.

 

18

--------------------------------------------------------------------------------


 

4.2.2.                  Isis Manufacturing and Analytical Know-How. Deliver, at
Roche’s election, to one of either (i) Roche, or (ii) a Licensed CMO solely to
Manufacture API on Roche’s behalf, copies of the Isis Manufacturing and
Analytical Know-How relating to Products in Isis’ possession not previously
provided hereunder, which is necessary for the exercise by Roche, its Affiliates
or a Third Party of the Manufacturing rights granted under Section 4.1.1.

 

4.2.3.                  Technology Transfer Costs. Isis will perform the
technology transfer activities under this Section 4.2 for up to [***] FTE hours
(free of charge to Roche) of Isis’ time. Thereafter, if requested by Roche, Isis
will provide Roche with a reasonable level of assistance in connection with such
transfer, which Roche will reimburse Isis for Isis’ time incurred in providing
such assistance at Isis’ FTE rate, and any of Isis’ reasonable travel expenses
for travel requested by Roche, and any outside consultants’ costs and
consultants’ reasonable travel expenses incurred by Isis agreed in advance by
Roche.

 

ARTICLE 5.

 

DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION

 

5.1.                            Roche Diligence. After Option exercise, subject
to the terms of this Agreement, Roche is solely responsible for all Development,
Manufacturing and Commercialization activities, and for all costs and expenses
associated therewith, with respect to the Development, Manufacture and
Commercialization of Products. Roche will use Commercially Reasonable Efforts to
Develop, Manufacture and Commercialize Products, including to meet the timelines
and milestones set forth in the Isis Development Candidate-R&D Plan, the IDCP
and the Specific Performance Milestone Events.

 

Prior to Initiation of the first Registration-Directed Trial for a given
Product, Roche will prepare a Development and global integrated development and
commercialization plan (“IDCP”) outlining key aspects for Developing such
Product through Approval, and Roche’s worldwide strategy to launch and
Commercialize such Product. The IDCP will incorporate and replace the applicable
R&D Plan and will take the form of, and contain information consistent with,
Roche’s Development and Commercialization plans for its similar products at
similar stages of development or commercialization, including Product Sales
forecasts. Once Roche has prepared such plan, Roche will update the IDCP
consistent with Roche’s standard practice and provide such updates to Isis at
least Annually.

 

5.1.1.                  Independent Expert. After Option exercise, Roche will
have the final decision-making authority regarding which Product to [***], and
Roche will present its decision to the JSC. If Roche decides to progress the
[***], and the JSC does not unanimously agree with Roche’s decision to do so,
the JSC will appoint a single, independent Third Party expert (“Independent
Expert”) mutually agreed upon by

 

19

--------------------------------------------------------------------------------


 

the Parties with appropriate expertise and professional credentials to evaluate
Roche’s decision. Each Party will have the opportunity to present its position
to the Independent Expert. The Independent Expert, when considering its
recommendation, will consider such factors as [***], available clinical and
pre-clinical data for [***], the commercial potential of the Development
Candidates and the competitive environment. The Independent Expert will make his
or her own recommendation to the JSC regarding whether the Brain Shuttle
Development Candidate or the Isis Development Candidate should [***]. Roche will
not be required to adopt the Independent Expert’s recommendation. If the
Independent Expert recommends that the [***], [***], then Roche will pay Isis
the royalty rate under TABLE 4 of Section 6.7.1 applicable to [***]. If the
Independent Expert recommends that the [***], Roche will pay the costs of the
Independent Expert.  If the Independent Expert recommends that the [***], Roche
and Isis will each pay 50% of the costs of the Independent Expert.

 

5.1.2.                  Phase 2 Trials. The Phase 2 Trial for the first Isis
Development Candidate will be designed in accordance with the Phase 2 Trial
design set forth in the Isis Development Candidate-R&D Plan, taking into
consideration the results of the Phase 1 Trial. The Phase 2 Trials for all other
Development Candidates will be designed in accordance with the applicable R&D
Plan. Roche will keep Isis informed of the progress and status of each Phase 2
Trial. Roche will notify Isis in writing promptly after Roche completes a Phase
2 Trial under the applicable R&D Plan. Promptly after such notice, once the data
generated under the statistical analysis plan for a Phase 2 Trial is available
to Roche, Roche will provide such data to Isis.

 

5.1.3.                  Registration-Directed Trials. The Registration-Directed
Trials will be designed in accordance with the Registration-Directed Trial
designs set forth in the applicable IDCP. Roche will keep Isis informed of the
progress and status of each Registration-Directed Trial. Roche will notify Isis
in writing promptly after Roche completes each Registration-Directed Trial under
the applicable IDCP. Promptly after such notice, once the data generated under
the statistical analysis plan for a Registration-Directed Trial is available to
Roche, Roche will provide such data to Isis.

 

5.1.4.                  Investigator’s Brochure. After Option Exercise, in
addition to the IDCP, Roche will keep Isis reasonably informed with respect to
the status, activities and progress of Development of Products by providing
updated versions of the Investigator’s Brochure to Isis Annually and upon any
substantive change to the safety or risk of the Products.

 

5.1.5.                  Participation in Regulatory Meetings. Each Party will
provide the other Party with as much advance written notice as practicable of
any meetings such Party has or plans to have with a Regulatory Authority
regarding pre-approval or Approval matters for a Product, and will allow the
other Party (at such other Party’s own expense) to participate in any such
meetings as an observer.

 

20

--------------------------------------------------------------------------------


 

5.1.6.                  Regulatory Communications. Each Party will provide the
other Party with copies of documents and communications submitted to and
received from Regulatory Authorities that materially impact the Development or
Commercialization of Products for the other Party’s review and comment, and the
submitting Party will consider in good faith including any comments provided by
the reviewing Party to such documents and communications.

 

5.1.7.                  Participation in Roche Clinical Development Team
Meetings. [***], Roche will permit Isis to participate in Roche’s key clinical
development team meetings for Products (i.e., meetings that are likely to have a
material impact on the Development of the Product(s)) (each such meeting, a “Key
Meeting”), at Isis’ reasonable request. Isis’ and Roche’s respective designated
clinical leaders will work together to come up with a schedule of such Key
Meetings, giving Isis as much advance written notice as practicable so that Isis
may, at Isis’ expense, plan for its participation in such meetings.

 

5.1.8.                  Class Generic Claims. If Roche intends to make any
claims in a Product label or regulatory filing that are class generic to ASOs or
Isis’ chemistry platform(s), Roche will provide such claims and regulatory
filings to Isis in advance and will consider in good faith any proposals and
comments made by Isis.

 

5.1.9.                  Applicable Laws. Roche will perform its activities
pursuant to this Agreement in compliance with applicable good laboratory and
clinical practices and cGMP.

 

5.2.                            IND; Global Safety Database.

 

5.2.1.                  IND. The Parties acknowledge that until the first
Development Candidate completes a Phase 1 Trial, Isis will be the holder of the
IND for such Development Candidate. After Option exercise, upon transfer of
Isis’ Development Candidate IND to Roche and assumption by Roche of regulatory
responsibilities under the IND, Roche will assume responsibility for the global
safety database related to such Development Candidate. After Option exercise,
Roche will be solely responsible for reporting to Regulatory Authorities in
accordance with the Applicable Law for expeditable adverse events and for
periodic safety reporting relating to the safety of such Development Candidate
and all subsequent Development Candidates and will furnish copies of such
reports to Isis.

 

5.2.2.                  Isis’ Antisense Safety Database.

 

(a)                                 Isis maintains an internal database that
includes information regarding the tolerability of its drug compounds,
individually and as a class, including information discovered during
pre-clinical and clinical development (the “Isis Internal ASO Safety Database”).
In an effort to maximize understanding of the safety profile and
pharmacokinetics of Isis compounds, after Option exercise, Roche will cooperate
in connection with populating the Isis Internal ASO Safety Database. To

 

21

--------------------------------------------------------------------------------


 

the extent collected by Roche and in the form in which Roche uses/stores such
information for its own purposes, Roche will make available to Isis information
concerning toxicology, pharmacokinetics, safety pharmacology study(ies), serious
adverse events and other safety information related to Products as soon as
practicable following the date such information is available to Roche (but Roche
will make such information available to Isis starting no later than thirty (30)
days after Roche’s receipt of such information). In connection with any reported
serious adverse event, Roche will provide Isis all serious adverse event
reports, including initial, interim, follow-up, amended, and final reports. In
addition, with respect to Products, Roche will make available to Isis copies of
Annual safety updates filed with each IND and the safety sections of any final
Clinical Study reports within thirty (30) days following the date such
information is filed or is available to Roche, as applicable. Furthermore, Roche
will promptly make available to Isis any supporting data and answer any
follow-up questions reasonably requested by Isis. All such information disclosed
by Roche to Isis will be Roche Confidential Information; provided, however, that
Isis may disclose any such Roche Confidential Information to (i) Isis’ other
partners pursuant to Section 5.2.2(b) below if such information is regarding
class generic properties of ASOs, or (ii) any Third Party, in each case, so long
as Isis does not disclose the identity of a Product or Roche. Roche will contact
Isis’ Chief Medical Officer at Isis Pharmaceuticals, Inc., 2855 Gazelle Court,
Carlsbad, California 92010 (or at such other address/contact designated in
writing by Isis) for matters related to the Isis Internal ASO Safety Database.
Roche will also cause its Affiliates and Sublicensees to comply with this
Section 5.2.2(a).

 

(b)                                 Isis utilizes the information in the Isis
Internal ASO Safety Database to conduct analyses to keep Isis and its partners
informed regarding class generic properties of ASOs, including with respect to
safety. As such, if and when Isis identifies safety or other related issues that
may be relevant to a Product (including any potential class-related
toxicity), Isis will promptly inform Roche of such issues and, if requested,
provide the data supporting Isis’ conclusions.

 

ARTICLE 6.
FINANCIAL PROVISIONS

 

6.1.                            Option Fee. In partial consideration for Roche’s
Option hereunder, within ten (10) days following the Effective Date and receipt
by Roche of an invoice from Isis, Roche will pay Isis an Option fee equal to
thirty million dollars (US$30,000,000).

 

22

--------------------------------------------------------------------------------


 

6.2.                           Milestone Payments for Achievement of
Pre-Licensing Milestone Events. As further consideration for Roche’s Option,
Roche will pay to Isis the milestone payments as set forth in TABLE 1 below when
a milestone event (each, a “Pre-Licensing Milestone Event”) listed in TABLE 1 is
first achieved by the applicable Development Candidate:

 

TABLE 1

 

Pre-Licensing
Milestone Events

 

Column 1
Milestone Payments
for the Isis
Development
Candidate to First
Achieve Milestone
Event

 

Column 2
Milestone Payments
for Additional Isis
Development
Candidate to Achieve
Milestone Event

 

Column 3
Milestone Payments
for First Brain
Shuttle Development
Candidate to
Achieve Milestone
Event

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

--------------------------------------------------------------------------------

*[***] milestone payment is only payable once in accordance with
Section 1.8.1(b).

 

†This milestone payment is not payable by Roche if Roche has already paid Isis
the [***] milestone payment under Column 1 of this TABLE 1.

 

Except for the [***] milestone payment in Column 2 of TABLE 1 for an Additional
Isis Development Candidate, Roche will pay to Isis the Milestone Event payments
as set forth in TABLE 1 after the applicable Milestone Event is first achieved
by a Development Candidate even if Roche has exercised the Option prior to
achievement of the Milestone Event.

 

6.3.                            License Fee. Pursuant to Section 3.2, subsequent
to Roche’s written notice to exercise its Option in accordance with this
Agreement, Roche will pay to Isis a license fee of [***] within thirty (30) days
after providing such written notice and receipt by Roche of an invoice from
Isis.

 

6.4.                            Milestone Payments for Achievement of
Post-Licensing Milestone Events. Roche will pay Isis the milestone payments set
forth in TABLE 2 below when a milestone event (each, a “Post-Licensing Milestone
Event”) listed in TABLE 2 is first achieved by a Product:

 

23

--------------------------------------------------------------------------------


 

TABLE 2

 

Post-Licensing Milestone
Event 

 

Column 1
Milestone Payment for First
Product to Achieve Milestone
Event

 

Column 2
Milestone Payment for
Each Product After the
First Product to Achieve
Milestone Event

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

6.5.                            Milestone Payments for First Achievement of
Sales Milestone Event. Roche will pay Isis the applicable one-time milestone
payments set forth in TABLE 3 below after the first achievement of the listed
events, by or on behalf of Roche or its Affiliates or Sublicensees. For clarity,
notwithstanding any provision to the contrary in this Agreement, any
consideration received by Roche or its Affiliates from a Compulsory Sublicensee
for the sale of Products in a given Calendar Year will be added to Net Sales of
Products for such year for purposes of determining whether any of the Sales
Milestones in TABLE 3 have been achieved.

 

TABLE 3

 

Sales Milestone

 

Sales Milestone
Payment

 

[***] in aggregate worldwide Annual Net Sales of Products comprising an Isis
Development Candidate

 

[***]

 

[***] in aggregate worldwide Annual Net Sales of Products comprising an Isis
Development Candidate

 

[***]

 

[***] in aggregate worldwide Annual Net Sales of Products comprising a Brain
Shuttle Development Candidate

 

[***]

 

[***] in aggregate worldwide Annual Net Sales of Products comprising a Brain
Shuttle Development Candidate

 

[***]

 

Total Sales Milestone Payments

 

[***]

 

 

24

--------------------------------------------------------------------------------


 

6.6.                            Limitations on Milestone Payments; Exceptions;
Notice.

 

6.6.1.                  Each milestone payment set forth in TABLE 1, and in
Column 1 of TABLE 2 above, will be paid only once upon the first achievement of
the Milestone Event regardless of how many times such Milestone Event is
achieved. On a Product-by-Product basis, each milestone payment set forth in
Column 2 of TABLE 2 above will be paid only once upon the first achievement of
the Milestone Event by the applicable Product. Each milestone payment set forth
in TABLE 3 above will be paid only once upon the first achievement of the
Milestone Event.

 

6.6.2.                  If a particular Milestone Event is not achieved because
Development activities transpired such that achievement of such earlier
Milestone Event was unnecessary or did not otherwise occur, then upon
achievement of a later Milestone Event the Milestone Event payment applicable to
such earlier Milestone Event will also be due. For example, if a Party proceeds
directly to [***] without achieving the [***] then upon achieving the [***]
Milestone Event, both the [***] and [***] Milestone Event payments are due.

 

6.6.3.                  Each time a Milestone Event is achieved under this
ARTICLE 6, the Party that achieved such Milestone Event will send to the other
Party a written notice thereof promptly (but no later than ten (10) Business
Days) following the date of achievement of such Milestone Event and such payment
will be due within thirty (30) days of the date such Milestone Event was
achieved and receipt of an invoice by Roche from Isis.

 

6.7.                            Royalty Payments to Isis.

 

6.7.1.                  Roche Full Royalty. As partial consideration for the
rights granted to Roche hereunder, subject to the provisions of this
Section 6.7.1 and Section 6.7.2, Roche will pay to Isis royalties on Annual
worldwide Net Sales of Products sold by Roche, its Affiliates or Sublicensees,
on a country-by-country and Product-by-Product basis, in each case in the
amounts as follows in TABLE 4 below (the “Roche Full Royalty”):

 

25

--------------------------------------------------------------------------------


 

TABLE 4

 

 

 

 

 

Royalty
Rate for Products Comprising:

 

Royalty
Tier

 

Annual Worldwide Net
Sales

 

Isis
Development
Candidate

 

Brain Shuttle
Development
Candidate

 

Roche-Selected
Brain Shuttle
Development
Candidate

 

1

 

For the portion of Annual Worldwide Net Sales < $[***]

 

[***]%

 

[***]%

 

[***]%

 

2

 

For the portion of Annual Worldwide Net Sales > $[***] but < $[***]

 

[***]%

 

[***]%

 

[***]%

 

3

 

For the portion of Annual Worldwide Net Sales > $[***] but < $[***]

 

[***]%

 

[***]%

 

[***]%

 

4

 

For the portion of Annual Worldwide Net Sales > $[***]

 

[***]%

 

[***]%

 

[***]%

 

 

(a)                                 Annual worldwide Net Sales for a particular
Product will be calculated by [***]. For clarity, notwithstanding any provision
to the contrary in this Agreement, any consideration received by Roche or its
Affiliates from a Compulsory Sublicensee solely for the sale of Products in a
given Calendar Year will be added to Net Sales of Products for such year for
purposes of determining which royalty tier (and therefore which royalty rate)
applies to a particular Product in TABLE 4.

 

(b)                                 Roche will pay Isis royalties on Net Sales
of Products arising from named patient and other similar programs under
Applicable Laws, and Roche will provide reports and payments to Isis consistent
with Section 6.12. No royalties are due on Net Sales of Products arising from
compassionate use and other programs providing for the delivery of Product at no
cost. The sales of Products arising from named patient, compassionate use or
other similar programs will not be considered a First Commercial Sale for
purposes of determining the Full Royalty Period.

 

6.7.2.                  Application of Royalty Rates. All royalties set forth
under Section 6.7.1 are subject to the provisions of this Section 6.7.2, and are
payable as follows:

 

(a)                     Full Royalty Period. Roche’s obligation to pay Isis the
Roche Full Royalty above with respect to a Product will continue on a
country-by-country and Product-by-Product basis from the date of First
Commercial Sale of such Product until the later of the date of expiration of
(i) the last Valid Claim within the Licensed Patents or the Brain Shuttle
Collaboration Patents Covering such Product in the country in which such

 

26

--------------------------------------------------------------------------------


 

Product is used or sold, (ii) the data exclusivity period conferred by the
applicable Regulatory Authority in such country with respect to such Product
(e.g., such as in the case of an orphan drug), or (iii) the [***] anniversary of
the First Commercial Sale of such Product in such country; provided, however,
that, on a country-by-country and Product-by-Product basis, if neither of the
periods set forth in clause (i) and clause (ii) of this Section 6.7.2(a) apply
to a Product, then the Roche Full Royalty will continue to apply through the
[***] anniversary of the First Commercial Sale of such Product in such country
unless a [***] in such country, at which time in lieu of paying the Roche Full
Royalty, Roche will pay Isis the Roche Reduced Royalty for such Product in such
country in accordance with Section 6.7.2(b) (such royalty period, the “Full
Royalty Period”). For clarity, (X) Licensed Patents that are jointly-owned by
Roche, and (Y) Brain Shuttle Collaboration Patents that are jointly or
solely-owned by Roche or its Affiliates, will count toward the calculation of
the Full Royalty Period in a particular country if the use or sale of a Product
by an unauthorized Third Party in such country would infringe a Valid Claim of
such Licensed Patent or Brain Shuttle Collaboration Patent.

 

(b)                     Reduced Royalty Period. Subject to Section 6.7.2(c), on
a country-by-country and Product-by-Product basis, after the expiration of the
Full Royalty Period in a country and until the end of the Reduced Royalty
Period, in lieu of the royalty rates set forth in TABLE 4 of Section 6.7.1,
Roche will pay Isis royalty rates (the “Roche Reduced Royalty”) on Net Sales of
Products in such country calculated on a Calendar Quarter-by-Calendar Quarter
basis by [***]; provided, however, that the Roche Reduced Royalty rate in each
country will in no event exceed the Reference Rate applicable under this
Section 6.7. For example, if peak Calendar Year Net Sales of a Product
comprising an Isis Development Candidate during the Full Royalty Period were
[***] and royalties paid for that same Calendar Year were [***] resulting in a
[***], and if [***] and the [***], the applicable [***] in such country would be
[***].  Similarly, if the quarterly [***], then the applicable [***] in such
country would be [***].

 

(c)                      Limitation on Aggregate Reduction for Roche Royalties.

 

(i)                                    In no event will the aggregate royalty
reductions under Section 6.7.2(b) and/or Section 6.8 reduce the royalties
payable to Isis on Net Sales of a Product in any given period to an amount that
is less than the [***].

 

(ii)                                In no event will the aggregate royalty
offsets under Section 6.11.3(b) reduce the royalties payable to Isis on Net
Sales of a Product in any given period to an amount that is less than the
greater of (i) [***], and (ii) [***].

 

27

--------------------------------------------------------------------------------


 

(d)                     End of Royalty Obligation. On a country-by-country
basis, other than [***], Roche’s obligation to make royalty payments hereunder
in such country will end on the expiration of the Reduced Royalty Period in such
country. “Reduced Royalty Period” means, on a country by country basis, the
period commencing upon the expiration of the [***] in such country and ending
when the [***] (i) with respect to Net Sales of Products in Major Markets,
[***], and (ii) [***].

 

(e)                      Royalty Examples. SCHEDULE 6.7.2(e) attached hereto
contains examples of how royalties will be calculated under this Section 6.7.

 

(f)                       Allocation of Net Sales. If, by reason of one or more
royalty rate adjustments under this Section 6.7.2, different royalty rates apply
to Net Sales of Products from different countries, Roche will [***] such Net
Sales [***]. SCHEDULE 6.7.2(f) attached hereto contains examples of how Net
Sales of Products from different countries at different royalty rates will be
[***].

 

6.8.                            Royalty Reduction Due to Decline In Product
Sales Clearly Attributable to Sales of an [***]. If, after taking into account
the then available data, including but not limited to epidemiology data, any
Third Party product sales and diagnostics sales data and relevant market
research information, Roche determines (and provides written notice to Isis of
such determination and the basis therefor) that any decline in sales of the AS
Development Candidate being Commercialized by Roche is clearly attributable to
the sales of any [***], then, subject to Section 6.7.2(c)(i), the royalty rates
under TABLE 4 applicable to such AS Development Candidate being Commercialized
by Roche, its Affiliates or Sublicensees [***].  For example, if Roche
determines such decline in sales to be [***], then Roche shall reduce royalties
otherwise payable to Isis based on the actual Net Sales for that Calendar
Quarter [***]. If Roche implements a royalty reduction under this Section 6.8,
Roche will make such reductions with a one Calendar Quarter delay in order to
generate the data and supporting calculations necessary to determine the amount
of any such reduction, and Roche shall include its calculation of such reduction
in the applicable royalty report under Section 6.12.2. If Isis believes that any
decline in sales of the AS Development Candidate being Commercialized by Roche
is not clearly attributable to the sales of any such [***], the Parties will
discuss the matter in good faith and if the Parties cannot resolve such matter
it will be resolved in accordance with the dispute resolution process set forth
in Section 12.1. Roche is not entitled to any royalty reduction under this
Section 6.8 as a result of sales of [***].

 

6.9.                            Apportionment of Compulsory Sublicensee
Consideration. At such time as Roche or any of its Affiliates or Sublicensees
enters into a sublicense with a Compulsory Sublicensee, the Parties will discuss
and mutually agree upon an adjustment of the royalty due to Isis under
Section 6.7 of this Agreement with respect to sales of Products by such
Compulsory Sublicensee, with such adjustment calculated based on a [***].

 

28

--------------------------------------------------------------------------------


 

6.10.                     Reverse Royalty Payments to Roche for Discontinued
Products.

 

6.10.1.           Reverse Royalty for a Discontinued Product Comprising an Isis
Development Candidate. If Isis or any of its Affiliates or Sublicensees
Commercializes a Discontinued Product for which Roche has paid Isis the license
fee under Section 6.3 and such Discontinued Product (i) is comprised of an Isis
Development Candidate, and (ii) was not commercialized by Roche, its Affiliates
or its Sublicensees, then following the First Commercial Sale of such
Discontinued Product by Isis or its Affiliates or Sublicensees, Isis will pay
Roche a royalty of [***] of Annual worldwide net sales of such Discontinued
Product (“Isis Development Candidate Reverse Royalties”). Isis will pay Roche
such Isis Development Candidate Reverse Royalties in accordance with the
provisions governing payment of royalties from Roche to Isis in Sections 6.7.2,
6.11, 6.12, 6.13, 6.14, and 6.15 (mutatis mutandis); provided, however, that
Isis’ obligation to pay Roche Isis Development Candidate Reverse Royalties will
expire once Isis has paid Roche an amount equal to [***] for such Discontinued
Product under Section 6.2 and Section 6.4.

 

6.10.2.           Reverse Royalty for a Discontinued Product Comprising a Brain
Shuttle Development Candidate. If Roche has paid Isis the license fee under
Section 6.3 and Isis or any of its Affiliates or Sublicensees Commercializes a
Discontinued Product that is comprised of a Brain Shuttle Development Candidate,
then following the First Commercial Sale of such Discontinued Product by Isis or
its Affiliates or Sublicensees, Isis will pay Roche a royalty of [***] of Annual
worldwide net sales of such Discontinued Product (“Brain Shuttle Development
Candidate Reverse Royalties”). Isis will pay Roche Brain Shuttle Development
Candidate Reverse Royalties in accordance with (and for the same duration as)
the provisions governing payment of royalties from Roche to Isis in Sections
6.7.2, 6.11, 6.12, 6.13, 6.14, and 6.15, mutatis mutandis.

 

6.11.                     Third Party Payment Obligations.

 

6.11.1.           Existing In-License Agreements.

 

(a)                                 Isis’ Existing In-License Agreements.
Certain of the Licensed Technology Controlled by Isis as of the Effective Date
licensed to Roche under Section 4.1.1 are in-licensed or were acquired by Isis
under the agreements with Third Party licensors or sellers listed on SCHEDULE
6.11.1 (such license or purchase agreements being the “Isis In-License
Agreements”), and certain milestone or royalty payments and license maintenance
fees may become payable by Isis to such Third Parties under the Isis In-License
Agreements based on the Development or Commercialization of a Product by Roche
under this Agreement. Any payment obligations arising under the Isis In-License
Agreements as they apply to Products that:

 

(i)                                    accrue prior to Option exercise, will be
paid by [***] as [***]; and

 

29

--------------------------------------------------------------------------------


 

(ii)                                accrue after Option exercise, will be paid
by [***] as [***].

 

(b)                                 Isis’ Agreements at the time of Option
Exercise. Prior to Roche exercising the Option, Isis shall disclose to Roche all
agreements (other than the In-License Agreements) entered into after the
Effective Date by Isis with Third Party licensors or sellers under which Isis
licensed or acquired any Licensed Technology to be licensed to Roche under
Section 4.1.1 (“Additional Isis In-License Agreements”). Any payment obligations
arising under any Additional Isis In-License Agreements as they apply to
Products that:

 

(i)                                    accrue prior to Option exercise, will be
paid by [***] as [***]; and

 

(ii)                                accrue after Option exercise, will be paid
by [***] as [***], in which case Section 6.11.3 will apply.

 

(c)                                  Roche’s Existing In-License Agreements.
Roche will be solely responsible for any Third Party Obligations that become
payable by Roche to Third Parties under any agreements or arrangements Roche has
with such Third Parties as of the Effective Date, based on the Development or
Commercialization of a Product by Roche, its Affiliate or Sublicensee under this
Agreement. Any such payment obligations will be paid by [***] as [***] under
this Agreement.

 

6.11.2.           New In-Licensed Product-Specific Patents.

 

(a)                                 On a Product-by-Product basis, after Option
exercise, Roche or Isis, as the case may be, will promptly provide the other
Party written notice of any additional Third Party Patent Rights it has
identified as necessary to Develop or Commercialize a Product where such Third
Party Patent Rights would be considered a Product-Specific Patent if either
Party Controlled such Patent Rights (“Additional Product-Specific Patents”), and
Roche will have the first right, but not the obligation, to negotiate with, and
obtain a license from the Third Party Controlling such Additional
Product-Specific Patents. If Roche obtains any such Additional Product-Specific
Patents then any financial obligations under such Third Party agreement will be
paid solely by [***] as [***].

 

(b)                                 If, however, Roche elects not to obtain such
a license to such Additional Product-Specific Patents, Roche will so notify
Isis, and Isis may obtain such a license to such Additional Product-Specific
Patents and Isis will include such Additional Product-Specific Patents in the
license granted to Roche under Section 4.1.1 provided that Roche agrees in
writing to [***].

 

30

--------------------------------------------------------------------------------


 

6.11.3.           Additional Core IP In-License Agreements.

 

(a)                                 Roche will promptly provide Isis written
notice of any [***] (“Additional Core IP”) that Roche believes it has identified
and Isis will have the first right, but not the obligation, to negotiate with,
and obtain a license from the Third Party Controlling such Additional Core IP.
For clarity, Additional Core IP does not include any Patent Rights claiming (or
intellectual property related to) [***]. If Isis obtains such a Third Party
license, Isis will include such Additional Core IP in the license granted to
Roche under Section 4.1.1, and any financial obligations under such Third Party
agreement will be paid solely by [***] as [***].

 

(b)                                 If, however, Isis elects not to obtain such
a license to such Third Party intellectual property, Isis will so notify Roche,
and Roche may obtain such a Third Party license and, subject to
Section 6.7.2(c)(ii), Roche may offset an amount equal to [***] of [***] paid by
Roche under such Third Party license against any [***] of this Agreement in such
country for [***].

 

(c)                                  If Isis does not agree with Roche that a
license to such Third Party Patent Rights is necessary to [***], then Isis will
send written notice to such effect to Roche, and the Parties will engage a
mutually agreed independent Third Party intellectual property lawyer with
expertise in the patenting of ASOs, and appropriate professional credentials in
the relevant jurisdiction, to determine the question of whether or not such
Third Party intellectual property is Additional Core IP. The determination of
the Third Party expert engaged under the preceding sentence will be binding on
the Parties solely for purposes of determining whether Roche is permitted to
[***]. The costs of any Third Party expert engaged under this
Section 6.11.3(c) will be paid by the Party against whose position the Third
Party lawyer’s determination is made.

 

6.12.                     Payments.

 

6.12.1.           Commencement. Beginning with the Calendar Quarter in which the
First Commercial Sale, named patient sale, compassionate use sale or other
similar sales for a Product is made and for each Calendar Quarter thereafter,
Roche will make royalty payments to Isis under this Agreement within [***]
following the end of each such Calendar Quarter.

 

6.12.2.           Royalty Reporting. Each royalty payment will be accompanied by
a report, summarizing in writing for the relevant Calendar Quarter on a
Product-by-Product basis the following information:

 

(a)                                 Sales in Swiss Francs on a
country-by-country basis;

 

(b)                                 Net Sales in Swiss Francs on a
country-by-country basis;

 

31

--------------------------------------------------------------------------------


 

(c)                                  Total worldwide Net Sales in Swiss Francs;

 

(d)                                 Exchange rate used for the conversion of Net
Sales from Swiss Francs to US Dollars pursuant to Section 6.12.4;

 

(e)                                  Royalty Rate pursuant to
Section 2.1.1(b)(ii) (if applicable), Section 6.7.1 and Section 6.7.2, as
applicable; and

 

(f)                                   Total Royalty payable in US Dollars.

 

In addition, Roche will include in each report under this Section 6.12.2
information regarding any Net Sales of Products sold for named patient,
compassionate use or other similar sales and any consideration received from any
Compulsory Sublicensees.

 

6.12.3.           After first Approval, if no royalties or other payments from
Product sales are payable in respect of a given Calendar Quarter, Roche will
submit a written royalty report to Isis so indicating together with an
explanation as to why no such royalties are payable. In addition, beginning with
the Calendar Quarter in which the First Commercial Sale for a Product (or any
named patient sale, compassionate use sale or other similar sales of a Product)
is made and for each Calendar Quarter thereafter, within ten (10) Business Days
following the end of each such Calendar Quarter, Roche will provide Isis a [***]
report estimating the total (A) Sales and Net Sales for Products projected for
such Calendar Quarter, and (B) if available, the amount of any consideration
payable to Roche under sublicenses with Compulsory Sublicensees.

 

6.12.4.           Mode of Payment. All payments under this Agreement will be
(i) payable in full in U.S. Dollars, regardless of the country(ies) in which
sales are made, (ii) made by wire transfer of immediately available funds to an
account designated by Isis in writing, and (iii) irrevocable and non-refundable.
Any corrections to calculations of royalty payments previously paid shall be
adjusted to the next royalty payment due. When calculating the Sales of a
Product that occur in currencies other than U.S. Dollars, Roche will convert the
amount of such sales into Swiss Francs and then into U.S. Dollars using Roche’s
then current internal foreign currency translation actually used on a consistent
basis in preparing its audited financial statements (currently YTD average rate
as reported by Reuters).

 

6.12.5.           Records Retention. Commencing with the First Commercial Sale
or named patient sale of a Product, Roche will keep complete and accurate
records pertaining to the sale of Products for a period of [***] after the year
in which such sales occurred, and in sufficient detail to permit Isis to confirm
the accuracy of the Net Sales or royalties paid by Roche hereunder.

 

6.13.                     Audits. After the first Approval of a Product, during
the remaining Agreement Term and for a period of thirty-six (36) calendar months
thereafter, at the request and expense of Isis, Roche will permit an independent
certified public accountant of internationally recognized standing appointed by
Isis, at reasonable times and upon at least sixty (60)

 

32

--------------------------------------------------------------------------------


 

Business Days written notice, but in no case more than once per Calendar Year,
to examine such records as may be necessary for the purpose of verifying the
calculation and reporting of Net Sales and the correctness of any royalty
payment made under this Agreement for any period within the preceding thirty-six
(36) calendar months. No Calendar Year can be audited more than once.  Any and
all records of Roche examined by such independent certified public accountant
will be deemed Roche’s Confidential Information. The independent certified
public accountant shall share all draft reports with Roche before the draft
audit report is shared with Isis and before the final document is issued. Upon
completion of the audit, the accounting firm will provide both Roche and Isis
with a written report disclosing whether the royalty payments made by Roche are
correct and the specific details concerning any discrepancies (“Audit Report”).
If, as a result of any inspection of the books and records of Roche, it is shown
that Roche’s payments under this Agreement were less than the royalty amount
that should have been paid, then Roche will make all payments required to be
made by paying Isis the difference between such amounts to eliminate any
discrepancy revealed by said inspection with the next royalty payment due, with
interest calculated in accordance with Section 6.15. If, as a result of any
inspection of the books and records of Roche, it is shown that Roche’s payments
under this Agreement were greater than the royalty amount that should have been
paid, then [***]. Isis will pay all fees charged by such accountant pursuant to
the audit, except that, if the audit determines that any additional amounts
payable by Roche for an audited period exceed [***] of the amount actually paid
for such audited period, then, in addition to paying Isis any unpaid amounts
discovered in such audit, Roche will pay the fees and expenses charged by such
accountant.

 

6.14.                     Taxes.

 

6.14.1.           Taxes on Income. Each Party will be solely responsible for the
payment of all taxes imposed on its share of income arising directly or
indirectly from the activities of the Parties under this Agreement.

 

6.14.2.           Withholding Tax. To the extent the paying Party is required to
deduct and withhold taxes on any payment, the paying Party will pay the amounts
of such taxes to the proper governmental authority for the account of the
receiving Party and remit the net amount to the receiving Party in a timely
manner. The paying Party will promptly furnish the receiving Party with proof of
payment of such taxes. If documentation is necessary in order to secure an
exemption from, or a reduction in, any withholding taxes, the Parties will
provide such documentation to the extent they are able to do so. In accordance
with the procedures set forth in Section 9.3, the receiving Party will also
indemnify the paying Party for any tax, interest or penalties imposed on the
paying Party if the paying Party improperly reduces or eliminates withholding
tax based upon representations made by the receiving Party.

 

6.14.3.           Tax Cooperation. At least fifteen (15) days prior to the date
a given payment is due under this Agreement, the non-paying Party will provide
the paying Party with any and all tax forms that may be reasonably necessary in
order for the paying Party to lawfully not withhold tax or to withhold tax at a
reduced rate with

 

33

--------------------------------------------------------------------------------


 

respect to such payment under an applicable bilateral income tax treaty.
Following the paying Party’s timely receipt of such tax forms from the
non-paying Party, the paying Party will not withhold tax or will withhold tax at
a reduced rate under an applicable bilateral income tax treaty, if appropriate
under the Applicable Laws. The non-paying Party will provide any such tax forms
to the paying Party upon request and in advance of the due date. Each Party will
provide the other with reasonable assistance to enable the recovery, as
permitted by Applicable Law, of withholding taxes resulting from payments made
under this Agreement, such recovery to be for the benefit of the Party who would
have been entitled to receive the money but for the application of withholding
tax under this Section 6.14.

 

The provisions of this Section 6.14 are to be read in conjunction with the
provisions of Section 12.4 below.

 

6.15.                     Interest. Any undisputed payments to be made hereunder
that are not paid on or before the date such payments are due under this
Agreement will bear interest at a rate per annum equal to the lesser of (i) one
month LIBOR rate in effect on the date that such payment would have been first
due plus two percentage points (2%) or (ii) the maximum rate permissible under
applicable law.

 

ARTICLE 7.

INTELLECTUAL PROPERTY

 

7.1.                            Ownership.

 

7.1.1.                  Isis Technology and Roche Technology. As between the
Parties, Isis will own and retain all of its rights, title and interest in and
to the Licensed Know-How and Licensed Patents and Roche will own and retain all
of its rights, title and interest in and to the Roche Know-How and Roche
Patents, subject to any assignments, rights or licenses expressly granted by one
Party to the other Party under this Agreement.

 

7.1.2.                  Agreement Technology. Each Party will promptly disclose
to the other Party in writing, and will cause its Affiliates to so disclose, the
discovery, development, or creation of any invention made solely or jointly by
the Parties in connection with the performance of obligations under this
Agreement. Except as expressly provided in this Agreement, neither Party will
have any obligation to account to the other for profits with respect to, or to
obtain any consent of the other Party to license or exploit, Jointly-Owned
Collaboration Technology by reason of joint ownership thereof, and each Party
hereby waives any right it may have under the laws of any jurisdiction to
require any such consent or accounting.

 

34

--------------------------------------------------------------------------------


 

7.1.3.                  Joint Patent Committee.

 

(a)                      The Parties will establish a “Joint Patent Committee”
or “JPC.” The JPC will serve as the primary contact and forum for discussion
between the Parties with respect to intellectual property matters arising under
this Agreement, and will cooperate with respect to the activities set forth in
this ARTICLE 7. Isis’ obligation to participate in the JPC will terminate upon
the date Isis is no longer obligated to participate in the JSC. Thereafter, Isis
will have the right, but not the obligation, to participate in JPC meetings. The
JPC determines the invention classification for each invention arising under
this Agreement. The classifications are (i) Brain Shuttle Collaboration Patents,
(ii) Isis Product-Specific Patents, (iii) Jointly-Owned Collaboration Patents,
(iv) Isis Core Technology Patents, and (v) Isis Manufacturing and Analytical
Patents. In addition, with respect to the Brain Shuttle Collaboration Patents
classification, the JPC will determine the following sub-categories of Brain
Shuttle Collaboration Patents: (w) Patent Rights claiming inventions solely
related to the Brain Shuttle Technology (“Brain Shuttle-Specific Collaboration
Patents”); (x) Patent Rights claiming inventions solely related to ASOs that do
not utilize the Brain Shuttle Technology (“ASO-Specific Collaboration Patents”);
(y) Patent Rights claiming inventions solely related to the linking or
conjugation of molecules (“Linker-Specific Collaboration Patents”); and
(z) Patent Rights claiming more than one of the technologies described in items
(w) through (y) above (“Omnibus Collaboration Patents”). The JPC will endeavor
to separate the claims within such Patent Rights into separate and distinct
patent applications corresponding with the categories and sub-categories
described in this Section 7.1.3(a) to the extent possible without diminishing
the patentability of the inventions.

 

(b)                      A strategy will be discussed with regard to
(x) prosecution and maintenance, defense and enforcement of (A) Brain Shuttle
Collaboration Patents, (B) Isis Product-Specific Patents, and (C) Jointly-Owned
Collaboration Patents licensed to Roche under Section 4.1.1 in connection with a
Product, (y) defense against allegations of infringement of Third Party Patent
Rights, and (z) licenses to Third Party Patent Rights or Know-How (including
whether to obtain any licenses under any such Third-Party Patent Rights or
Know-How, and whether there are any known Third Party Obligations applicable to
a particular Product), in each case to the extent such matter would be
reasonably likely to have a material impact on the Agreement or the licenses
granted hereunder, which strategy will be considered in good faith by the Party
entitled to prosecute, enforce and defend such Patent Rights hereunder, but will
not be binding on such Party.  Notwithstanding the above, subject to the
provisions of Section 6.11, Roche shall have final say as to whether to obtain
any licenses under Third-Party Patent Rights or Know-How.

 

35

--------------------------------------------------------------------------------


 

(c)                      In addition, the Joint Patent Committee will be
responsible for the determination of inventorship. The determination of
inventorship will be in accordance with United States patent laws and therefore
will determine if the invention is solely or jointly owned by the relevant Party
or Parties. In case of a dispute in the Joint Patent Committee (or otherwise
between Isis and Roche) over inventorship or classification, if the Joint Patent
Committee cannot resolve such dispute, even after seeking the JSC’s input, such
dispute will be resolved by independent patent counsel not engaged or regularly
employed in the past two years by either Party and reasonably acceptable to both
Parties. The decision of such independent patent counsel will be binding on the
Parties. Expenses of such patent counsel will be shared equally by the Parties.

 

(d)                     The JPC will comprise an equal number of members from
each Party. The Joint Patent Committee will meet as often as agreed by them (and
at least semi-Annually), to discuss matters arising out of the activities set
forth in this ARTICLE 7. The JPC will determine by unanimous consent the JPC
operating procedures at its first meeting. To the extent reasonably requested by
either Party, the Joint Patent Committee will solicit the involvement of more
senior members of their respective legal departments with respect to critical
issues. Each Party’s representatives on the Joint Patent Committee will consider
comments and suggestions made by the other in good faith. If either Party deems
it reasonably advisable, the Parties will enter into a mutually agreeable common
interest agreement covering the matters contemplated by this Agreement.

 

7.2.                            Prosecution and Maintenance of Patents.

 

7.2.1.                  Patent Filings. The Party responsible for Prosecution
and Maintenance of any Patent Rights as set forth in Section 7.2.2 and
Section 7.2.3 will endeavor to obtain patent protection for a Product as it
Prosecutes and Maintains its other patents Covering products in development,
using counsel of its own choice but reasonably acceptable to the other Party, in
such countries as the responsible Party sees fit.

 

7.2.2.                  Licensed Patents and Roche Patents.

 

(a)                     Licensed Patents.

 

(i)                                    Isis Core and Manufacturing Patents. Isis
will at all times control and be responsible for all aspects of (i) any Brain
Shuttle Collaboration Patents solely-owned by Isis that (A) include claims that
are directed to subject matter applicable to ASOs in general, or (B) include an
ASO, the sequence of which targets the RNA that encodes HTT and ASOs that do not
target the RNA encoding HTT (each, an “Isis Core Brain Shuttle Collaboration
Patent”), (ii) the Isis Core Technology Patents, and (iii) the Isis
Manufacturing and Analytical Patents.

 

36

--------------------------------------------------------------------------------


 

(ii)                                Isis Product-Specific Patents.

 

(1)                                 Before Option Exercise. Before Option
exercise, subject to Section 7.2.3 and Section 7.2.4, at Isis’ expense, Isis
will control and be responsible for all aspects of the Prosecution and
Maintenance of all (x) Brain Shuttle Collaboration Patents solely-owned by Isis
that are necessary or useful to Develop or Commercialize a Product eligible to
be licensed to Roche under Section 4.1.1 and are not necessary or useful to
develop or commercialize products that are not Products (each, an “Isis
Product-Specific Brain Shuttle Collaboration Patent”), and (y) Isis
Product-Specific Patents, and will use commercially reasonably efforts to
Prosecute and Maintain such Patent Rights.

 

(2)                                 After Option Exercise. After Option
exercise, subject to Section 7.2.3 and Section 7.2.4, at Roche’s expense, Roche
will control and be responsible for all aspects of the Prosecution and
Maintenance of all Isis Product-Specific Brain Shuttle Collaboration Patents and
Isis Product-Specific Patents Covering Products licensed to Roche under
Section 4.1.1 and will either (i) use commercially reasonably efforts to
Prosecute and Maintain such Patent Rights or (ii) offer to assign Roche’s entire
right, title and interest in such Patent Rights to Isis, in which case following
any such assignment all licenses granted in this Agreement by Isis to Roche
under such Patent Rights shall become non-exclusive and the exclusivity
covenants under Section 2.1.1 will no longer apply to such Patent Rights.

 

(b)                     Roche Patents and Roche Brain Shuttle Collaboration
Patents. Roche will control and be responsible for all aspects of the
Prosecution and Maintenance of all (i) Brain Shuttle Collaboration Patents
solely-owned by Roche, and (ii) Roche Patents, subject to Section 7.2.3 and
Section 7.2.4.

 

7.2.3.                  Jointly-Owned Collaboration Patents.

 

(a)                                 Before Option Exercise. Before Option
exercise, (i) Isis will control and be responsible for all aspects of the
Prosecution and Maintenance of Jointly-Owned Collaboration Patents Covering Isis
Development Candidates, and (ii) Roche will control and be responsible for all
aspects of the Prosecution and Maintenance of any Jointly-Owned Collaboration
Patents Covering Brain Shuttle Development Candidates.

 

37

--------------------------------------------------------------------------------


 

(b)                                 After Option Exercise. After Option
exercise, Roche will control and be responsible for all aspects of the
Prosecution and Maintenance of (i) Jointly-Owned Collaboration Patents Covering
Products, and (ii) jointly-owned Brain Shuttle Collaboration Patents, and will
either (y) use commercially reasonably efforts to Prosecute and Maintain such
Patent Rights or (z) offer to assign Roche’s entire right, title and interest in
such Patent Rights to Isis, in which case following any such assignment all
licenses granted in this Agreement by Isis to Roche under such Patent Rights
shall become non-exclusive and the exclusivity covenants under Section 2.1.1
will no longer apply to such Patent Rights.

 

7.2.4.                  Other Matters Pertaining to Prosecution and Maintenance
of Patents.

 

(a)                     Each Party will keep the other Party informed through
the Joint Patent Committee as to material developments with respect to the
Prosecution and Maintenance of the Product-Specific Patents or Jointly-Owned
Collaboration Patents for which such Party has responsibility for Prosecution
and Maintenance pursuant to Section 7.2.2, Section 7.2.3 or this Section 7.2.4,
including by providing copies of material data as it arises, any office actions
or office action responses or other correspondence that such Party provides to
or receives from any patent office, including notice of all interferences,
reissues, re-examinations, oppositions or requests for patent term extensions,
and all patent-related filings, and by providing the other Party the timely
opportunity to have reasonable input into the strategic aspects of such
Prosecution and Maintenance.

 

(b)                                 If Roche elects (a) not to file and
prosecute patent applications for the Jointly-Owned Collaboration Patent or Isis
Product-Specific Patents that have been licensed to Roche under this Agreement
or the Brain Shuttle Collaboration Patents for which Roche has responsibility
for Prosecution and Maintenance pursuant to Section 7.2.2 or Section 7.2.3
(“Roche-Prosecuted Patents”) in a particular country, (b) not to continue the
prosecution (including any interferences, oppositions, reissue proceedings,
re-examinations, and patent term extensions, adjustments, and restorations) or
maintenance of any Roche-Prosecuted Patent in a particular country, or (c) not
to file and prosecute patent applications for the Roche-Prosecuted Patent in a
particular country following a written request from Isis to file and prosecute
in such country, then Roche will so notify Isis promptly in writing of its
intention in good time to enable Isis to meet any deadlines by which an action
must be taken to establish or preserve any such Patent Right in such country;
and Isis will have the right, but not the obligation, to file, prosecute,
maintain, enforce, or otherwise pursue such Roche-Prosecuted Patent in the
applicable country at its own expense with counsel of its own choice. In such
case, Roche will cooperate with Isis to file for, or continue to Prosecute and

 

38

--------------------------------------------------------------------------------


 

Maintain or enforce, or otherwise pursue such Roche-Prosecuted Patent in such
country in Isis’ own name. Notwithstanding anything to the contrary in this
Agreement, if Isis assumes responsibility for the Prosecution and Maintenance of
any such Roche-Prosecuted Patent under this Section 7.2.4(b), Isis will have no
obligation to notify Roche if Isis intends to abandon such Roche-Prosecuted
Patent. The analogous situation shall apply mutatis mutandis with regard to
Patent Rights (excluding Isis Core Technology Patents and Isis Manufacturing and
Analytical Patents) for which Isis has responsibility for Prosecution and
Maintenance pursuant to Section 7.2.2 or Section 7.2.3.

 

(c)                      The Parties, through the Joint Patent Committee, will
cooperate in good faith to determine if and when any divisional or continuation
applications will be filed with respect to any Jointly-Owned Collaboration
Patents or Product-Specific Patents, and where a divisional or continuation
patent application filing would be practical and reasonable, then such a
divisional or continuation filing will be made.

 

(d)                     If the Party responsible for Prosecution and Maintenance
pursuant to Section 7.2.3 intends to abandon such Jointly-Owned Collaboration
Patent without first filing a continuation or substitution, then such Party will
notify the other Party of such intention at least sixty (60) days before such
Jointly-Owned Collaboration Patent will become abandoned, and such other Party
will have the right, but not the obligation, to assume responsibility for the
Prosecution and Maintenance thereof at its own expense (subject to
Section 7.3.1) with counsel of its own choice, in which case the abandoning
Party will, and will cause its Affiliates to, assign to the other Party (or, if
such assignment is not possible, grant a fully-paid exclusive license in) all of
their rights, title and interest in and to such Jointly-Owned Collaboration
Patents. If a Party assumes responsibility for the Prosecution and Maintenance
of any such Jointly-Owned Collaboration Patents under this Section 7.2.4(d),
such Party will have no obligation to notify the other Party of any intention of
such Party to abandon such Jointly-Owned Collaboration Patents.

 

(e)                      In addition, the Parties will consult, through the
Joint Patent Committee, and take into consideration the comments of the other
Party for all matters relating to interferences, reissues, re-examinations and
oppositions with respect to those Patent Rights in which such other Party
(i) has an ownership interest, (ii) has received a license thereunder in
accordance with this Agreement, or (iii) may in the future, in accordance with
this Agreement, obtain a license or sublicense thereunder.

 

39

--------------------------------------------------------------------------------


 

7.3.                            Patent Costs.

 

7.3.1.                  Jointly-Owned Collaboration Patents. Unless the Parties
agree otherwise, Isis and Roche will share equally the Patent Costs associated
with the Prosecution and Maintenance of Jointly-Owned Collaboration Patents;
provided that, either Party may decline to pay its share of costs for filing,
prosecuting and maintaining any Jointly-Owned Collaboration Patents in a
particular country or particular countries, in which case the declining Party
will, and will cause its Affiliates to, assign to the other Party (or, if such
assignment is not possible, grant a fully-paid exclusive license in) all of
their rights, titles and interests in and to such Jointly-Owned Collaboration
Patents.

 

7.3.2.                  Licensed Patents and Roche Patents. Except as set forth
in Section 7.2.4 and Section 7.3.1, each Party will be responsible for all
Patent Costs incurred by such Party prior to and after the Effective Date in all
countries in the Prosecution and Maintenance of Patent Rights for which such
Party is responsible under Section 7.2; provided, however, that after Option
exercise, Roche will be solely responsible for Patent Costs arising from the
Prosecution and Maintenance of the Isis Product-Specific Patents; provided that,
Roche may decline to pay for filing, prosecuting and maintaining any Isis
Product-Specific Patents in a particular country or particular countries, in
which case all licenses granted in this Agreement by Isis to Roche under such
Patent Rights shall become non-exclusive and the exclusivity covenants under
Section 2.1.1 will no longer apply to such Patent Rights.

 

7.4.                            Defense of Claims Brought by Third Parties.

 

7.4.1.                  If a Third Party initiates a Proceeding claiming a
Patent Right owned by or licensed to such Third Party is infringed by the
Development, Manufacture or Commercialization of a Product, (a) Isis will have
the first right, but not the obligation, to defend against any such Proceeding
initiated prior to Option exercise at its sole cost and expense and (b) Roche
will have the first right, but not the obligation, to defend against any such
Proceeding initiated after Option exercise at its sole cost and expense. If the
Party having the first right to defend against such Proceeding (the “Lead
Party”) elects to defend against such Proceeding, then the Lead Party will have
the sole right to direct the defense and to elect whether to settle such claim
(but only with the prior written consent of the other Party, not to be
unreasonably withheld, conditioned or delayed). The other Party will reasonably
assist the Lead Party in defending such Proceeding and cooperate in any such
litigation at the request and expense of the Lead Party. The Lead Party will
provide the other Party with prompt written notice of the commencement of any
such Proceeding that is of the type described in this Section 7.4, and the Lead
Party will keep the other Party apprised of the progress of such Proceeding. If
the Lead Party elects not to defend against a Proceeding, then the Lead Party
will so notify the other Party in writing within sixty (60) days after the Lead
Party first receives written notice of the initiation of such Proceeding, and
the other Party (the “Step-In Party”) will have the right, but not the
obligation, to defend against such Proceeding at its sole cost and expense and
thereafter the Step-In Party will have the sole right to direct the defense
thereof, including the right to settle such claim. In any event, the Party not
defending such

 

40

--------------------------------------------------------------------------------


 

Proceeding will reasonably assist the other Party and cooperate in any such
litigation at the request and expense of the Party defending such Proceeding. 
Each Party may at its own expense and with its own counsel join any defense
initiated or directed by the other Party under this Section 7.4. Each Party will
provide the other Party with prompt written notice of the commencement of any
such Proceeding under this Section 7.4, and such Party will promptly furnish the
other Party with a copy of each communication relating to the alleged
infringement that is received by such Party.

 

7.4.2.                  Discontinued Product. If a Third Party initiates a
Proceeding claiming that any Patent Right or Know-How owned by or licensed to
such Third Party is infringed by the Development, Manufacture or
Commercialization of a Discontinued Product, Isis will have the first right, but
not the obligation, to defend against and settle such Proceeding at its sole
cost and expense. Roche will reasonably assist Isis in defending such Proceeding
and cooperate in any such litigation at the request and expense of Isis.  Each
Party may at its own expense and with its own counsel join any defense directed
by the other Party. Isis will provide Roche with prompt written notice of the
commencement of any such Proceeding, or of any allegation of infringement of
which Isis becomes aware and that is of the type described in this
Section 7.4.2, and Isis will promptly furnish Roche with a copy of each
communication relating to the alleged infringement received by Isis.

 

7.4.3.                  Interplay Between Enforcement of IP and Defense of Third
Party Claims.  Notwithstanding the provisions of Section 7.4.1 and
Section 7.4.2, to the extent that a Party’s defense against a Third Party claim
of infringement under this Section 7.4 involves (i) the enforcement of the other
Party’s Know-How or Patent Rights, or (ii) the defense of an invalidity claim
with respect to such other Party’s Know-How or Patent Rights, then, in each
case, the general concepts of Section 7.5 will apply to the enforcement of such
other Party’s Know-How or Patent Rights or the defense of such invalidity claim
(i.e., each Party has the right to enforce its own intellectual property, except
that the relevant Commercializing Party will have the initial right, to the
extent provided in Section 7.5, to enforce such Know-How or Patent Rights or
defend such invalidity claim, and the other Party will have a step-in right, to
the extent provided in Section 7.5, to enforce such Know-How or Patent Rights or
defend such invalidity claim).

 

7.5.                            Enforcement of Patents Against Competitive
Infringement.

 

7.5.1.                  Duty to Notify of Competitive Infringement. If either
Party learns of an infringement, unauthorized use, misappropriation or
threatened infringement by a Third Party to which such Party does not owe any
obligation of confidentiality with respect to any Product-Specific Patents by
reason of the development, manufacture, use or commercialization of a product
directed against the RNA that encodes HTT in the Field (“Competitive
Infringement”), such Party will promptly notify the other Party in writing and
will provide such other Party with available evidence of such Competitive
Infringement; provided, however, that for

 

41

--------------------------------------------------------------------------------


 

cases of Competitive Infringement under Section 7.5.7 below, such written notice
will be given within ten (10) Business Days.

 

7.5.2.                  Prior to Option Exercise. For any Competitive
Infringement occurring after the Effective Date but before Option exercise, Isis
will have the first right, but not the obligation, to institute, prosecute, and
control a Proceeding with respect thereto, by counsel of its own choice, and
Roche will have the right to be represented in that action by counsel of its own
choice at its own expense, however, Isis will have the sole right to control
such litigation. Isis will provide Roche with prompt written notice of the
commencement of any such Proceeding, and Isis will keep Roche apprised of the
progress of such Proceeding. If Isis fails to initiate a Proceeding within a
period of ninety (90) days after receipt of written notice of such Competitive
Infringement (subject to a ninety (90) day extension to conclude negotiations,
which extension will apply only in the event that Isis has commenced good faith
negotiations with an alleged infringer for elimination of such Competitive
Infringement within such ninety (90) day period), Roche will have the right to
initiate and control a Proceeding with respect to such Competitive Infringement
by counsel of its own choice; provided that Isis will have the right to be
represented in any such action by counsel of its own choice at its own expense.
Notwithstanding the foregoing, Isis will at all times have the sole right to
institute, prosecute, and control any Proceeding under this Section 7.5.2 to the
extent involving any Isis Core Technology Patents or Isis Manufacturing and
Analytical Patents.

 

7.5.3.                  Following Option Exercise. For any Competitive
Infringement with respect to a Product (except for a Discontinued Product)
occurring after Option exercise, so long as part of such Proceeding Roche also
enforces any Patent Rights Controlled by Roche being infringed that Cover a
Product, then Roche will have the first right, but not the obligation, to
institute, prosecute, and control a Proceeding with respect thereto by counsel
of its own choice at its own expense, and Isis will have the right, at its own
expense, to be represented in that action by counsel of its own choice, however,
Roche will have the right to control such litigation. If Roche fails to initiate
a Proceeding within a period of ninety (90) days after receipt of written notice
of such Competitive Infringement (subject to a ninety (90) day extension to
conclude negotiations, if Roche has commenced good faith negotiations with an
alleged infringer for elimination of such Competitive Infringement within such
ninety (90) day period), Isis will have the right to initiate and control a
Proceeding with respect to such Competitive Infringement by counsel of its own
choice, and Roche will have the right to be represented in any such action by
counsel of its own choice at its own expense. Notwithstanding the
foregoing, Isis will at all times have the sole right to institute, prosecute,
and control any Proceeding under this Section 7.5.3 to the extent involving any
Isis Core Technology Patents or Isis Manufacturing and Analytical Patents.

 

42

--------------------------------------------------------------------------------


 

7.5.4.                  Joinder.

 

(a)                     If a Party initiates a Proceeding in accordance with
this Section 7.5, the other Party agrees to be joined as a party plaintiff where
necessary and to give the first Party reasonable assistance and authority to
file and prosecute the Proceeding. Subject to Section 7.5.5, the costs and
expenses of each Party incurred pursuant to this Section 7.5.4(a) will be borne
by the Party initiating such Proceeding.

 

(b)                     If one Party initiates a Proceeding in accordance with
this Section 7.5.4, the other Party may join such Proceeding as a party
plaintiff where necessary for such other Party to seek lost profits with respect
to such infringement.

 

7.5.5.                  Share of Recoveries. Any damages or other monetary
awards recovered with respect to a Proceeding brought pursuant to this
Section 7.5 will be shared as follows:

 

(a)                                 the amount of such recovery will first be
applied to the Parties’ reasonable out-of-pocket costs incurred in connection
with such Proceeding (which amounts will be allocated pro rata if insufficient
to cover the totality of such expenses); then

 

(b)                                 any remaining proceeds constituting direct
or actual damages for acts of infringement occurring prior to Roche’s exercise
of the Option will be (i) [***]; or (ii) [***]; then

 

(c)                                  any remaining proceeds constituting direct
or actual damages for acts of infringement occurring after Roche’s exercise of
the Option will be treated [***], and [***]; then

 

(d)                                 any remaining proceeds constituting punitive
or treble damages will be allocated between the Parties as follows: the Party
initiating the Proceeding will receive and retain [***] of such proceeds and the
other Party will receive and retain [***] of such proceeds.

 

7.5.6.                  Settlement. Notwithstanding anything to the contrary
under this ARTICLE 7, neither Party may enter a settlement, consent judgment or
other voluntary final disposition of a suit under this ARTICLE 7 that disclaims,
limits the scope of, admits the invalidity or unenforceability of, or grants a
license, covenant not to sue or similar immunity under a Patent Right Controlled
by the other Party without first obtaining the written consent of the Party that
Controls the relevant Patent Right.

 

7.5.7.                  35 USC 271(e)(2) Infringement. Notwithstanding anything
to the contrary in this Section 7.5, solely with respect to Licensed Patents,
for a Competitive Infringement under 35 USC 271(e)(2), the time period set forth
in Section 7.5.2 during which a Party will have the initial right to bring a
Proceeding will be shortened to a total of twenty-five (25) days, so that, to
the extent the other Party

 

43

--------------------------------------------------------------------------------


 

has the right, pursuant to such Section to initiate a Proceeding if the first
Party does not initiate a Proceeding, such other Party will have such right if
the first Party does not initiate a Proceeding within twenty-five (25) days
after such first Party’s receipt of written notice of such Competitive
Infringement.

 

7.6.                            Other Infringement.

 

7.6.1.                  Jointly-Owned Collaboration Patents. With respect to the
infringement of a Jointly-Owned Collaboration Patent which is not a Competitive
Infringement, the Parties will cooperate in good faith to bring suit together
against such infringing party or the Parties may decide to permit one Party to
solely bring suit. Any damages or other monetary awards recovered with respect
to a Proceeding brought pursuant to this Section 7.6.1 will be shared as
follows: (i) the amount of such recovery will first be applied to the Parties’
reasonable out-of-pocket costs incurred in connection with such Proceeding
(which amounts will be allocated pro rata if insufficient to cover the totality
of such expenses); (ii) any remaining proceeds constituting direct damages will
be [***], and (iii) any remaining proceeds constituting punitive or treble
damages will be allocated as follows: (A) if the Parties jointly initiate a
Proceeding pursuant to this Section 7.6.1, [***] of such proceeds; and (B) if
only one Party initiates the Proceeding pursuant to this Section 7.6.1, such
Party will receive [***] of such proceeds and the other Party will receive [***]
of such proceeds.

 

7.6.2.                  Patents Solely Owned by Isis. Isis will retain all
rights to pursue an infringement of any Patent Right solely owned by Isis which
is other than a Competitive Infringement and Isis will retain all recoveries
with respect thereto.

 

7.6.3.                  Patents Solely Owned by Roche. Roche will retain all
rights to pursue an infringement of any Patent Right solely owned by Roche which
is other than a Competitive Infringement and Roche will retain all recoveries
with respect thereto.

 

7.7.                            Patent Listing.

 

7.7.1.                  Roche’s Obligations. Roche will promptly, accurately and
completely list, with the applicable Regulatory Authorities during the Agreement
Term, all applicable Patent Rights that Cover a Product.  Prior to such
listings, the Parties will meet, through the Joint Patent Committee, to evaluate
and identify all applicable Patent Rights, and Roche will have the right to
review, where reasonable, original records relating to any invention for which
Patent Rights are being considered by the Joint Patent Committee for any such
listing. Notwithstanding the preceding sentence, Roche will retain final
decision-making authority as to the listing of all applicable Patent Rights for
a Product that are not Isis Core Technology Patents or Isis Manufacturing and
Analytical Patents, regardless of which Party owns such Patent Rights.

 

44

--------------------------------------------------------------------------------


 

7.7.2.                  Isis’ Obligations. Isis will promptly, accurately and
completely list, with the applicable Regulatory Authorities during the Agreement
Term, all applicable Patent Rights that Cover a Discontinued Product. Prior to
such listings, the Parties will meet, through the Joint Patent Committee, to
evaluate and identify all applicable Patent Rights, and Isis will have the right
to review, where reasonable, original records relating to any invention for
which Patent Rights are being considered by the Joint Patent Committee for any
such listing. Notwithstanding the preceding sentence, Isis will retain final
decision-making authority as to the listing of all applicable Patent Rights for
such Discontinued Products, as applicable, regardless of which Party owns such
Patent Rights.

 

7.8.                            CREATE Act. Notwithstanding anything to the
contrary in this ARTICLE 7, neither Party will have the right to make an
election under the CREATE Act when exercising its rights under this ARTICLE 7
without the prior written consent of the other Party, which will not be
unreasonably withheld, conditioned or delayed. With respect to any such
permitted election, the Parties will use reasonable efforts to cooperate and
coordinate their activities with respect to any submissions, filings or other
activities in support thereof. The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in the CREATE Act.

 

7.9.                            Obligations to Third Parties. Notwithstanding
any of the foregoing, each Party’s rights and obligations with respect to
Licensed Technology under this ARTICLE 7 will be subject to the Third Party
rights and obligations under any (i) Third Party agreements the restrictions and
obligations of which Roche has agreed to under Section 6.11.2(b), (ii) Prior
Agreements, and (iii) Isis In-License Agreements; provided, however, that, to
the extent that Isis has a non-transferable right to prosecute, maintain or
enforce any Patent Rights licensed to Roche hereunder and, this Agreement
purports to grant any such rights to Roche, Isis will act in such regard with
respect to such Patent Rights at Roche’s direction.

 

7.10.                     Additional Right and Exceptions. Notwithstanding any
provision of this ARTICLE 7, but subject to Section 7.4.3, Isis retains the sole
right to Prosecute and Maintain Isis Core Technology Patents and Isis
Manufacturing and Analytical Patents during the Agreement Term and to control
any enforcement of Isis Core Technology Patents and Isis Manufacturing and
Analytical Patents, and will take the lead on such enforcement solely to the
extent that the scope or validity of any Patent Rights Controlled by Isis and
Covering the Isis Core Technology Patents or Isis Manufacturing and Analytical
Patents is at risk. If Isis determines, in Isis’ sole discretion, to not enforce
any Isis Core Technology Patents or Isis Manufacturing and Analytical Patents
and does not permit Roche to so enforce such Patent Rights, then the Parties
will mutually agree on an appropriate adjustment (if any) of the future
consideration payable by Roche under this Agreement to reflect any adverse
impact Isis’ failure to enforce such Patent Rights has on Products.

 

7.11.                     Patent Term Extension. The Parties will cooperate with
each other in gaining patent term extension wherever applicable to a Product,
including European supplementary protection certificates and pediatric
exclusivity. After exercising the Option, Roche will determine which patents
will be extended and what extensions will be sought.

 

45

--------------------------------------------------------------------------------


 

7.12.                     No Challenge. If, during the Agreement Term, solely
with respect to rights to the Licensed Patents that are included (or, prior to
Option exercise, are eligible to be included) in a license granted to Roche
under Section 4.1.1, Roche, its Affiliates or Sublicensees, in the United States
or any other country, (a) commence or otherwise voluntarily determine to
participate in (other than as may be necessary or reasonably required to assert
a cross-claim or a counter-claim or to respond to a court request or order or
administrative law request or order) any action or proceeding, challenging or
denying the enforceability or validity of any claim within an issued patent or
patent application within such Licensed Patents, or (b) direct, support or
actively assist any other Person (other than as may be necessary or reasonably
required to assert a cross-claim or a counter-claim or to respond to a court
request or order or administrative law request or order) in bringing or
prosecuting any action or proceeding challenging or denying the validity of any
claim within an issued patent or patent application within such Licensed
Patents, then unless, within thirty (30) days after written notice from Isis,
Roche rescinds any actions brought by Roche, its Affiliates, or
Sublicensees, Isis may terminate this Agreement and the provisions of
Section 10.4.1 and Section 10.4.2 will apply; [***].

 

ARTICLE 8.

REPRESENTATIONS AND WARRANTIES

 

8.1.                            Representations and Warranties of Both Parties.
Each Party hereby represents and warrants to the other Party, as of the
Effective Date, that:

 

8.1.1.                  such Party is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

 

8.1.2.                  such Party has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;

 

8.1.3.                  this Agreement has been duly executed and delivered on
behalf of such Party, and constitutes a legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof;

 

8.1.4.                  the execution, delivery and performance of this
Agreement by such Party will not constitute a default under or conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it is bound, or to the best of its knowledge and belief violate any
law or regulation of any court, governmental body or administrative or other
agency having jurisdiction over such Party;

 

46

--------------------------------------------------------------------------------


 

8.1.5.                  to the best of its knowledge and belief, no government
authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, under any applicable
laws, rules or regulations currently in effect, is or will be necessary for, or
in connection with, the transaction contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Agreement and such other agreements; and

 

8.1.6.                  it has not employed (and, to the best of its knowledge
and belief, has not used a contractor or consultant that has employed) and in
the future will not employ (or, to the best of its knowledge, use any contractor
or consultant that employs, provided that such Party may reasonably rely on a
representation made by such contractor or consultant) any Person debarred by the
FDA (or subject to a similar sanction of EMA or foreign equivalent), or any
Person which is the subject of an FDA debarment investigation or proceeding (or
similar proceeding of EMA or foreign equivalent), in the conduct of the
Pre-Clinical Studies or Clinical Studies of a Product and its activities under
the R&D Plans.

 

8.2.                            Representations and Warranties of Isis. Isis
hereby represents and warrants to Roche, as of the Effective Date, that:

 

8.2.1.                  To the best of its knowledge and belief, there are no
additional licenses (beyond those that would be granted to Roche under
Section 4.1.1 upon the exercise of the Option for a Product arising under the
Isis Development Candidate-R&D Plan) under any intellectual property owned or
Controlled by Isis or its Affiliates as of the Effective Date that would be
required in order for Roche to further Develop and Commercialize a Product
arising under the Isis Development Candidate-R&D Plan existing on the Effective
Date.

 

8.2.2.                  The Licensed Technology existing as of the Effective
Date constitutes all of the Patent Rights and Know-How Controlled by Isis as of
the Effective Date that are necessary to Develop, Manufacture or Commercialize
Compounds contemplated under the Isis Development Candidate-R&D Plan existing on
the Effective Date in the Field.  Isis has not previously assigned, transferred,
conveyed or otherwise encumbered its right, title and interest in the Licensed
Technology in a manner that conflicts with any rights granted to Roche
hereunder.

 

8.2.3.                  There are no claims, judgments or settlements against or
owed by Isis or its Affiliates or pending against Isis or, to the best of Isis’
knowledge, threatened against Isis, in each case relating to the Isis Technology
that could impact activities under this Agreement. To the best of Isis’
knowledge, there are no claims, judgments or settlements against or owed by any
Third Party that is party to a Prior Agreement, or pending or threatened claims
or litigation against any Third Party that is party to a Prior Agreement, in
each case relating to the Isis Technology that would impact activities under
this Agreement.

 

47

--------------------------------------------------------------------------------


 

8.2.4.                  SCHEDULE 8.2.4(a), SCHEDULE 8.2.4(b) and SCHEDULE
8.2.4(c) set forth true, correct and complete lists of all Isis Core Technology
Patents, Isis Manufacturing and Analytical Patents, and Isis Product-Specific
Patents that apply to the Compounds contemplated under the Isis Development
Candidate-R&D Plan as of the Effective Date, respectively, and indicates whether
each such Patent Right is owned by Isis or licensed by Isis from a Third Party
and if so, identifies the licensor or sublicensor from which the Patent Right is
licensed.  Isis Controls such Patent Rights existing as of the Effective Date
and is entitled to grant all rights and licenses (or sublicenses, as the case
may be) under such Patent Rights it purports to grant to Roche under this
Agreement.

 

8.2.5.                  (a) There is no fact or circumstance known by Isis that
would cause Isis to reasonably conclude that any Licensed Patent is invalid or
un-enforceable, (b) there is no fact or circumstance known by Isis that would
cause Isis to reasonably conclude the inventorship of each Licensed Patent is
not properly identified on each patent, (c) all official fees, maintenance fees
and annuities for the Licensed Patents have been paid and all administrative
procedures with governmental agencies have been completed, (d) none of the Isis
Product-Specific Patents that would be licensed by Isis to Roche upon Option
exercise under this Agreement are currently involved in any interference,
reissue, re-examination, cancellation or opposition proceeding and neither Isis,
nor any of its Affiliates, has received any written notice from any person, or
has knowledge, of such actual or threatened proceeding, and (e) to the best of
Isis’ knowledge and belief, Roche’s practice of the inventions claimed in the
Isis Product-Specific Patents in the performance of the Roche R&D Activities
contemplated as of the Effective Date will not [***].

 

8.2.6.                  SCHEDULE 6.11.1 sets forth true, correct and complete
lists of all Isis In-License Agreements relating to Licensed Technology
necessary or useful to conduct the research, Development, Manufacture or
Commercialization of Compounds as contemplated under the Isis Development
Candidate-R&D Plan existing on the Effective Date. All Isis In-License
Agreements are in full force and effect and have not been modified or amended.
Neither Isis nor, to the best knowledge of Isis, the Third Party licensor in an
Isis In-License Agreement is in default with respect to a material obligation
under such Isis In-License Agreement, and neither such party has claimed or has
grounds upon which to claim that the other party is in default with respect to a
material obligation under, any Isis In-License Agreement.

 

8.2.7.                  SCHEDULE 8.2.7 is a complete and accurate list of all
agreements that create Third Party Obligations that affect the rights granted by
Isis to Roche under this Agreement with respect to Isis Development Candidates
contemplated by the R&D Plans on the Effective Date.

 

8.2.8.                  Isis has all rights necessary to grant the option and
licenses contained in this Agreement, and has the ability to work exclusively
with Roche as set forth in this Agreement, including the covenants granted in
Section 2.1.

 

48

--------------------------------------------------------------------------------


 

8.3.                            Isis Covenants. Isis hereby covenants to Roche
that, except as expressly permitted under this Agreement:

 

8.3.1.                  Isis will promptly amend SCHEDULE 8.2.4(a), SCHEDULE
8.2.4(b) and SCHEDULE 8.2.4(c) and submit such amended Schedules to Roche if
Isis becomes aware that any Isis Core Technology Patents, Isis Manufacturing and
Analytical Patents or Isis Product-Specific Patents are not properly identified
on such Schedule.

 

8.3.2.                  during the Agreement Term, Isis will maintain and not
breach any Isis In-License Agreements and any agreements with Third Parties
entered into after the Effective Date (“New Third Party Licenses”) that provide
a grant of rights from such Third Party to Isis that are Controlled by Isis and
are licensed or may become subject to a license from Isis to Roche for a Product
under this Agreement;

 

8.3.3.                  Isis will promptly notify Roche of any material breach
by Isis or a Third Party of any New Third Party License, and in the event of a
breach by Isis, will permit Roche to cure such breach on Isis’ behalf upon
Roche’s request;

 

8.3.4.                  Isis will not amend, modify or terminate any Isis
In-License Agreement or New Third Party License in a manner that would adversely
affect Roche’s rights hereunder without first obtaining Roche’s written consent,
which consent may be withheld in Roche’s sole discretion;

 

8.3.5.                  Isis will not enter into any new agreement or other
obligation with any Third Party, or amend an existing agreement with a Third
Party, in each case that restricts, limits or encumbers the rights granted to
Roche under this Agreement;

 

8.3.6.                  Isis will cause its Affiliates, licensees and
sublicensees to comply with the terms of Section 2.1;

 

8.3.7.                  all employees and contractors of Isis performing
Development activities hereunder on behalf of Isis will be obligated to assign
all right, title and interest in and to any inventions (or grant a license to
Isis or an option to obtain such a license) developed by them, whether or not
patentable, to Isis or such Affiliate, respectively, as the sole owner thereof;
and

 

8.3.8.                  If, after the Effective Date, Isis becomes the owner or
otherwise acquires Control of any formulation or delivery technology that would
be necessary or useful in order for Roche to further Develop, Manufacture or
Commercialize a Product, and Roche has exercised its Option and the license
granted to Roche under this Agreement is in effect, Isis will make such
technology available to Roche on commercially reasonable terms.

 

8.4.                            Representations and Warranties of Roche. Roche
hereby represents and warrants to Isis, as of the Effective Date, that:

 

49

--------------------------------------------------------------------------------


 

8.4.1.                  SCHEDULE 8.4.1 sets forth a true and correct list of
Patent Rights owned or Controlled as of the Effective Date by Roche or its
Affiliates that (i) specifically claim Roche’s Brain Shuttle technology, or
(ii) are necessary or useful for the research, Development or Commercialization
of a Brain Shuttle Development Candidate (such Patent Rights, “Roche Existing
Brain Shuttle Patents”).  Roche Controls such Roche Existing Brain Shuttle
Patents existing as of the Effective Date and is entitled to grant all rights
and licenses (or sublicenses, as the case may be) under such Roche Existing
Brain Shuttle Patents it purports to grant to Isis under this Agreement; and

 

8.4.2.                  (a) There is no fact or circumstance known by Roche that
would cause Roche to reasonably conclude that any Roche Existing Brain Shuttle
Patent is invalid or un-enforceable, (b) there is no fact or circumstance known
by Roche that would cause Roche to reasonably conclude the inventorship of each
Roche Existing Brain Shuttle Patent is not properly identified on each patent,
(c) all official fees, maintenance fees and annuities for the Roche Existing
Brain Shuttle Patents have been paid and all administrative procedures with
governmental agencies have been completed, (d) none of the Roche Existing Brain
Shuttle Patent are currently involved in any interference, reissue,
re-examination, cancellation or opposition proceeding and neither Isis, nor any
of its Affiliates, has received any written notice from any person, or has
knowledge, of such actual or threatened proceeding, and (e) to the best of
Roche’s knowledge and belief, Isis’ practice of the inventions claimed in the
Roche Existing Brain Shuttle Patents in the performance of the Isis R&D
Activities contemplated as of the Effective Date will not infringe the Patent
Rights of any Third Party.

 

8.5.                            DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY NOR ITS AFFILIATES MAKES ANY
REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. ROCHE AND ISIS UNDERSTAND THAT PRODUCTS ARE THE SUBJECT OF ONGOING
RESEARCH AND DEVELOPMENT AND THAT NEITHER PARTY CAN ASSURE THE SAFETY,
USEFULNESS OR COMMERCIAL OR TECHNICAL VIABILITY OF THE PRODUCTS.

 

ARTICLE 9.

INDEMNIFICATION; INSURANCE

 

9.1.                            Indemnification by Roche. Roche will indemnify,
defend and hold harmless Isis and its Affiliates, and its or their respective
directors, officers, employees and agents, from and against any and all
liabilities, damages, losses, costs and expenses including the reasonable fees
of attorneys (collectively “Losses”) arising out of or resulting from any and
all Third Party suits, claims, actions, proceedings or demands (“Claims”) based
upon:

 

50

--------------------------------------------------------------------------------


 

9.1.1.                  the gross negligence or willful misconduct of Roche, its
Affiliates or Sublicensees and its or their respective directors, officers,
employees and agents, in connection with Roche’s performance of its obligations
or exercise of its rights under this Agreement;

 

9.1.2.                  any breach of any representation or warranty or express
covenant made by Roche under ARTICLE 8 or any other provision under this
Agreement;

 

9.1.3.                  the Development or Manufacturing activities that are
conducted by or on behalf of Roche or its Affiliates or Sublicensees (which will
exclude any Development or Manufacturing activities that are conducted by or on
behalf of Isis pursuant to this Agreement); or

 

9.1.4.                  the Commercialization of a Product by or on behalf of
Roche or its Affiliates or Sublicensees;

 

except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of Isis or its Affiliates,
licensees, Sublicensees or contractors, and its or their respective directors,
officers, employees and agents or other circumstance for which Isis has an
indemnity obligation pursuant to Section 9.2.

 

9.2.                            Indemnification by Isis. Isis will indemnify,
defend and hold harmless Roche and its Affiliates, and its or their respective
directors, officers, employees and agents, from and against any and all Losses
arising out of or resulting from any and all Claims based upon:

 

9.2.1.                  the gross negligence or willful misconduct of Isis, its
Affiliates or Sublicensees or its or their respective directors, officers,
employees and agents, in connection with Isis’ performance of its obligations or
exercise of its rights under this Agreement;

 

9.2.2.                  any breach of any representation or warranty or express
covenant made by Isis under ARTICLE 8 or any other provision under this
Agreement;

 

9.2.3.                  any Development or Manufacturing activities that are
conducted by or on behalf of Isis or its Affiliates or Sublicensees (which will
exclude any Development or Manufacturing activities that are conducted by or on
behalf of Roche pursuant to this Agreement); or

 

9.2.4.                  any development, manufacturing or commercialization
activities that are conducted by or on behalf of Isis or its Affiliates or
Sublicensees with respect to a Discontinued Product.

 

except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of Roche or its Affiliates,
licensees, Sublicensees or contractors and its or their respective directors,
officers, employees and agents or other circumstance for which Roche has an
indemnity obligation pursuant to Section 9.1.

 

51

--------------------------------------------------------------------------------


 

9.3.                            Procedure. If a Person entitled to
indemnification under Section 9.1 or Section 9.2 (an “Indemnitee”) seeks such
indemnification, such Indemnitee will (i) inform the indemnifying Party in
writing of a Claim as soon as reasonably practicable after such Indemnitee
receives notice of such Claim, (ii) permit the indemnifying Party to assume
direction and control of the defense of the Claim (including the sole right to
settle such Claim at the sole discretion of the indemnifying Party, provided
that such settlement or compromise does not admit any fault or negligence on the
part of the Indemnitee, or impose any obligation on, or otherwise materially
adversely affect, the Indemnitee or other Party), (iii) cooperate as reasonably
requested (at the expense of the indemnifying Party) in the defense of the
Claim, and (iv) undertake reasonable steps to mitigate any Losses with respect
to the Claim. The provisions of Section 7.4 will govern the procedures for
responding to a Claim of infringement described therein. Notwithstanding
anything in this Agreement to the contrary, the indemnifying Party will have no
liability under Section 9.1 or Section 9.2, as the case may be, for Claims
settled or compromised by the Indemnitee without the indemnifying Party’s prior
written consent.

 

9.4.                            Insurance.

 

9.4.1.                  Isis’ Insurance Obligations. Isis will maintain, at its
cost, reasonable insurance against liability and other risks associated with its
activities contemplated by this Agreement, including but not limited to its
indemnification obligations herein, in such amounts and on such terms as are
customary for prudent practices for biotech companies of similar size and with
similar resources in the pharmaceutical industry for the activities to be
conducted by it under this Agreement taking into account the scope of
development of products. Isis will furnish to Roche evidence of any insurance
required under this Section 9.4.1, upon request.

 

9.4.2.                  Roche’s Insurance Obligations. Roche hereby represents
and warrants to Isis that it will maintain, at its cost, reasonable insurance or
self insure against liability and other risks associated with its activities
contemplated by this Agreement (including product liability), including but not
limited to its indemnification obligations herein, in such amounts and on such
terms as are customary for prudent practices for large companies in the
pharmaceutical industry for the activities to be conducted by Roche under this
Agreement. Roche will maintain such self insurance throughout the Agreement Term
and for five years thereafter, and will furnish to Isis evidence of such
insurance, upon request.

 

9.5.                            LIMITATION OF CONSEQUENTIAL DAMAGES. EXCEPT FOR
(a) CLAIMS OF A THIRD PARTY THAT ARE SUBJECT TO INDEMNIFICATION UNDER THIS
ARTICLE 9, (b) CLAIMS ARISING OUT OF A PARTY’S WILLFUL MISCONDUCT OF THIS
AGREEMENT, (c) A PARTY’S BREACH OF ARTICLE 2, OR A BREACH OF
SECTION 10.4.1(b) BY ROCHE OR ITS AFFILIATES OR (d) CLAIMS ARISING OUT OF A
PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT, NEITHER
PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE TO THE OTHER PARTY TO THIS
AGREEMENT OR ITS AFFILIATES FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE
OR OTHER INDIRECT DAMAGES, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY OR CONTRIBUTION,
AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS
BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY
SUCH LOSS OR DAMAGE.

 

52

--------------------------------------------------------------------------------


 

ARTICLE 10.

TERM; TERMINATION

 

10.1.                     Agreement Term; Expiration. This Agreement is
effective as of the Effective Date and, unless earlier terminated pursuant to
the other provisions of this ARTICLE 10, will continue in full force and effect
until this Agreement expires as follows:

 

10.1.1.           on a country-by-country basis, on the date of expiration of
all payment obligations by the Commercializing Party under this Agreement with
respect to a Product (or a Discontinued Product) in such country;

 

10.1.2.           in its entirety upon the expiration of all payment obligations
under this Agreement with respect to the last Product (or last Discontinued
Product) in all countries pursuant to Section 10.1.1; and

 

10.1.3.           where Roche has not provided Isis a written notice stating
Roche is exercising its Option under Section 6.3 by the Option Deadline.

 

The period from the Effective Date until the date of expiration of this
Agreement pursuant to this Section 10.1 is the “Agreement Term.” On a
Product-by-Product basis, if with respect to a particular Product this Agreement
expires (i.e., is not terminated early) under Section 10.1.1 or Section 10.1.2
in a particular country, then, effective upon such expiration, Isis will and
hereby does grant to Roche a fully paid-up and irrevocable non-exclusive license
under the Licensed Technology to Manufacture, Develop and Commercialize the
Product that is the subject of such expiration in such country.

 

10.2.                     Termination of the Agreement.

 

10.2.1.           Roche’s Termination for Convenience. After payment by Roche of
the upfront fee under Section 6.1, subject to Section 10.4.1 below, Roche may
terminate this Agreement for convenience by providing ninety (90) days written
notice to Isis of such termination. If Roche terminates this Agreement for
convenience under this Section 10.2.1 prior to Roche paying Isis the milestone
payment for achievement of the Initiation of a Phase 1 Trial Milestone Event,
then if (i) Isis continues to develop the Product after such termination and
achieves the Initiation of the Phase 1 Trial Milestone Event for such Product,
and (ii) Isis has not granted a Third Party an exclusive license or an exclusive
option to obtain an exclusive license to such Product by the [***], then [***],
unless by that time Isis has undergone or has agreed to a Change of Control, in
which case no such payment shall be due or payable.

 

53

--------------------------------------------------------------------------------


 

10.2.2.           Termination for Material Breach.

 

(a)                     Roche’s Right to Terminate. If Roche believes that Isis
is in material breach of this Agreement (other than with respect to a failure to
use Commercially Reasonable Efforts under ARTICLE 1, which is governed by
Section 10.2.3 below), then Roche may deliver notice of such material breach to
Isis. If the breach is curable, Isis will have sixty (60) days to cure such
breach. If Isis fails to cure such breach within the sixty (60) day period, or
if the breach is not subject to cure, Roche may terminate this Agreement by
providing written notice to Isis.

 

(b)                     Isis’ Right to Terminate. If Isis believes that Roche is
in material breach of this Agreement (other than with respect to a failure to
use Commercially Reasonable Efforts under ARTICLE 1 or Section 5.1, which is
governed by Section 10.2.3 below), then Isis may deliver notice of such material
breach to Roche. If the breach is curable, Roche will have sixty (60) days to
cure such breach (except to the extent such breach involves the failure to make
a payment when due, which breach must be cured within thirty (30) days following
such notice). If Roche fails to cure such breach within the sixty (60) day or
thirty (30) day period, as applicable, or if the breach is not subject to
cure, Isis may terminate this Agreement by providing written notice to Roche.

 

10.2.3.           Remedies for Failure to Use Commercially Reasonable Efforts.

 

(a)                     If Isis, in Roche’s reasonable determination, fails to
use Commercially Reasonable Efforts in the activities contemplated in ARTICLE 1
prior to Option exercise, Roche will notify Isis and, within thirty (30) days
thereafter, Isis and Roche will meet and confer to discuss and resolve the
matter in good faith, and attempt to devise a mutually agreeable plan to address
any outstanding issues related to Isis’ use of Commercially Reasonable Efforts
in ARTICLE 1. Following such a meeting, if Isis fails to use Commercially
Reasonable Efforts as contemplated by ARTICLE 1, then subject to Section 10.2.4
below, Roche will have the right, at its sole discretion, to (i) terminate this
Agreement, or (ii) prior to Option exercise, Roche may elect to trigger the
alternative remedy provisions of Section 10.3 below in lieu of terminating this
Agreement by providing written notice to Isis. If Roche elects to trigger the
alternative remedy provisions of Section 10.3 below, then such election is
Roche’s sole and exclusive remedy if Isis fails to use Commercially Reasonable
Efforts in the activities contemplated in ARTICLE 1 prior to Option exercise.

 

(b)                     If Roche, in Isis’ reasonable determination, fails to
use Commercially Reasonable Efforts under ARTICLE 1 or Section 5.1 above, Isis
will notify Roche and, within thirty (30) days thereafter, Isis and Roche will
meet and confer to discuss and resolve the matter in good faith, and attempt to
devise a mutually agreeable plan to address any outstanding

 

54

--------------------------------------------------------------------------------


 

issues related to Roche’s use of Commercially Reasonable Efforts in ARTICLE 1 or
Section 5.1. Following such a meeting, if Roche fails to use Commercially
Reasonable Efforts as contemplated by ARTICLE 1 or Section 5.1, then subject to
Section 10.2.4 below, Isis will have the right, at its sole discretion, to
terminate this Agreement.

 

10.2.4.           Disputes Regarding Material Breach. Notwithstanding the
foregoing, if the Breaching Party in Section 10.2.2 or Section 10.2.3 disputes
in good faith the existence, materiality, or failure to cure of any such breach
which is not a payment breach, and provides notice to the Non-Breaching Party of
such dispute within such sixty (60) day period, the Non-Breaching Party will not
have the right to terminate this Agreement in accordance with Section 10.2.2 or
Section 10.2.3, or trigger the alternative remedy provisions of Section 10.3, as
applicable, unless and until it has been determined in accordance with
Section 12.1 that this Agreement was materially breached by the Breaching Party
and the Breaching Party fails to cure such breach within thirty (30) days
following such determination. It is understood and acknowledged that during the
pendency of such dispute, all the terms of this Agreement will remain in effect
and the Parties will continue to perform all of their respective obligations
hereunder, including satisfying any payment obligations.

 

10.2.5.           Termination for Insolvency.

 

(a)                     Either Party may terminate this Agreement if, at any
time, the other Party files in any court or agency pursuant to any statute or
regulation of any state or country a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of substantially all of its assets; or if the other
Party proposes a written agreement of composition or extension of substantially
all of its debts; or if the other Party will be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition will
not be dismissed within ninety (90) days after the filing thereof; or if the
other Party will propose or be a party to any dissolution or liquidation; or if
the other Party will make an assignment of substantially all of its assets for
the benefit of creditors.

 

(b)                     All rights and licenses granted under or pursuant to any
section of this Agreement are and will otherwise be deemed to be for purposes of
Section 365(n) of Title 11, United States Code (the “Bankruptcy Code”) licenses
of rights to “intellectual property” as defined in Section 101(56) of the
Bankruptcy Code. The Parties will retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code.  Upon the bankruptcy
of any Party, the non-bankrupt Party will further be entitled to a complete
duplicate of, or complete access to, any such intellectual property, and such,
if not already in its possession, will be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects in writing to continue, and continues,
to perform all of its obligations under this Agreement.

 

55

--------------------------------------------------------------------------------


 

10.2.6.           Termination if Development Candidate Not Identified.

 

(a)                                 Failure to Identify a Brain Shuttle
Development Candidate. If, despite the Parties’ Commercially Reasonable Efforts,
Roche has not designated at least one Brain Shuttle Development Candidate by the
[***] of the Effective Date, then either Party will have the right to terminate
this Agreement solely with respect to the Brain Shuttle Development
Candidate-R&D Plan by providing written notice to the other Party within [***]
of the Effective Date. In the case of termination of this Agreement under this
Section 10.2.6(a), Section 10.4.1 will apply solely with respect to the Brain
Shuttle Development Candidate-R&D Plan. Nothing in this Section 10.2.6(a) will
terminate or otherwise affect the provisions of this Agreement with respect to
the Isis Development Candidate-R&D Plan, which shall remain in full force and
effect.

 

(b)                                 Failure to Identify an Isis Development
Candidate. If, despite Isis’ Commercially Reasonable Efforts, Isis has not
designated at least one Isis Development Candidate by the [***] of the Effective
Date, then either Party will have the right to terminate this Agreement with
respect to the Isis Development Candidate-R&D Plan by providing written notice
to the other Party within [***] of the Effective Date. In the case of
termination of this Agreement under this Section 10.2.6(b), Section 10.4.1 will
apply solely with respect to the Isis Development Candidate-R&D Plan.  Nothing
in this Section 10.2.6(b) will terminate or otherwise affect the provisions of
this Agreement with respect to the Brain Shuttle Development Candidate-R&D Plan,
which shall remain in full force and effect.

 

10.3.                     Alternative Remedies to Termination Available to Roche
Prior to Option Exercise. If, prior to Option exercise, Roche elects to exercise
the alternative remedy provisions of this Section 10.3 in lieu of terminating
this Agreement by providing written notice of such election to Isis in
accordance with Section 10.2.3(a), then this Agreement will continue in full
force and effect with the following modifications:

 

(a)                                 Isis will have no further obligations under
the R&D Plans, and Roche is responsible for the continued research, Development
and Commercialization of Products (including meeting all remaining performance
obligations under ARTICLE 1 and Section 5.1);

 

(b)                                 effective as of the date of Roche’s notice
to Isis electing the alternative remedy provisions of this Section 10.3, Roche
will be deemed for all purposes of this Agreement to have exercised the Option;

 

56

--------------------------------------------------------------------------------


 

(c)                                  Roche will have and Isis grants, the
exclusive license under Section 4.1.1;

 

(d)                                 Isis will perform its obligations under
Section 4.2 within sixty (60) days of Roche electing to exercise its alternative
remedies under this Section 10.3; and

 

(e)                                  the financial provisions of ARTICLE 6 will
be modified as follows:

 

(i)                                    [***] Payments. Roche will [***]; and

 

(ii)                                License Fee. The license fee set forth in
Section 6.3 will be [***]. Such [***] will be due within [***] after the [***]
but in no event later than [***].

 

The milestone provisions of Section 6.4 and Section 6.5 and the royalty
provisions of Section 6.7 will [***].

 

10.4.                     Consequences of Expiration or Termination of the
Agreement.

 

10.4.1.           In General. If this Agreement expires or is terminated by a
Party in accordance with this ARTICLE 10 at any time and for any reason, the
following terms will apply to any such expiration or termination:

 

(a)                                 Return of Information and Materials. The
Parties will return (or destroy, as directed by the other Party) all data,
files, records and other materials containing or comprising the other Party’s
Confidential Information that are the subject of such termination.
Notwithstanding the foregoing, the Parties will be permitted to retain one copy
of such data, files, records, and other materials for archival and legal
compliance purposes.

 

(b)                                 License Termination. Except for the licenses
granted under Section 4.1.2, any licenses granted by Isis to Roche under this
Agreement will terminate and Roche, its Affiliates and Sublicensees will cease
selling all Products.

 

(c)                                  Exclusivity Covenants. Neither Party will
have any further obligations under Section 2.1.1 of this Agreement.

 

(d)                                 Accrued Rights. Termination or expiration of
this Agreement for any reason will be without prejudice to any rights or
financial compensation that will have accrued to the benefit of a Party prior to
such termination or expiration. Such termination or expiration will not relieve
a Party from obligations that are expressly indicated to survive the termination
or expiration of this Agreement. For purposes of clarification, milestone
payments under ARTICLE 6 accrue as of the date the applicable Milestone Event is
achieved even if the payment is not due at that time.

 

57

--------------------------------------------------------------------------------


 

(e)                                  Survival. The following provisions of this
Agreement will survive the expiration or termination of this Agreement:
Section 1.12 (Failure to Designate an Isis Development Candidate) (but only if
this Agreement is terminated under Section 10.2.6(b) with respect to the Isis
Development Candidate-R&D Plan); Section 4.1.2 (Brain Shuttle IP Licenses);
Section 4.1.4(d) (Effect of Termination on Sublicenses), Section 4.2 (Technology
Transfer after Option Exercise) (but only to the extent necessary to satisfy the
requirements of Section 10.4.2), Section 6.10 (Reverse Royalty Payments to Roche
for a Discontinued Product), Section 6.12.5 (Records Retention), Section 6.13
(Audits), Section 7.1.1 (Isis Technology and Roche Technology), Section 7.1.2
(Agreement Technology), Section 8.5 (Disclaimer), ARTICLE 9 (Indemnification;
Insurance), Section 10.1 (Agreement Term; Expiration), Section 10.2.1 (Roche’s
Termination for Convenience), Section 10.2.5 (Termination for Insolvency),
Section 10.4 (Consequences of Expiration or Termination of the Agreement),
ARTICLE 11 (Confidentiality), ARTICLE 12 (Miscellaneous) and APPENDIX 1
(Definitions) (to the extent definitions are embodied in the foregoing listed
Articles and Sections).

 

10.4.2.           Special Consequences of Expiration or Termination of the
Agreement. If (A) this Agreement expires due to the expiration of Roche’s Option
under Section 3.2, (B) Roche terminates the Agreement under Section 10.2.1
(Roche’s Termination for Convenience), or (C) Isis terminates this Agreement
under Section 7.12 (No Challenge), Section 10.2.2(b) (Isis’ Right to Terminate)
or Section 10.2.3(b) (Remedies for Failure to Use Commercially Reasonable
Efforts), then the following additional terms will also apply:

 

(a)                                 License to Isis for Isis Development
Candidates. Roche will and hereby does grant to Isis a sublicensable, worldwide,
exclusive license or sublicense, as the case may be, under all Roche Technology
(excluding Companion Diagnostic IP) Controlled by Roche as of the date of such
reversion that Covers Discontinued Products comprising an Isis Development
Candidate solely as necessary to Develop, make, have made, use, sell, offer for
sale, have sold, import and otherwise Commercialize such Discontinued Products
in the Field;

 

(b)                                 License to Isis for Brain Shuttle
Development Candidates. Roche will and hereby does grant to Isis a
sublicensable, worldwide, non-exclusive license or sublicense, as the case may
be, under all Roche Technology (excluding Companion Diagnostic IP) Controlled by
Roche as of the date of such reversion that Covers Discontinued Products
comprising a Brain Shuttle Development Candidate solely as necessary to Develop,
make, have made, use, sell, offer for sale, have sold, import and otherwise
Commercialize such Discontinued Products in the Field;

 

58

--------------------------------------------------------------------------------


 

(c)                                  License to Isis for Companion Diagnostic
Products. Roche will make available to Isis, on commercially reasonable terms,
any diagnostic products and/or services to select patients who will use Products
(each, a “Companion Diagnostic Product”) and any Patent Rights and Know-How
Covering such Companion Diagnostic Products (such intellectual property,
“Companion Diagnostic IP”) Controlled by Roche as of the date of such reversion
that is necessary to Develop or Commercialize such Companion Diagnostic
Products;

 

(d)                                 Know-How Transfer. Roche will transfer to
Isis for use with respect to the Development and Commercialization of
Discontinued Products, copies of any Know-How data, results, regulatory
information, filings, and files in the possession of Roche as of the date of
such reversion that relate to such Discontinued Products and are necessary for
the Development of such Discontinued Products, and any other information or
material specified in Section 4.2;

 

(e)                                  Trademarks. Roche will license to Isis any
trademarks that are specific to Discontinued Products solely for use with such
Discontinued Products; provided, however, that in no event will Roche have any
obligation to license to Isis any trademarks used by Roche both in connection
with a Product and in connection with the sale of any other product or service,
including any Roche- or Roche-formative marks, company logos, or trademarks of
its Affiliates or Sublicensees; and

 

(f)                                   Prosecution and Maintenance. Isis will
control and be responsible at its sole cost for all aspects of the Prosecution
and Maintenance of all Jointly-Owned Collaboration Patents, and Roche will
provide Isis with (and will instruct its counsel to provide Isis with) all of
the information and records in Roche’s and its counsel’s possession related to
the Prosecution and Maintenance of such Jointly-Owned Collaboration Patents.

 

ARTICLE 11.

CONFIDENTIALITY

 

11.1.                     Confidentiality; Exceptions. Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing, the
Parties agree that, during the Agreement Term and for five years thereafter, the
receiving Party (the “Receiving Party”) and its Affiliates will keep
confidential and will not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any confidential or proprietary
information or materials, patentable or otherwise, in any form (written, oral,
photographic, electronic, magnetic, or otherwise) which is disclosed to it by
the other Party (the “Disclosing Party”) or its Affiliates or otherwise received
or accessed by a Receiving Party in the course of performing its obligations or
exercising its rights under this Agreement, including trade secrets, Know-How,
inventions or discoveries,

 

59

--------------------------------------------------------------------------------


 

proprietary information, formulae, processes, techniques and information
relating to the past, present and future marketing, financial, and research and
development activities of any product or potential product or useful technology
of the Disclosing Party or its Affiliates and the pricing thereof (collectively,
“Confidential Information”).

 

11.2.                     Prior Confidentiality Agreement. The Non-Disclosure
Agreement executed by Isis and Roche on February 1, 2012 (including any and all
amendments thereto) (the “CDA”) will govern disclosures of Information (as
defined in the CDA) between the Parties prior to the Effective Date. All
Confidential Information exchanged between the Parties on or after the Effective
Date under this Agreement will be subject to the terms of this ARTICLE 11.

 

11.3.                     Authorized Disclosure. Except as expressly provided
otherwise in this Agreement, a Receiving Party or its Affiliates may use and
disclose to Third Parties Confidential Information of the Disclosing Party as
follows: (i) solely in connection with the performance of its obligations or
exercise of rights granted or reserved in this Agreement under confidentiality
provisions no less restrictive than those in this Agreement, provided, a
Receiving Party may disclose Confidential Information to a governmental entity
or agency without requiring such entity or agency to enter into a
confidentiality agreement; (ii) to the extent reasonably necessary to file or
prosecute patent, copyright and trademark applications (subject to Section 11.4
below), complying with applicable governmental regulations, obtaining Approvals,
conducting Pre-Clinical Studies or Clinical Studies, marketing a Product, or as
otherwise required by applicable law, regulation, rule or legal process
(including the rules of the SEC and any stock exchange); provided, however, that
if a Receiving Party or any of its Affiliates is required by law or regulation
to make any such disclosure of a Disclosing Party’s Confidential Information it
will, except where impracticable for necessary disclosures, give reasonable
advance notice to the Disclosing Party of such disclosure requirement and will
use its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; (iii) in communication with actual or
potential lenders, investors, merger partners, acquirers, consultants, or
professional advisors on a need-to-know basis, in each case under
confidentiality provisions no less restrictive than those of this Agreement;
(iv) to the extent such disclosure is required to comply with existing expressly
stated contractual obligations owed to such Party’s or its Affiliates’ licensor
with respect to any intellectual property licensed to the other Party under this
Agreement; or (v) as mutually agreed to in writing by the Parties.

 

11.4.                     Press Release; Publications; Disclosure of Agreement.

 

11.4.1.           Public Announcements — Generally. Upon execution of this
Agreement, the Parties will issue a joint press release announcing the existence
of this Agreement in a form and substance agreed to in writing by the Parties.
Except to the extent required to comply with Applicable Law, regulation, rule or
legal process or as otherwise permitted in accordance with this Section 11.4,
each Party agrees not to issue any other press release or other public statement
disclosing other information relating to this Agreement or the terms of this
Agreement or the transactions contemplated hereby without the prior written
consent of the other Party, which consent will not be unreasonably withheld or
delayed.

 

60

--------------------------------------------------------------------------------


 

11.4.2.           Use of Name. Except as set forth in Section 11.4.9, neither
Party will use the other Party’s name in a press release or other publication
without first obtaining the prior consent of the Party to be named.

 

11.4.3.           Notice of Significant Events. Each Party will notify (no later
than three Business Days after the information or results are obtained) the
other Party of any significant event related to a Product (including any data,
serious adverse event or regulatory advice or approval) so that the Parties may
analyze the need to or desirability of publicly disclosing or reporting such
event. Notwithstanding Section 11.4.1 above, any press release or other similar
public communication by either Party related to a Product’s efficacy or safety
data and/or results, will be submitted to the other Party for review and
approval at least three Business Days in advance of such proposed public
disclosure, which approval will not be unreasonably withheld or delayed.

 

11.4.4.           Prior to Option Exercise. Prior to Option exercise, Isis will
have the sole right, consistent with its practice with its other compounds and
products, to issue press releases, publish, present or otherwise disclose the
progress and results regarding the Products to the public; provided, that with
respect to any proposed press release or other similar public communication by
Isis disclosing regulatory discussions, the efficacy or safety data or clinical
results related to the Products, (i) Isis will submit such proposed
communication to Roche for review at least ten (10)  Business Days in advance of
such proposed public disclosure, (ii) Roche will have the right to review and
recommend changes to such communication, and (iii) Isis will in good faith
consider any changes that are timely recommended by Roche.

 

11.4.5.           After Option Exercise. After Option exercise, Roche will have
the sole right, consistent with its practice with its other compounds and
products, to issue press releases, publish, present or otherwise disclose the
progress and results regarding the Products to the public; provided, that with
respect to any proposed press release or other similar public communication by
Roche disclosing regulatory discussions, the efficacy or safety data or results
related to the Products or Roche’s sales projections, (i) Roche will submit such
proposed communication to Isis for review at least two Business Days in advance
of such proposed public disclosure, (ii) Isis will have the right to review and
recommend changes to such communication, and (iii) Roche will in good faith
consider any changes that are timely recommended by Isis.

 

11.4.6.           Scientific or Clinical Presentations. Regarding any proposed
scientific publications related to results from any Clinical Studies, the
Parties agree to use Commercially Reasonable Efforts to control public
scientific disclosures of such results to prevent any adverse effect of any
premature public disclosure of such results. The Parties will establish a
procedure for publication review and each

 

61

--------------------------------------------------------------------------------


 

Party will first submit to the other Party through the Joint Patent Committee an
early draft of all such publications or presentations, at least forty-five (45)
days prior to submission for publication including to facilitate the publication
of any summaries of Clinical Studies data and results as required on the
clinical trial registry of each respective Party. Each Party will review such
proposed publication to avoid the unauthorized disclosure of a Party’s
Confidential Information and to preserve the patentability of inventions arising
from an R&D Plan. If, during such forty-five (45) day period, the other Party
informs such Party that its proposed publication contains Confidential
Information of the other Party, then such Party will delete such Confidential
Information from its proposed publication. In addition, if during such
forty-five (45) day period, the other Party informs such Party that its proposed
publication discloses non-public inventions made by either Party in the course
of the Development under this Agreement, or the public disclosure of such
proposed publication may have a material adverse effect on any Patent Rights or
Know-How solely owned or Controlled by such other Party, then such Party will
either (i) delay such proposed publication for up to sixty (60) days from the
date of such Party’s objection, to permit the timely first filing of patent
application(s), or (ii) remove the identified disclosures prior to publication.

 

11.4.7              SEC Filings. Each Party will give the other Party a
reasonable opportunity to review all material filings with the SEC describing
the terms of this Agreement prior to submission of such filings, and will give
due consideration to any reasonable comments by the non-filing Party relating to
such filing.

 

11.4.8              Subsequent Disclosure. Notwithstanding the foregoing, to the
extent information regarding this Agreement or a Product has already been
publicly disclosed, either Party (or its Affiliates) may subsequently disclose
the same information to the public without the consent of the other Party.

 

11.4.9              Acknowledgment; Commercial Materials. Each Party will
acknowledge in any press release, public presentation, publication or commercial
marketing materials regarding the collaboration or a Product, the other Party’s
role in discovering and developing a Product or Discontinued Product, as
applicable, that the Product is under license from Isis and otherwise
acknowledge the contributions from the other Party, and each Party’s stock
ticker symbol (e.g., Isis: Nasdaq: ISIS; Roche: SIX: RO, ROG; OTCQX: RHHBY).
Isis may include the Products (and identify Roche as its partner for the
Product) in Isis’ drug pipeline.

 

ARTICLE 12.

MISCELLANEOUS

 

12.1.                     Dispute Resolution.

 

12.1.1.           Escalation. If any dispute occurs under this Agreement (other
than a dispute regarding the construction, validity or enforcement of either
Party’s Patents,

 

62

--------------------------------------------------------------------------------


 

which disputes will be resolved pursuant to Section 12.2), either Party may
request in writing that the dispute be referred for resolution to the Head of
Roche Partnering of Roche and the COO of Isis (the “Executives”). Within thirty
(30) days after such a request, the Executives will meet in person at a mutually
acceptable time and location or by means of telephone or video conference to
negotiate a settlement of the dispute. Each Party’s JSC representatives may
participate in such meeting if desired. If the Executives fail to resolve the
dispute within such thirty (30) day period, then the dispute will be referred to
binding arbitration under Section 12.1.2.

 

12.1.2.           Binding Arbitration. If a dispute subject to Section 12.1.1 is
not resolved pursuant to Section 12.1.1, such dispute will be resolved through
binding arbitration in accordance with this Section 12.1.2 and under the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then in effect, including application of the “Expedited Procedures” (sections
E-1, et al) of the Commercial Arbitration Rules of the AAA. The proceedings and
decisions of the arbitrator will be confidential, final and binding on the
Parties, and judgment upon the award of such arbitrators may be entered in any
court having jurisdiction thereof. The arbitration will take place in Boston,
Massachusetts USA and will be conducted by three (3) arbitrators. Each of Roche
and Isis shall appoint one (1) arbitrator within thirty (30) days after the
notice that initiated the arbitration. These two (2) arbitrators shall in turn
appoint a third arbitrator who will be reasonably acceptable to the Parties and
who will be appointed in accordance with AAA rules. Each arbitrator chosen
hereunder will have educational training and industry experience sufficient to
demonstrate a reasonable level of scientific, financial, medical and industry
knowledge relevant to the particular dispute.

 

12.2.                     Governing Law; Jurisdiction; Venue; Service of
Process.

 

12.2.1.           This Agreement and any dispute will be governed by and
construed and enforced in accordance with the laws of the State of California,
U.S.A., without reference to conflicts of laws principles.

 

12.2.2.           Each Party hereby agrees that service of process: (a) made in
any manner permitted by California law, or (b) made by overnight express courier
service (signature required), prepaid, at its address specified pursuant to
Section 12.7, will constitute good and valid service of process in any such
action and (c) waives and agrees not to assert (by way of motion, as a defense,
or otherwise) in any such action any claim that service of process made in
accordance with clause (a) or (b) does not constitute good and valid service of
process.

 

12.3.                     Remedies. Notwithstanding anything to the contrary in
this Agreement, each Party will be entitled to seek, in addition to any other
right or remedy it may have, at law or in equity, a temporary restraining order
or a preliminary injunction, without the posting of any bond or other security,
enjoining or restraining the other Party from any violation or threatened
violation of this Agreement, and the Parties agree that in the event of a
threatened or actual material breach of this Agreement injunctive relief would
be

 

63

--------------------------------------------------------------------------------


 

appropriate. Neither Party may recover any Losses relating to any matter arising
under one provision of this Agreement to the extent that such Party has already
recovered Losses with respect to such matter pursuant to other provisions of
this Agreement (including recoveries under Section 9.1 or Section 9.2). Except
for the offsets and credits explicitly set forth in Section 6.11.3(b) and
Section 6.13, neither Party will have the right to setoff any amount it is owed
or believes it is owed against payments due or payable to the other Party under
this Agreement.

 

12.4.                     Assignment and Successors. Neither this Agreement nor
any obligation of a Party hereunder may be assigned by either Party without the
consent of the other, except that each Party may assign this Agreement and the
rights, obligations and interests of such Party, in whole or in part, without
the other Party’s consent, to any of its Affiliates, to any purchaser of all or
substantially all of its assets or all or substantially all of its assets to
which this Agreement relates or to any successor corporation resulting from any
merger, consolidation, share exchange or other similar transaction; provided, if
a Party transfers or assigns this Agreement to [***] described in this
Agreement, then such transferring Party (or such Affiliate) (“Transferring
Party”), will [***] that the Transferring Party is obligated to pay to the
non-transferring Party (“Non-Transferring Party”) under ARTICLE 6 for the taxes
withheld such that the Non-Transferring Party receives [***] assignment. In
addition, Isis may assign or transfer its rights to receive payments under this
Agreement (but no liabilities), without Roche’s consent, to an Affiliate or to a
Third Party in connection with a payment factoring transaction. Any purported
assignment or transfer made in contravention of this Section 12.4 will be null
and void.

 

To the extent the Non-Transferring Party utilizes a [***] in any year, the
Non-Transferring Party will [***] to the Transferring Party [***]. To assist the
Transferring Party in determining when [***] pursuant to the foregoing sentence,
beginning with the first Annual tax return for the year in which the [***]
payment under this Section 12.4, and each year thereafter (including, for
clarity, all years in which the Non-Transferring Party utilizes a [***]), the
Non-Transferring Party will provide the Transferring Party with the
Non-Transferring Party s’ Annual tax returns (federal and state) and, in years
in which the Non-Transferring Party utilizes the [***], supporting documentation
for such [***].

 

12.5.                     Change of Control. If Isis undergoes a Change of
Control, then Roche shall have the right at any time after it exercises the
Option to disband the JSC and make unilateral decisions with respect to the R&D
Plan, Development and Commercialization with no obligation to seek input from
Isis or its successor, if applicable.

 

12.6.                     Force Majeure. No Party will be held responsible to
the other Party nor be deemed to be in default under, or in breach of any
provision of, this Agreement for failure or delay in performing any obligation
of this Agreement when such failure or delay is due to force majeure, and
without the fault or negligence of the Party so failing or delaying. For
purposes of this Agreement, force majeure means a cause beyond the reasonable
control of a Party, which may include acts of God; acts, regulations, or laws of
any government; war; terrorism; civil commotion; fire, flood, earthquake,
tornado, tsunami, explosion or storm; pandemic; epidemic and failure of public
utilities or common carriers. In such

 

64

--------------------------------------------------------------------------------


 

event the Party so failing or delaying will immediately notify the other Party
of such inability and of the period for which such inability is expected to
continue. The Party giving such notice will be excused from such of its
obligations under this Agreement as it is thereby disabled from performing for
so long as it is so disabled for up to a maximum of ninety (90) days, after
which time the Parties will negotiate in good faith any modifications of the
terms of this Agreement that may be necessary to arrive at an equitable
solution, unless the Party giving such notice has set out a reasonable timeframe
and plan to resolve the effects of such force majeure and executes such plan
within such timeframe.  To the extent possible, each Party will use reasonable
efforts to minimize the duration of any force majeure.

 

12.7.                     Notices. Any notice or request required or permitted
to be given under or in connection with this Agreement will be deemed to have
been sufficiently given if in writing and personally delivered or sent by
certified mail (return receipt requested), facsimile transmission (receipt
verified), or overnight express courier service (signature required), prepaid,
to the Party for which such notice is intended, at the address set forth for
such Party below:

 

If to Isis, addressed to:

Isis Pharmaceuticals, Inc.

 

2855 Gazelle Court

 

Carlsbad, CA 92010

 

Attention:  Chief Operating Officer

 

Fax:  760-918-3592

 

 

with a copy to:

Isis Pharmaceuticals, Inc.

 

2855 Gazelle Court

 

Carlsbad, CA 92010

 

Attention:  General Counsel

 

Fax:  760-268-4922

 

 

If to Roche, addressed to:

F. Hoffmann-La Roche Ltd

 

Grenzacherstrasse 124

 

4070 Basel, Switzerland

 

Attention:  Corporate Legal Department

 

Fax:  +41 61 688 13 96

 

 

If to Roche, addressed to:

Hoffmann-La Roche Inc.

 

340 Kingsland Street

 

Nutley, New Jersey 07110

 

Attention:  Corporate Secretary

 

Fax:  973-235-3500

 

 

with a copy to:

F. Hoffmann-La Roche Ltd

 

Grenzacherstrasse 124

 

4070 Basel, Switzerland

 

Attention:  Alliance Manager

 

Fax:  +41 61 688 30 50

 

65

--------------------------------------------------------------------------------


 

or to such other address for such Party as it will have specified by like notice
to the other Party; provided that notices of a change of address will be
effective only upon receipt thereof.  If delivered personally or by facsimile
transmission, the date of delivery will be deemed to be the date on which such
notice or request was given.  If sent by overnight express courier service, the
date of delivery will be deemed to be the next Business Day after such notice or
request was deposited with such service.  If sent by certified mail, the date of
delivery will be deemed to be the third Business Day after such notice or
request was deposited with the U.S. Postal Service.

 

12.8.                     Invoices.  All invoices that are required or permitted
hereunder shall be in writing and sent by Isis to Roche at the following address
or any other address that Roche may later provide:

 

F. Hoffmann-La Roche AG

Kreditorenbuchhaltung

4070 Basel

Switzerland

 

with an electronic copy to Roche’s Alliance Manager.

 

Upon Isis’ request, Roche’s Alliance Manager will provide Isis’ Alliance Manager
with any additional information reasonably requested by Isis to facilitate the
prompt delivery of invoices to Roche, including a facsimile number for sending
invoices.

 

12.9.                     Export Clause. Each Party acknowledges that the laws
and regulations of the United States restrict the export and re-export of
commodities and technical data of United States origin.  Each Party agrees that
it will not export or re-export restricted commodities or the technical data of
the other Party in any form without the appropriate United States and foreign
government licenses.

 

12.10.              Waiver. Neither Party may waive or release any of its rights
or interests in this Agreement except in writing.  The failure of either Party
to assert a right hereunder or to insist upon compliance with any term or
condition of this Agreement will not constitute a waiver of that right or excuse
a similar subsequent failure to perform any such term or condition.  No waiver
by either Party of any condition or term in any one or more instances will be
construed as a continuing waiver or subsequent waiver of such condition or term
or of another condition or term.

 

12.11.              Severability. If any provision hereof should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties will
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
hereof will remain in full force and effect in such jurisdiction and will be
liberally construed in order to carry out the intentions of the Parties hereto
as nearly as may be possible. Such invalidity, illegality or unenforceability
will not affect the validity, legality or enforceability of such provision in
any other jurisdiction.

 

66

--------------------------------------------------------------------------------


 

12.12.              Entire Agreement. This Agreement, together with the
Schedules and Appendices hereto, sets forth all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties and supersedes and terminates all prior agreements and understanding
between the Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as set forth herein and therein.  No subsequent
alteration, amendment, change or addition to this Agreement will be binding upon
the Parties hereto unless reduced to writing and signed by the respective
authorized officers of the Parties.

 

12.13.              Independent Contractors. Nothing herein will be construed to
create any relationship of employer and employee, agent and principal,
partnership or joint venture between the Parties. Each Party is an independent
contractor. Neither Party will assume, either directly or indirectly, any
liability of or for the other Party.  Neither Party will have the authority to
bind or obligate the other Party and neither Party will represent that it has
such authority.

 

12.14.              Interpretation. Except as otherwise explicitly specified to
the contrary, (a) references to a section, exhibit or schedule means a section
of, or schedule or exhibit to this Agreement, unless another agreement is
specified, (b) the word “including” (in its various forms) means “including
without limitation,” (c) the words “will” and “shall” have the same meaning,
(d) references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulation, in each case as amended or otherwise modified from time to time,
(e) words in the singular or plural form include the plural and singular form,
respectively, (f) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement,
(g) unless otherwise specified, “$” is in reference to United States dollars,
and (h) the headings contained in this Agreement, in any exhibit or schedule to
this Agreement and in the table of contents to this Agreement are for
convenience only and will not in any way affect the construction of or be taken
into consideration in interpreting this Agreement.

 

12.15.              Further Actions. Each Party will execute, acknowledge and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the expressly stated purposes and
the clear intent of this Agreement.

 

12.16.              Construction of Agreement. The terms and provisions of this
Agreement represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement will be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement will be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.

 

67

--------------------------------------------------------------------------------


 

12.17.              Supremacy. In the event of any express conflict or
inconsistency between this Agreement and any Schedule or Appendix hereto, the
terms of this Agreement will apply. The Parties understand and agree that the
Schedules and Appendices hereto are not intended to be the final and complete
embodiment of any terms or provisions of this Agreement, and are to be updated
from time to time during the Agreement Term, as appropriate and in accordance
with the provisions of this Agreement.

 

12.18.              Counterparts. This Agreement may be signed in counterparts,
each of which will be deemed an original, notwithstanding variations in format
or file designation which may result from the electronic transmission, storage
and printing of copies of this Agreement from separate computers or printers.
Facsimile signatures and signatures transmitted via electronic mail in PDF
format will be treated as original signatures.

 

[SIGNATURE PAGES FOLLOW]

 

* - * - * - *

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

 

F. HOFFMANN-LA ROCHE LTD

 

 

 

 

 

By:

/s/ Sophie Kornowski-Bonnet

 

Name:

Sophie Kornowski-Bonnet

 

Title:

Global Head of Roche Partnering

 

 

 

 

 

 

 

By:

/s/ Stefan Arnold

 

Name:

Stefan Arnold

 

Title:

Head Legal Pharma

 

 

SIGNATURE PAGE TO HTT RESEARCH, DEVELOPMENT, OPTION AND LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

 

HOFFMANN-LA ROCHE INC.

 

 

 

 

 

By:

/s/ John P. Parise

 

Name:

John P. Parise

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO HTT RESEARCH, DEVELOPMENT, OPTION AND LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ B. Lynne Parshall

 

Name:

B. Lynne Parshall

 

Title:

Chief Operating Officer

 

 

SIGNATURE PAGE TO HTT RESEARCH, DEVELOPMENT, OPTION AND LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

LIST OF APPENDICES AND SCHEDULES

 

APPENDIX 1 — Definitions

 

APPENDIX 2 — Isis Development Candidate-R&D Plan

 

APPENDIX 3 — Brain Shuttle Development Candidate-R&D Plan

 

APPENDIX 4 — Isis Development Candidate Checklist

 

APPENDIX 5 — Roche’s Development/Commercialization Activities and Specific
Performance Milestone Events

 

APPENDIX 6 — Brain Shuttle Collaboration Patents

 

APPENDIX 7 — Relevant Permitted Licenses as of the Effective Date

 

SCHEDULE 1.5.1 — JSC Governance

 

SCHEDULE 1.5.3 — Alliance Management Activities

 

SCHEDULE 1.6.2(b)(i) — Cost of ASOs Supplied Under the Brain Shuttle Development
Candidate-R&D Plan

 

SCHEDULE 1.7.1 — Isis’ Fully Absorbed Cost of Goods Methodology

 

SCHEDULE 6.7.2(e) — Royalty Calculation Examples

 

SCHEDULE 6.7.2(f) — Allocation of Net Sales

 

SCHEDULE 6.11.1 — Isis In-License Agreements

 

SCHEDULE 8.2.4(a) — Isis Core Technology Patents

 

SCHEDULE 8.2.4(b) — Isis Manufacturing and Analytical Patents

 

SCHEDULE 8.2.4(c) — Isis Product-Specific Patents

 

SCHEDULE 8.2.7 — Prior Agreements

 

SCHEDULE 8.4.1 — Roche Existing Brain Shuttle Patents

 

72

--------------------------------------------------------------------------------


 

APPENDIX 1

 

DEFINITIONS

 

For purposes of this Agreement, the following capitalized terms will have the
following meanings:

 

“Acceptance” means, with respect to an NDA, MAA or JNDA filed for a Product,
(a) in the United States, the receipt of written notice from the FDA in
accordance with 21 C.F.R. §314.101(a)(2) that such NDA is officially “filed,”
(b) in the European Union, receipt of written notice of acceptance by the EMA of
such MAA for filing under the centralized European procedure in accordance with
any feedback received from European Regulatory Authorities; provided that if the
centralized filing procedure is not used, then Acceptance will be determined
upon the acceptance of such MAA by the applicable Regulatory Authority in a
Major Market in the EU, and (c) in Japan, receipt of written notice of
acceptance of filing of such JNDA from the Koseisho (i.e., the Japanese Ministry
of Health and Welfare, or any successor agency thereto).

 

“Additional Core IP” has the meaning set forth in Section 6.11.3(a).

 

“Additional Costs” means [***].

 

“Additional Isis Development Candidate-Cost Estimate” has the meaning set forth
in Section 1.8.3.

 

“Additional Isis In-License Agreements” has the meaning set forth in
Section 6.11.1(b).

 

“Additional Product-Specific Patents” has the meaning set forth in
Section 6.11.2(a).

 

“Affiliate” of an entity means any corporation, firm, partnership or other
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with a Party to this Agreement. An
entity will be deemed to control another entity if it (i) owns, directly or
indirectly, more than fifty percent (50%) of the outstanding voting securities
or capital stock (or such lesser percentage which is the maximum allowed to be
owned by a foreign corporation in a particular jurisdiction) of such other
entity, or has other comparable ownership interest with respect to any entity
other than a corporation; or (ii) has the power, whether pursuant to contract,
ownership of securities or otherwise, to direct the management and policies of
the entity.  Anything to the contrary in this paragraph notwithstanding, Chugai
Pharmaceutical Co., Ltd, a Japanese corporation (“Chugai”), shall not be deemed
an Affiliate of Roche unless Roche provides written notice to Isis of its desire
to include Chugai as an Affiliate of Roche.

 

“Agreement” has the meaning set forth in the Preamble of this Agreement.

 

“Agreement Term” has the meaning set forth in Section 10.1.

 

“Alliance Manager” has the meaning set forth in Section 1.5.3.

 

“ANDA” means an Abbreviated New Drug Application and all amendments and
supplements thereto filed with the FDA, or the equivalent application filed with
any equivalent agency or governmental authority outside the U.S. (including any
supra-national agency such as the EMA in the EU).

 

“Annual” means the period covering a Calendar Year or occurring once per
Calendar Year, as the context requires.

 

73

--------------------------------------------------------------------------------


 

“API” means the bulk active pharmaceutical ingredient manufactured in accordance
with cGMP for a Product.

 

“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, agency or other body, domestic or foreign, including any applicable
rules, regulations, guidelines, or other requirements of the Regulatory
Authorities that may be in effect from time to time.

 

“Approval” means (i) with respect to a Product in the EU, the earlier to occur
of (A) approval from the applicable Regulatory Authority in at least one member
state in the EU sufficient for the manufacture, distribution, use, marketing and
sale of such Product, including pricing and reimbursement approval, in such
jurisdiction in accordance with Applicable Laws, or (B) the First Commercial
Sale of a Product in the EU; and (ii) with respect to a Product in any
regulatory jurisdiction other than the EU, approval sufficient for the
manufacture, distribution, use, marketing and sale of such Product in such
jurisdiction in accordance with Applicable Laws.

 

“Approved Changes” means any changes (including number of subjects, duration of
dosing, additional studies, additional endpoints, additional analysis, etc.) to
the Isis Development Candidate-R&D Plan that are agreed to by Roche (including
any changes required by a Regulatory Authority).

 

“AS ASO” has the meaning set forth in Section 2.1.1(b)(ii).

 

“AS Development Candidate” has the meaning set forth in Section 2.1.1(b)(ii).

 

“ASO” means an oligonucleotide compound, or analog, variant, mimic, or mimetic
thereof, having a sequence that is at least six bases long and that modulates
expression or splicing of a gene target via the binding, partially or wholly, of
such compound to the RNA of such gene target.

 

“ASO-Specific Collaboration Patents” has the meaning set forth in
Section 7.1.3(a).

 

“Audit Report” has the meaning set forth in Section 6.13.

 

“Back-Up Compound” means a Compound (other than the first Development Candidate)
that was used in any monkey tolerability screen performed to identify the first
Development Candidate.

 

“Bankruptcy Code” has the meaning set forth in Section 10.2.5(b).

 

“Brain Shuttle” has the meaning set forth in Section 1.1.

 

“Brain Shuttle Collaboration Patents” means Patent Rights arising under the
Brain Shuttle Development Candidate-R&D Plan after the Effective Date that are
Controlled by a Party or any of its Affiliates. The Parties will list on
APPENDIX 6 the Brain Shuttle Collaboration Patents, and will update APPENDIX 6
when additional Brain Shuttle Collaboration Patents arise under the Brain
Shuttle Development Candidate-R&D Plan.

 

“Brain Shuttle Development Candidate” has the meaning set forth in
Section 1.3.1.

 

“Brain Shuttle Development Candidate-R&D Plan” means the research and
development plan attached hereto as APPENDIX 3 (as may be amended in accordance
with this Agreement) to conduct the Isis R&D Activities and Roche R&D Activities
designated under such plan focused on the research and development of a Brain
Shuttle Development Candidate.

 

74

--------------------------------------------------------------------------------


 

“Brain Shuttle Development Candidate Reverse Royalties” has the meaning set
forth in Section 6.10.2.

 

“Brain Shuttle Program Cost Estimate” has the meaning set forth in
Section 1.6.2(b)(i).

 

“Brain Shuttle-Specific Collaboration Patents” has the meaning set forth in
Section 7.1.3(a).

 

“Brain Shuttle Technology” means the Brain Shuttle technology disclosed in the
Roche Existing Brain Shuttle Patents listed on Schedule 8.4.1 or otherwise
existing as of the Effective Date as evidenced by Roche’s written records.

 

“Breaching Party” means the Party that is believed by the Non-Breaching Party to
be in material breach of this Agreement.

 

“Business Day” means any day other than a Saturday or Sunday on which banking
institutions in New York, New York are open for business.

 

“Calendar Quarter” means a period of three consecutive months ending on the last
day of March, June, September, or December, respectively, and will also include
the period beginning on the Effective Date and ending on the last day of the
Calendar Quarter in which the Effective Date falls.

 

“Calendar Year” means a year beginning on January 1 (or, with respect to 2013,
the Effective Date) and ending on December 31.

 

“CDA” has the meaning set forth in Section 11.2.

 

“cGMP” means current Good Manufacturing Practices as specified in the United
States Code of Federal Regulations, ICH Guideline Q7A, or equivalent laws,
rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.

 

“Change of Control” means, with respect to a Party: (a) the acquisition by any
Third Party of beneficial ownership of more than fifty percent (50%) of the then
outstanding common shares or voting power of such Party, other than acquisitions
by employee benefit plans sponsored or maintained by such Party; (b) the
consummation of a business combination involving such Party, unless, following
such business combination, the stockholders of such Party immediately prior to
such business combination beneficially own directly or indirectly more than
fifty percent (50%) of the then outstanding common shares or voting power of the
entity resulting from such business combination.

 

“Change Overruns” has the meaning set forth in Section 1.6.1(b).

 

“CHDI” means the CHDI Foundation, Inc.

 

“Claims” has the meaning set forth in Section 9.1.

 

“Clinical Study” or “Clinical Studies” means a Phase 1 Trial, Phase 2 Trial,
Registration-Directed Trial or Phase 4 Trial, or such other study in humans that
is conducted in accordance with good clinical practices and is designed to
generate data in support or maintenance of an NDA, MAA, JNDA or other similar
marketing application.

 

75

--------------------------------------------------------------------------------


 

“CMO” means a Third Party contract manufacturer Manufacturing API or finished
drug Product for any purpose under this Agreement.

 

“Collaboration” means the conduct of research and development of a
Compound, Isis Development Candidate, or Brain Shuttle Development Candidate (as
applicable), in each case in accordance with the applicable R&D Plan.

 

“Collaboration Patents” means collectively Roche Collaboration Patents, Isis
Collaboration Patents and Jointly-Owned Collaboration Patents.

 

“Commercialize,” “Commercialization” or “Commercializing” means any and all
activities directed to marketing, promoting, detailing, distributing, importing,
having imported, exporting, having exported, selling or offering to sell a
Product following receipt of Approval for a Product in the applicable country,
including conducting pre-and post-Approval activities, including studies
reasonably required to increase the market potential of a Product and studies to
provide improved formulation and Product delivery, and launching and promoting a
Product in each country.

 

“Commercializing Party” means (a) Roche, with respect to a Product that is being
Developed and Commercialized by or on behalf of Roche, its Affiliates or
Sublicensees hereunder, and (b) Isis, with respect to a Discontinued Product
that is being Developed and Commercialized by or on behalf of Isis, its
Affiliates or Sublicensees hereunder.

 

“Commercially Reasonable Efforts” means the carrying out of discovery, research,
development or commercialization activities using good-faith commercially
reasonable and diligent efforts that the applicable Party would reasonably
devote to a compound or product of similar market potential or profit potential
at a similar stage in development or product life resulting from its own
research efforts, based on conditions then prevailing and taking into account,
without limitation, issues of safety and efficacy, regulatory authority-approved
labeling, product profile, the competitiveness of alternative products in the
marketplace, the likely timing of the product’s entry into the market, the
patent and other proprietary position, the likelihood of approval and other
relevant scientific, technical and commercial factors. The Isis Development
Candidate-R&D Plan attached to this Agreement as of the Effective Date as
APPENDIX 2 exemplifies a level of diligence that meets the Commercially
Reasonable Efforts standard required under this Agreement. Without limiting any
of the foregoing, (A) Commercially Reasonable Efforts as it applies to Roche’s
Development or Commercialization of a Product hereunder includes the use of
Commercially Reasonable Efforts to (i) perform the Roche R&D Activities
designated under the R&D Plans in accordance with the timelines set forth
therein, (ii) perform the activities set forth in each IDCP in accordance with
the timelines set forth therein, (iii) perform the “General Activities” set
forth in APPENDIX 5, and (iv) achieve the specific performance milestone events
set forth in APPENDIX 5 (“Specific Performance Milestone Events”) for a Product
on the timeline set forth in APPENDIX 5; provided, however, if (X) regulatory or
Development issues arise that are outside of Roche’s reasonable control and make
achievement of any such Specific Performance Milestone Event on the stated
timeline impossible, or (Y) an Isis Development Candidate is being Developed but
Roche subsequently decides to Develop a Brain Shuttle Development Candidate in
lieu of such Isis Development Candidate, the Parties will meet and negotiate in
good faith to revise, consistent with any applicable Isis In-License Agreements,
the date by which the applicable Specific Performance Milestone Event must be
achieved; and (B) Commercially Reasonable Efforts as it applies to Isis’
Development of a Product hereunder

 

76

--------------------------------------------------------------------------------


 

includes use of Commercially Reasonable Efforts to perform the Isis R&D
Activities designated under the R&D Plans in accordance with the timelines set
forth therein.  However, Roche (and its Affiliates) does not always seek to
market its own products in every country or seek to obtain regulatory approval
in every country or for every potential indication. As a result, the exercise of
diligence by Roche is to be determined by judging Roche’s commercially
reasonable efforts in the Major Markets, taken as a whole.

 

“Companion Diagnostic IP” has the meaning set forth in Section 10.4.2(c).

 

“Companion Diagnostic Product” has the meaning set forth in Section 10.4.2(c).

 

“Competitive Infringement” has the meaning set forth in Section 7.5.1.

 

“Compound” means an ASO that is designed to bind to (i) the RNA that encodes HTT
(such ASO, a “Non-Allele Selective Compound”); or (ii) a SNP site within an HTT
RNA that is associated with an expanded CAG repeat to selectively reduce the
expanded CAG-repeat containing RNA relative to the normal HTT RNA via an RNase H
dependent mechanism (such ASO, an “Allele Selective Compound”), in each case
where such ASO is discovered by Isis prior to or in the performance of an R&D
Plan.

 

“Compulsory Sublicense” means a Sublicense granted to a Third Party, through the
order, decree or grant of a governmental authority having competent
jurisdiction, authorizing such Third Party to manufacture, use, sale, offer for
sale, import or export a Product in any country.

 

“Compulsory Sublicensee” means a Third Party that was granted a Compulsory
Sublicense.

 

“Confidential Information” has the meaning set forth in Section 11.1.
“Confidential Information” does not include information that:

 

(a)                                 was in the lawful knowledge and possession
of the Receiving Party or its Affiliates prior to the time it was disclosed to,
or learned by, the Receiving Party or its Affiliates, or was otherwise developed
independently by the Receiving Party or its Affiliates, as evidenced by written
records kept in the ordinary course of business, or other documentary proof of
actual use by the Receiving Party or its Affiliates;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party or its Affiliates;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the Receiving Party or its Affiliates in breach of this
Agreement; or

 

(d)                                 was disclosed to the Receiving Party or its
Affiliates, other than under an obligation of confidentiality, by a Third Party
who had no obligation to the Disclosing Party or its Affiliates not to disclose
such information to others.

 

77

--------------------------------------------------------------------------------


 

“Control” or “Controlled” means possession of the ability to grant a license or
sublicense hereunder without violating the terms of any agreement with any Third
Party; provided, however, that if a Party has a right to grant a license or
sublicense, with respect to an item of intellectual property to the other Party
only upon payment of compensation (including milestones or royalties) to a Third
Party (“Third Party Compensation”) (other than Isis Supported Pass-Through Costs
in the case of Isis, and other than Roche Supported Pass-Through Costs in the
case of Roche), then the first Party will be deemed to have “Control” of the
relevant item of intellectual property only if the other Party agrees to bear
the cost of such Third Party Compensation. Notwithstanding anything to the
contrary under this Agreement, with respect to any Third Party that becomes an
Affiliate of a Party after the Effective Date (including a Third Party
acquirer), no intellectual property of such Third Party will be included in the
licenses granted hereunder by virtue of such Third Party becoming an Affiliate
of such Party.

 

“Cover,” “Covered” or “Covering” means, with respect to a patent, that the act
of making, using or selling by an unauthorized Person would infringe a Valid
Claim included in such patent, or in the case of a patent that is a patent
application, would infringe a Valid Claim in such patent application if it were
to issue as a patent.

 

“CREATE Act” means the Cooperative Research and Technology Enhancement Act of
2004, 35 U.S.C. § 103(c)(2)-(c)(3).

 

“Develop,” “Developing” or “Development” means with respect to a Product, any
and all discovery, characterization, or preclinical (including IND-Enabling
Toxicology Studies), clinical, or regulatory activity with respect to a Product
to seek Approval (including the submission of all necessary filings with
applicable Regulatory Authorities to support such preclinical and clinical
activities and Approval), including human clinical trials conducted after
Approval of a Product to seek Approval for additional indications for a Product.

 

“Development Candidate” means (i) a Brain Shuttle Development Candidate, or
(ii) an Isis Development Candidate.

 

“Development Candidate Data Package” means, with respect to [***] the [***];
provided such package contains the [***]. The checklist Isis uses as of the
Effective Date when reviewing potential development candidates for approval is
attached hereto as APPENDIX 4.

 

“Disclosing Party” has the meaning set forth in Section 11.1.

 

“Discontinued Product” means a Product that is the subject of a termination
under this Agreement.

 

“Effective Date” has the meaning set forth in the Preamble of this Agreement.

 

“EMA” means the European Medicines Agency and any successor entity thereto.

 

“European Union” or “EU” means each and every country or territory that is
officially part of the European Union.

 

“Executives” has the meaning set forth in Section 12.1.1.

 

“Existing Diagnostic Agreement” means that certain Non-Exclusive G-Clamp License
Agreement between Isis and F. Hoffmann-La Roche Ltd dated April 26, 2011.

 

“FDA” means the United States Food and Drug Administration and any successor
entity thereto.

 

“FDCA” shall mean the United States Food, Drug and Cosmetics Act.

 

78

--------------------------------------------------------------------------------


 

“Field” means the prophylactic or therapeutic use or form of administration of a
Product for any indication.

 

“First Commercial Sale” means the first sale of a Product by Roche, its
Affiliate or its Sublicensee to a Third Party in a particular country after
Approval of a Product has been obtained in such country.

 

“FTE” means a total of forty-seven (47) weeks or one thousand eight hundred
eighty (1,880) hours per year of work on the Development of a Product carried
out by employees of a Party having the appropriate relevant expertise to conduct
such activities.

 

“FTE Rate” means [***]. The FTE Rate will be prorated for the actual portion of
the full year the employee works under this Agreement. The FTE Rate will be
increased each Calendar Year after 2013 by the [***].

 

“Full Royalty Period” has the meaning set forth in Section 6.7.2(a).

 

“Fully Absorbed Cost of Goods” means the costs incurred by Isis as determined
using the methodology set forth in SCHEDULE 1.7.1 fairly applied and as employed
on a consistent basis throughout Isis’ operations.

 

“Generic Product” means the product(s) of one or more Third Party that is not a
Sublicensee, which has the same active pharmaceutical ingredient as a Product
and for which in the U.S. an ANDA has been filed naming such Product as the
reference listed drug or outside of the U.S., an equivalent process where
bioequivalence to such Product has been asserted.

 

“Group Sublicensee” means any individual, corporation, association or other
business entity:

 

(i)                                    to which Roche has granted a Sublicense;

 

(ii)                                that is not an Affiliate of Roche; and

 

(iii)                            that is consolidated within Roche’s externally
published audited financial statements.

 

“HSR Act” means Section 7A of the Clayton Act, as added by Title II of the
Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended, and the
rules and regulations promulgated thereunder.

 

“Huntingtin” or “HTT” means the human gene known as IT15 or HD (GenBank
accession #NM_002111.5), or any alternative splice variants, mutants,
polymorphisms and fragments thereof.

 

“Huntington’s Disease” or “HD” means the hereditary disorder caused by mutation
associated with trinucleotide repeat expansion in the Huntingtin gene on
chromosome 4p.

 

“IDCP” has the meaning set forth in Section 5.1.

 

“IND” means an Investigational New Drug Application (as defined in the Food,
Drug and Cosmetic Act, as amended) filed with the FDA or its foreign
counterparts.

 

“IND-Enabling Toxicology Studies” means the pre-clinical studies required to
file an IND.

 

79

--------------------------------------------------------------------------------


 

“Indemnitee” has the meaning set forth in Section 9.3.

 

“Independent Expert” has the meaning set forth Section 5.1.1.

 

“Initiation” or “Initiate” means, (i) with respect to any IND-Enabling
Toxicology Study, dosing of the first animal subject in such IND-Enabling
Toxicology Study, (ii) with respect to any Clinical Study performed by Roche,
its Affiliates or Sublicensees, the date the first patient is dosed with a
Product in such Clinical Study, and (iii) with respect to any Clinical Study
performed by Isis, its Affiliates or Sublicensees (excluding Roche), the date
the first clinical trial site is approved by the applicable Reviewing Entity to
participate in such Clinical Study.

 

“Isis” has the meaning set forth in the Preamble of this Agreement.

 

“Isis Collaboration Know-How” means Know-How discovered, developed, invented or
created solely by or on behalf of Isis or its Affiliate or a Third Party acting
on their behalf in the performance of an R&D Plan, that is necessary or useful
to Develop, Manufacture or Commercialize a Product in the Field.

 

“Isis Collaboration Patents” means Patent Rights discovered, developed, invented
or created solely by or on behalf of Isis or its Affiliate or a Third Party
acting on their behalf in the performance of an R&D Plan, that are necessary or
useful to Develop, Manufacture or Commercialize a Product in the Field.

 

“Isis Core Brain Shuttle Collaboration Patent” has the meaning set forth in
Section 7.2.2(a)(i).

 

“Isis Core Technology Patents” means all Patent Rights owned, used, developed
by, or licensed to Isis or its Affiliates, in each case to the extent Controlled
by Isis or its Affiliates on the Effective Date or at any time during the
Agreement Term, claiming subject matter generally applicable to ASOs, other than
Isis Product-Specific Patents or Isis Manufacturing and Analytical Patents. A
list of Isis Core Technology Patents as of the Effective Date is set forth on
SCHEDULE 8.2.4(a) attached hereto.

 

“Isis Development Candidate” means a Compound that arises out of the Isis
Development Candidate-R&D Plan that is reasonably determined by Isis’ RMC in
accordance with Isis’ standard procedures for designating development candidates
(and giving good faith consideration to the input of Roche’s representatives on
the JSC) as ready to start IND-Enabling Toxicology Studies. The checklist Isis
uses as of the Effective Date when reviewing potential development candidates
for approval is attached hereto as APPENDIX 4. The first Isis Development
Candidate to be designated a Development Candidate hereunder is referred to
throughout this Agreement as the “first” Isis Development Candidate. Any work on
one or more additional or replacement Isis Development Candidates may be
performed under an amended Isis Development Candidate-R&D Plan as contemplated
by Section 1.8.

 

“Isis Development Candidate-R&D Plan” means the research and development plan
attached hereto as APPENDIX 2 (as may be amended in accordance with this
Agreement) to conduct the Isis R&D Activities and Roche R&D Activities
designated under such plan focused on the research and development of an Isis
Development Candidate.

 

“Isis Development Candidate Reverse Royalties” has the meaning set forth in
Section 6.10.1.

 

“Isis In-License Agreements” has the meaning set forth in Section 6.11.1(a).

 

“Isis Internal ASO Safety Database” has the meaning set forth in
Section 5.2.2(a).

 

80

--------------------------------------------------------------------------------


 

“Isis Know-How” means any Know-How, including Isis’ interest in any
Jointly-Owned Collaboration Know-How, owned, used, developed by, or licensed to
Isis or its Affiliates, in each case to the extent Controlled by Isis or its
Affiliates on the Effective Date or at any time during the Agreement Term. Isis
Know-How does not include the Isis Manufacturing and Analytical Know-How.

 

“Isis Manufacturing and Analytical Know-How” means Know-How, including Isis’
interest in any Jointly-Owned Collaboration Know-How, that relates to the
synthesis or analysis of a Product regardless of sequence or chemical
modification, owned, used, developed by, or licensed to Isis or its Affiliates,
in each case to the extent Controlled by Isis or its Affiliates on the Effective
Date or at any time during the Agreement Term. Isis Manufacturing and Analytical
Know-How does not include the Isis Know-How.

 

“Isis Manufacturing and Analytical Patents” means Patent Rights, including Isis’
interest in any Jointly-Owned Collaboration Patents, that claim methods and
materials used in the synthesis or analysis of a Product regardless of sequence
or chemical modification, owned, used, developed by, or licensed to Isis or its
Affiliates, in each case to the extent Controlled by Isis or its Affiliates on
the Effective Date or at any time during the Agreement Term. A list of Isis
Manufacturing and Analytical Patents as of the Effective Date is set forth on
SCHEDULE 8.2.4(b) attached hereto. Isis Manufacturing and Analytical Patents do
not include the Isis Product-Specific Patents or the Isis Core Technology
Patents.

 

“Isis Product-Specific Brain Shuttle Collaboration Patent” has the meaning set
forth in Section 7.2.2(a)(ii).

 

“Isis Product-Specific Patents” means Patent Rights Controlled by Isis or any of
its Affiliates on or after the Effective Date claiming (i) the specific
composition of matter of an Isis Development Candidate; (ii) methods of using an
Isis Development Candidate as a prophylactic or therapeutic; or (iii) the
specific mechanism of action of an Isis Development Candidate, in each case to
the extent necessary to Develop, Manufacture or Commercialize an Isis
Development Candidate; provided however, Patent Rights Controlled by Isis or any
of its Affiliates that (y) include claims that are directed to subject matter
applicable to ASOs in general, or (z) include an ASO, the sequence of which
targets both (a) the RNA that encodes HTT and (b) ASOs that do not target the
RNA encoding HTT, will not be considered Isis Product-Specific Patents, and in
the case of (y) and (z), such Patent Rights will be considered Isis Core
Technology Patents. A list of Isis Product-Specific Patents as of the Effective
Date is set forth on SCHEDULE 8.2.4(c) attached hereto.

 

“Isis R&D Activities” means the research, pre-clinical and/or clinical
activities for which Isis is designated as responsible under an R&D Plan.

 

“Isis Supported Pass-Through Costs” means the licensing costs and payments
payable by Isis to Third Parties to the extent arising from a Third Party
agreement under [***].

 

“Japan NDA” or “JNDA” means the Japanese equivalent of an NDA filed with the
Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto).

 

“JNDA Approval” means the Approval of a JNDA by the Koseisho (i.e., the Japanese
Ministry of Health and Welfare, or any successor agency thereto) for the
applicable Product in Japan.

 

“Joint Patent Committee” or “JPC” has the meaning set forth in Section 7.1.3(a).

 

81

--------------------------------------------------------------------------------


 

“Jointly-Owned Collaboration Know-How” means Know-How discovered, developed,
invented or created jointly in the performance of an R&D Plan by or on behalf of
both Parties or their respective Affiliates or Third Parties acting on their
behalf that is necessary or useful to Develop, Manufacture or Commercialize a
Product in the Field.

 

“Jointly-Owned Collaboration Patents” means any Patent Rights discovered,
developed, invented or created jointly in the performance of an R&D Plan by or
on behalf of both Parties or their respective Affiliates or Third Parties acting
on their behalf that is necessary or useful to Develop, Manufacture or
Commercialize a Product in the Field.

 

“Jointly-Owned Collaboration Technology” means Jointly-Owned Collaboration
Know-How and Jointly-Owned Collaboration Patents.

 

“JSC” has the meaning set forth in Section 1.5.1.

 

“Know-How” means unpatented inventions, technical information, know-how and
materials, including technology, data, compositions, formulas, biological
materials, assays, reagents, constructs, compounds, discoveries, procedures,
processes, practices, protocols, methods, techniques, results of experimentation
or testing, knowledge, trade secrets, skill and experience.

 

“Lead Party” has the meaning set forth in Section 7.4.1.

 

“Licensed CMO” has the meaning set forth in Section 4.1.4(a)(ii).

 

“Licensed Know-How” means Isis Manufacturing and Analytical Know-How, Isis
Know-How, Isis Collaboration Know-How, and Isis’ interest in any Jointly-Owned
Collaboration Know-How. For clarity, Licensed Know-How does not include any
Know-How covering formulation technology or delivery devices unless such
Know-How is included in any Isis Collaboration Know-How or Jointly-Owned
Collaboration Know-How.

 

“Licensed Patents” means the Isis Product-Specific Patents, Isis Core Technology
Patents, Isis Manufacturing and Analytical Patents, Isis Collaboration Patents,
and Isis’ interest in any Jointly-Owned Collaboration Patents and Brain Shuttle
Collaboration Patents. For clarity, Licensed Patents do not include any Patent
Rights claiming formulation technology or delivery devices unless such Patent
Rights are included in any Isis Collaboration Patents or Jointly-Owned
Collaboration Patents.

 

“Licensed Technology” means any and all Licensed Patents and Licensed Know-How,
in each case to the extent necessary or useful to Develop, Manufacture or
Commercialize a Product. “Licensed Technology” expressly excludes all technology
licensed to Isis under the UTSW Agreement because such technology is not
utilized by, nor does it cover, the Compounds.

 

“Linker-Specific Collaboration Patents” has the meaning set forth in
Section 7.1.3(a).

 

“Losses” has the meaning set forth in Section 9.1.

 

“MAA” means a marketing authorization application filed with the EMA after
completion of Clinical Studies to obtain Approval for a Product under the
centralized European filing procedure or, if the centralized EMA filing
procedure is not used, filed using the applicable procedures in any European
Union country.

 

“MAA Approval” means the Approval of an MAA by the EMA for a Product in any
country in the EU.

 

82

--------------------------------------------------------------------------------


 

“Major Market” means any of the following countries: the United States, Japan,
the United Kingdom, Germany, France, Italy, Spain, Brazil, Russia, India and
China.

 

“Manufacture” or “Manufactured” or “Manufacturing” means any activity involved
in or relating to the manufacturing, quality control testing (including
in-process, release and stability testing), releasing or packaging, for
pre-clinical and clinical purposes, of API or a Product in finished form.

 

“Milestone Event” means a Pre-Licensing Milestone Event or a Post-Licensing
Milestone Event, as the case may be.

 

“Minimum Third Party Payments” means [***].

 

“NAS Development Candidate” has the meaning set forth in Section 2.1.1(b)(i).

 

“NDA” means a New Drug Application filed with the FDA after completion of
Clinical Studies to obtain Approval for a Product in the United States.

 

“NDA Approval” means the Approval of an NDA by the FDA for a Product in the U.S.

 

“Net Sales” of a Product in a particular period will mean the amount calculated
by subtracting from the Sales of such Product for such period: (A) a lump sum
deduction of four percent (4%) of Sales under item (i) of the “Sales” definition
in lieu of those deductions that are not accounted for on a Product-by-Product
basis (e.g., freight, postage charges, transportation insurance, packing
materials for dispatch of goods, custom duties); (B) uncollectible amounts
accrued during such period based on a proportional allocation of the total bad
debts accrued during such period; (C) credit card charges (including processing
fees) accrued during such period on such Sales; and (D) government mandated fees
and taxes and other government charges accrued during such period for such
Product including, for example, any fees, taxes or other charges that become due
in connection with any healthcare reform, change in government pricing or
discounting schemes, or other action of a government or regulatory body;
provided that the foregoing deductions under (A) to (D) were not already taken
as a gross-to-net deduction in accordance with the then currently used
International Financial Reporting Standards (IFRS) in the calculation of Sales
of such Product for such period.

 

“New Third Party Licenses” has the meaning set forth in Section 8.3.2.

 

“Non-Breaching Party” means the Party that believes the Breaching Party is in
material breach of this Agreement.

 

[***]

 

“Omnibus Collaboration Patents” has the meaning set forth in Section 7.1.3(a).

 

“Option” has the meaning set forth in Section 3.1.

 

“Option Deadline” has the meaning set forth in Section 3.1.

 

“Option Period” has the meaning set forth in Section 1.1.

 

“Party” or “Parties” means Roche and Isis individually or collectively.

 

“Patent Costs” means the reasonable fees and expenses paid to outside legal
counsel, and filing, maintenance and other reasonable out-of-pocket expenses
paid to Third Parties, incurred in connection with the Prosecution and
Maintenance of Patent Rights.

 

83

--------------------------------------------------------------------------------


 

“Patent Rights” means (a) patents, patent applications and similar
government-issued rights protecting inventions in any country or jurisdiction
however denominated, (b) all priority applications, divisionals, continuations,
substitutions, continuations-in-part of and similar applications claiming
priority to any of the foregoing, and (c) all patents and similar
government-issued rights protecting inventions issuing on any of the foregoing
applications, together with all registrations, reissues, renewals,
re-examinations, confirmations, supplementary protection certificates, and
extensions of any of (a), (b) or (c).

 

“Permitted Licenses” means (1) licenses granted by Isis before or after the
Effective Date to any Third Party under the Isis Core Technology Patents, the
Isis Manufacturing and Analytical Patents, or the Isis Manufacturing and
Analytical Know-How (but not under the Isis Product-Specific Patents) to (a) use
oligonucleotides (or supply oligonucleotides to end users) solely to conduct
pre-clinical research, or (b) enable such Third Party to manufacture or
formulate oligonucleotides, where Isis does not assist such Third Party to
identify, discover or make a Compound or Product; and (2) material transfer
agreements with academic collaborators or non-profit institutions solely to
conduct noncommercial research. A list of relevant Permitted Licenses as of the
Effective Date is set forth on APPENDIX 7 attached hereto.

 

“Person” will mean any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

“Phase 1 Trial” means the initial clinical testing of a Product in humans
(first-in-humans study) in any country that is designed to satisfy the
requirements of 21 C.F.R. § 312.21(a) FDCA, as amended from time to time, or a
foreign equivalent thereof.

 

“Phase 1 Trial Data Package” means the listing and tables of safety data (and
early efficacy data if applicable) available to the Party conducting such Phase
1 Trial after the last patient receives his/her last dose of a Product in such
Phase 1 Trial.

 

“Phase 2 Trial” means a human clinical study that is intended to explore a
variety of dose and dose response to generate initial evidence of clinical
safety and activity in a target patient population for which the primary
endpoints include a determination of dose ranges and/or a preliminary
determination of efficacy in patients being studied as described in 21 C.F.R. §
312.21(b) FDCA, as amended from time to time, or a foreign equivalent thereof.

 

“Phase 2 Trial Data Package” means, with respect to a given Phase 2 Trial, the
listing and tables of safety and efficacy data available to Roche after the last
patient has received his/her last dose of a Product in such Phase 2 Trial.

 

“Phase 4 Trial” means (i) any Clinical Study conducted to satisfy a requirement
of a Regulatory Authority in order to maintain Approval, or (ii) any Clinical
Study conducted after the first Approval in the same disease state for which a
Product received Approval other than for purposes of obtaining Approval.

 

“Post-Licensing Milestone Event” has the meaning set forth in Section 6.4.

 

“Pre-Clinical Studies” means in vitro and in vivo studies of a Product, not in
humans, including those studies conducted in whole animals and other test
systems, designed to determine the toxicity, bioavailability, and
pharmacokinetics of a Product and whether a Product has a desired effect.

 

84

--------------------------------------------------------------------------------


 

“Pre-Licensing Milestone Event” has the meaning set forth in Section 6.2.

 

“Prior Agreements” means the agreements listed on SCHEDULE 8.2.7 attached
hereto.

 

“Proceeding” means an action, suit or proceeding.

 

“Product” means a finished drug product containing as an active pharmaceutical
ingredient (i) an Isis Development Candidate, or (ii) a Brain Shuttle
Development Candidate.

 

“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent Right, the preparing, filing, prosecuting and maintenance of such
Patent Right, as well as handling re-examinations, reissues, and requests for
patent term extensions with respect to such Patent Right, together with the
conduct of interferences, the defense of oppositions and other similar
proceedings with respect to the particular Patent Right. For clarification,
“Prosecution and Maintenance” or “Prosecute and Maintain” will not include any
other enforcement actions taken with respect to a Patent Right.

 

“R&D Plan” means either (i) the Isis Development Candidate-R&D Plan, or (ii) the
Brain Shuttle Development Candidate-R&D Plan.

 

“Receiving Party” has the meaning set forth in Section 11.1.

 

“Reduced Royalty Period” has the meaning set forth in Section 6.7.2(d).

 

“Reference Rate” has the meaning set forth in Section 6.7.2(b).

 

“Registration-Directed Trial” means a pivotal Clinical Study (whether or not
called a “Phase 3” Clinical Study) [***] intended to establish that a Product is
safe and effective for its intended use; and is intended to support NDA filing
(or foreign equivalent filing) of such Product in patients having the disease or
condition being studied, as described in 21 C.F.R. § 312.21(c) FDCA, as amended
from time to time, or a foreign equivalent thereof.

 

“Registration-Directed Trial Data Package” means, with respect to a given
Registration-Directed Trial, the listing and tables of safety and efficacy data
available [***].

 

“Regulatory Authority” means any governmental authority, including the FDA, EMA
or Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto), that has responsibility for granting any licenses or approvals
or granting pricing or reimbursement approvals necessary for the marketing and
sale of a Product in any country.

 

“Reviewing Entity” means an institutional review board (IRB), research ethics
board (REB), European ethical committee (EEC), or equivalent appropriate
governmental ethical reviewing entity responsible for approving an entity to
participate in a Clinical Study as a clinical site.

 

“RMC” means Isis’ Research Management Committee, or any successor committee.

 

“Roche” has the meaning set forth in the Preamble of this Agreement.

 

“Roche Collaboration Know-How” means Know-How discovered, developed, invented or
created solely by or on behalf of Roche or its Affiliate or a Third Party acting
on their behalf in the performance of an R&D Plan, that is necessary or useful
to Develop, Manufacture or Commercialize a Product in the Field.

 

“Roche Collaboration Patents” means Patent Rights discovered, developed,
invented or created solely by or on behalf of Roche or its Affiliate or a Third
Party acting on their behalf in the performance of an R&D Plan, that are
necessary or useful to Develop, Manufacture or Commercialize a Product in the
Field.

 

85

--------------------------------------------------------------------------------


 

“Roche Collaboration Technology” means Roche Collaboration Know-How, Roche
Collaboration Patents and Roche’s interest in any Jointly-Owned Collaboration
Technology and Brain Shuttle Collaboration Patents.

 

“Roche Existing Brain Shuttle Patents” has the meaning set forth in
Section 8.4.1. A list of Roche Existing Brain Shuttle Patents as of the
Effective Date is set forth on SCHEDULE 8.4.1 attached hereto.

 

“Roche Full Royalty” has the meaning set forth in Section 6.7.1.

 

“Roche Know-How” means any Know-How that (i) did not arise in connection with
the performance of an R&D Plan, (ii) is owned, used, developed by, or licensed
to Roche or its Affiliates, and (iii) is necessary or useful to Develop,
Manufacture or Commercialize a Product in the Field, in each case to the extent
Controlled by Roche or its Affiliates on the Effective Date or at any time
during the Agreement Term.

 

“Roche Patents” means any Patent Rights that (i) did not arise in connection
with the performance of an R&D Plan, (ii) are owned, used, developed by, or
licensed to Roche or its Affiliates, and (iii) are necessary or useful to
Develop, Manufacture or Commercialize a Product in the Field, in each case to
the extent Controlled by Roche or its Affiliates on the Effective Date or at any
time during the Agreement Term.

 

“Roche-Prosecuted Patents” has the meaning set forth in Section 7.2.4.

 

“Roche Reduced Royalty” has the meaning set forth in Section 6.7.2(b).

 

“Roche R&D Activities” means the research, pre-clinical and/or clinical
activities for which Roche is designated as responsible under an R&D Plan.

 

“Roche Supported Pass-Through Costs” means the [***].

 

“Roche-Selected Brain Shuttle Development Candidate” means that as between a
given Isis Development Candidate and a given Brain Shuttle Development
Candidate, in accordance with Section 5.1.1, the Independent Expert did not
recommend that such Brain Shuttle Development Candidate be progressed into Phase
2 Trials.

 

“Roche Technology” means Roche’s interest in Roche Collaboration Technology,
Roche Know-How, Roche Patents and any trademarks described in Section 4.1.7,
owned, used, developed by, or licensed to Roche or its Affiliates that is
necessary or useful to Develop, Manufacture or Commercialize a Product.

 

“Royalty Quotient” has the meaning set forth in Section 6.7.2(b).

 

“Sales” of a Product in a particular period will mean the sum of (i) and (ii):

 

(i) the amount stated in Roche sales line of its externally published audited
financial statements with respect to such Product for such period (excluding
sales to any Sublicensee that are used for research or Development or re-sold by
such Sublicensee as sales under item (ii) below). This amount reflects the gross
invoice price at which such Product was sold or otherwise disposed of (other
than for use as clinical supplies or free samples) by Roche/Genentech, its
Affiliates and Group Sublicensees to Third Parties

 

86

--------------------------------------------------------------------------------


 

(excluding sales to any Sublicensee that are used for research or Development or
re-sold by such Sublicensee as sales under item (ii) below) in such period
reduced by gross-to-net deductions, if not previously deducted from such
invoiced amount, taken in accordance with the then currently used International
Financial Reporting Standards (IFRS).

 

By way of example, the gross-to-net deductions taken in accordance with
International Financial Reporting Standards (IFRS) as of the Effective Date
include the following:

 

(a)                                 credits, reserves or allowances granted for
(w) damaged, outdated, returned, rejected, withdrawn or recalled Product,
(x) wastage replacement and short-shipments, (y) billing errors and (z) indigent
patient and similar programs (e.g., price capitation);

 

(b)                                 governmental price reductions and government
mandated rebates;

 

(c)                                  chargebacks, including those granted to
wholesalers, buying groups and retailers;

 

(d)                                 customer rebates, including cash sales
incentives for prompt payment, cash and volume discounts; and

 

(e)                                  taxes, duties and any other governmental
charges or levies imposed upon or measured by the import, export, use,
manufacture or sale of a Product (excluding income or franchise taxes).

 

For the purpose of clarity, sales by Roche/Genentech and its Affiliates to any
Sublicensee and/or Group Sublicensee that are used for research or Development
or re-sold by such Sublicensee or Group Sublicensee as sales under item
(ii) below will be excluded from “Sales” calculated under this item (i).

 

(ii) Sublicensee (excluding Compulsory Sublicensee) sales amounts reported to
Roche and its Affiliates in accordance with Sublicensee contractual terms and
their then currently used accounting standards. For the purpose of clarity, any
Sublicensee sales as reported to Roche in accordance with Compulsory Sublicense
agreements will be excluded from the Sales amount.

 

“SNP” means single nucleotide polymorphism.

 

“Specific Performance Milestone Event” has the meaning set forth in the
definition of “Commercially Reasonable Efforts.”

 

“Step-In Party” has the meaning set forth in Section 7.4.1.

 

“Sublicensee” means a Third Party to whom a Party or its Affiliates or
Sublicensees has granted a sublicense or license under any Licensed Technology
or Roche Technology, as the case may be, licensed to such Party in accordance
with the terms of this Agreement.

 

“Third Party” means a Person or entity other than the Parties or their
respective Affiliates.

 

“Third Party Obligations” means any financial and non-financial encumbrances,
obligations, restrictions, or limitations imposed by an agreement between Isis
and a Third Party (including the Isis In-License Agreements) that relate to a
Product, HTT, including field or territory restrictions, covenants, milestone
payments, diligence obligations, sublicense revenue, royalties, or other
payments.

 

87

--------------------------------------------------------------------------------


 

“United States” or “U.S.” means the fifty states of the United States of America
and all of its territories and possessions and the District of Columbia.

 

“UTSW Agreement” means that certain Exclusive Patent License Agreement between
Isis and the University of Texas Southwestern Medical Center at Dallas dated
June 24, 2010.

 

“Valid Claim” means a claim (i) of any issued, unexpired United States or
foreign Patent Right, which will not, in the country of issuance, have been
donated to the public, disclaimed, nor held invalid or unenforceable by a court
of competent jurisdiction in an unappealed or unappealable decision, or (ii) of
any United States or foreign patent application within a Patent Right, which
will not, in the country in question, have been cancelled, withdrawn, abandoned
nor been pending for more than seven (7) years, not including in calculating
such seven-year period of time in which such application is in interference or
opposition or similar proceedings or time in which a decision of an examiner is
being appealed. Notwithstanding the foregoing, on a country-by-country basis, a
patent application pending for more than seven years will not be considered to
have any Valid Claim for purposes of this Agreement unless and until a patent
meeting the criteria set forth in clause (i) above with respect to such
application issues.

 

88

--------------------------------------------------------------------------------


 

APPENDIX 2

 

Isis Development Candidate-R&D Plan

 

[***]

 

89

--------------------------------------------------------------------------------


 

APPENDIX 3

 

Brain Shuttle Development Candidate-R&D Plan

 

[***]

 

90

--------------------------------------------------------------------------------


 

APPENDIX 4

 

Isis Development Candidate Checklist

 

[***]

 

91

--------------------------------------------------------------------------------


 

APPENDIX 5

 

Roche’s Development and Commercialization Activities and

Specific Performance Milestone Events

 

[***]

 

92

--------------------------------------------------------------------------------


 

APPENDIX 6

 

Brain Shuttle Collaboration Patents

 

[To be added/updated during Agreement Term]

 

93

--------------------------------------------------------------------------------


 

APPENDIX 7

 

Relevant Permitted Licenses as of the Effective Date

 

[***]

 

94

--------------------------------------------------------------------------------


 

SCHEDULE 1.5.1

 

JSC GOVERNANCE

 

(a)                                 One of the primary purposes of the JSC is to
empower the JSC to make decisions with respect to the composition and conduct of
the R&D Plans that are not specifically vested in a Party under this Agreement.
Nothing in this SCHEDULE 1.5.1 is intended to affect any decision-making
authority granted to a Party in the body of the Agreement.

 

(b)                                 The JSC will begin on the Effective Date and
will dissolve upon the first Approval; provided, however, that Isis’ obligation
to participate in the JSC will terminate upon Option exercise. Thereafter, Isis
will have the right, but not the obligation, to participate in JSC meetings.

 

(c)                                  The JSC will determine the JSC operating
procedures, including frequency of meetings (at least quarterly prior to Option
exercise and at least yearly after Option exercise), location of meetings, and
responsibilities for agendas and minutes. The JSC will codify these operating
procedures in the written minutes of the first meeting.

 

(d)                                 The JSC may hold meetings in person or by
audio or video conference as determined by the JSC; but at least two meetings
per year will be in person (one held at Isis’ facilities, and the other held at
Roche’s facilities). Alliance Managers will attend JSC meetings as participating
non-members. In addition, upon prior approval of the other Party, each Party may
invite its employees or consultants to attend JSC meetings, including any
subject matter expert(s) with valuable knowledge of HTT or Huntington’s Disease.

 

(e)                                  The chairperson will be responsible for
ensuring that activities occur as set forth in this Agreement, including
ensuring that JSC meetings occur, JSC recommendations are properly reflected in
the minutes, and any dispute is given prompt attention and resolved in
accordance with Section 1.5.2, Section 7.1.3 and Section 12.1, as applicable.

 

(f)                                   The JSC members from the same Party will
collectively have one vote. The JSC will strive to make recommendations with
approval of both Isis members and Roche members, and record such recommendations
in the minutes of the applicable JSC meeting.

 

(g)                                 The JSC may form subcommittees and working
groups as it determines in order to carry out its activities under this
Agreement, all of which will dissolve when the JSC dissolves.

 

(h)                                 Without limiting the provisions of
Section 1.5.1, subject to Section 1.5.2, the JSC will perform the following
functions:

 

(i)                                     advise on the details and deliverables
for the selection of Development Candidates;

 

(ii)                                  review the overall progress of efforts to
select Development Candidates;

 

95

--------------------------------------------------------------------------------


 

(iii)                               review emerging data and consider changes to
the R&D Plans;

 

(iv)                              review, provide advice and recommend revisions
to the R&D Plans

 

(v)                                 discuss the selection of the Brain Shuttle
Development Candidate;

 

(vi)                              materially amend the R&D Plans upon the JSC’s
unanimous written consent;

 

(vii)                           record recommendations and decisions of the JSC
in the JSC’s meeting minutes;

 

(viii)                        such other review and advisory responsibilities
assigned to the JSC pursuant to this Agreement; and

 

(ix)                              discuss whether to continue with Change
Overruns.

 

96

--------------------------------------------------------------------------------


 

SCHEDULE 1.5.3

 

Alliance Management Activities

 

Each Alliance Manager is responsible for:

 

(a)                                 Promoting the overall health of the
relationship between the Parties;

 

(b)                                 Developing a mutually agreed alliance launch
plan covering any activities and systems that the Parties need to implement
within the first one hundred (100) days after the Effective Date to support the
R&D Plans;

 

(c)                                  Organizing JSC meetings, including agendas,
drafting minutes, and publishing final minutes;

 

(d)                                 Supporting the co-chairs of the JSC with
organization of meetings, information exchange, meeting minutes, and
facilitating dispute resolution as necessary;

 

(e)                                  Preparing status and progress reports on
the above as determined necessary by the JSC;

 

(f)                                   Ensuring compliance in maintaining the
Isis Internal ASO Safety Database as outlined in Section 5.2.2;

 

(g)                                 Ensuring proper approval of publications
prior to submission as required in Section 11.4; and

 

(h)                                 Understanding and communicating the
components contained in the relationship-management document provided by Isis to
Roche, to assist Roche in understanding and complying with the contractual
obligations under the Isis In-License Agreements after Option exercise.

 

97

--------------------------------------------------------------------------------


 

SCHEDULE 1.6.2(b)(i)

 

Cost of ASOs Supplied Under the Brain Shuttle Development Candidate-R&D Plan

 

[***]

 

98

--------------------------------------------------------------------------------


 

SCHEDULE 1.7.1

 

Isis’ Fully Absorbed Cost of Goods Methodology

Cost Estimate of API Cost per Kilogram

(OOO’s)

 

[***]

 

99

--------------------------------------------------------------------------------


 

SCHEDULE 6.7.2(e)

 

Royalty Calculation Examples

 

[***]

 

100

--------------------------------------------------------------------------------


 

SCHEDULE 6.7.2(f)

 

Allocation of Net Sales

 

[***]

 

101

--------------------------------------------------------------------------------


 

SCHEDULE  6.11.1

 

Isis In-License Agreements

 

(Relevant to Compounds as of the Effective Date)

 

[***]

 

102

--------------------------------------------------------------------------------


 

SCHEDULE  8.2.4(a)

 

Isis Core Technology Patents

 

[***]

 

103

--------------------------------------------------------------------------------


 

SCHEDULE 8.2.4(b)

 

Isis Manufacturing and Analytical Patents

 

[***]

 

104

--------------------------------------------------------------------------------


 

SCHEDULE 8.2.4(c)

 

Isis Product-Specific Patents

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.2.7

 

Prior Agreements

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.4.1

 

Roche Existing Brain Shuttle Patents

 

[***]

 

--------------------------------------------------------------------------------